      Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 1 of 99



 1 Gregory J. Glaser (SBN 226706)
   4399 Buckboard Drive, Box 423
 2 Copperopolis, CA 95228
 3 Ph. (925) 642-6651
   Fx. (209) 729-4557
 4 greg@gregglaser.com
 5 Ray L. Flores II (SBN 233643)
   11622 El Camino Real Suite 100
 6
   San Diego, CA 92130
 7 Ph. (858) 367-0397
   Fx. (888) 336-4037
 8 rayfloreslaw@gmail.com
 9 Attorneys for Petitioners
10
11

12
                      UNITED STATES DISTRICT COURT OF CALIFORNIA
13
                               EASTERN DISTRICT - SACRAMENTO
14
     Joy Garner, individually and on behalf of The      ) Case No.:
15
     Control Group; Joy Elisse Garner, individually )
     and as parent of J.S. and F.G.; Evan Glasco,       ) PETITIONERS’ REQUEST FOR JUDICIAL
16                                                      ) NOTICE, APPENDIX NUMBER ONE
     individually and as parent of F.G.; Traci Music, )
17   individually and as parent of K.M. and J.S.,       )
     Michael Harris, individually and as parent of S.H.,)
18   Nicole Harris, individually and as parent of S.H., )
                                                        )
19                                                      )
                                 Petitioners,           )
20                                                      )
                                                        )
21          v.                                          )
                                                        )
22   DONALD JOHN TRUMP, in his official capacity )
     as PRESIDENT OF THE UNITED STATES OF )
23   AMERICA,                                           )
                                                        )
24                                                      )
                                Respondent.             )
25                                                      )
                                                        )
26                                                      )
                                                        )
27                                                      )
                                                        )
28
                                               -1-
                       PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 2 of 99


                                    TABLE OF CONTENTS                       Page
 1
 2 INTRODUCTION                                                              07
   REQUESTS FOR JUDICIAL NOTICE                                              12
 3  1. Common Definitions                                                    12
        A. Adjuvant                                                          12
 4      B. Alum                                                              12
        C. Antibody                                                          12
 5
        D. Arthralgia                                                        13
 6      E. Autoantibody                                                      13
        F. Chronic inflammation                                              13
 7      G. Comorbid                                                          14
        H. Cytotoxic                                                         14
 8      I. Demyelination                                                     14
        J. Epidemic                                                          15
 9
        K. Epitope                                                           15
10      L. Etiology                                                          15
        M. Histopathology                                                    15
11      N. Immune-mediated inflammatory disorders (IMIDs)                    16
        O. Immune system                                                     16
12      P. Inflammation                                                      16
        Q. Macrophage                                                        17
13
        R. Medical emergency                                                 17
14      S. Myalgia                                                           17
        T. Myelin                                                            18
15      U. Pandemic                                                          18
        V. Pathogenesis                                                      18
16      W. Permanent injury                                                  18
17      X. Public health                                                     19
        Y. Progressive disease                                               19
18      Z. Regression                                                        19
    2. U.S. Infant Mortality Rate (IMR)                                      20
19      A. Definition and infant mortality rate statistics for 2017          20
        B. U.S. infant mortality rate comparison to other OECD countries     20
20      C. Vaccination in etiology of all-cause mortality                    21
21  3.  Sudden Infant Death Syndrome (SIDS) and Sudden Unexpected Infant     22
        Death (SUID)
22      A. Definitions                                                       22
        B. SIDS is leading cause of U.S. infant mortality                    22
23      C. SUID proportion of full-term infant deaths in the U.S.            23
        D. Vaccination in etiology of SIDS                                   23
24  4. Chronic Disease                                                       25
25      A. Definition                                                        25
        B. Prevalence of pediatric chronic diseases                          25
26      C. Growing prevalence of chronic illness among U.S. children         26
        D. Prescription drug use by American children and adolescents        27
27      E. Frequency of chronic disease in U.S. adults                       27
        F. Growing prevalence of chronic disease in U.S. adults              28
28
        G. Economic burden of chronic illness                                28
                                             -2-
                     PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 3 of 99


     5.    Developmental disabilities                                                29
 1         A. Definition                                                             29
 2         B. Incidence of pediatric developmental disabilities                      29
     6.    Neurodevelopmental disorders (NDD)                                        30
 3         A. Definition                                                             30
           B. Prevalence of NDD                                                      30
 4         C. Etiology of NDD                                                        30
     7.    Autism spectrum disorder (ASD)                                            31
 5
           A. Definitions                                                            31
 6         B. Prevalence of ASD                                                      31
           C. Rising prevalence of ASD                                               32
 7         D. Comorbid conditions in ASD                                             33
           E. Etiology of ASD                                                        34
 8         F. Prenatal immune activation in etiology of ASD                          35
           G. Economic burden of ASD                                                 35
 9
     8.    Attention-deficit hyperactivity disorder (ADHD)                           36
10         A. Definition                                                             36
           B. Prevalence of ADHD in U.S. children                                    36
11         C. Prevalence of ADHD in U.S. adults                                      37
           D. Growing Prevalence of ADHD                                             37
12         E. Prevalence of medicated ADHD                                           37
           F. Comorbid conditions in ADHD                                            37
13
           G. Etiology of ADHD                                                       38
14         H. Societal impact of ADHD                                                38
           I. Lasting impairment in adults with history of ADHD in childhood         40
15         J. Economic burden of ADHD                                                41
     9.    Learning disorders/disabilities                                           43
16         A. Definition                                                             43
17         B. Prevalence of learning disabilities                                    43
     10.   Epilepsy                                                                  44
18         A. Definition                                                             44
           B. Prevalence of Epilepsy                                                 45
19         C. Increasing Prevalence of Epilepsy                                      45
     11.   Febrile seizures                                                          45
20         A. Definition and Prevalence                                              45
21         B. Vaccination is a probable suspect in etiology of febrile seizures      46
           C. Prevalence of febrile seizures                                         47
22   12.   Tourette syndrome (TS)                                                    47
           A. Definition                                                             47
23         B. Prevalence of TS                                                       47
           C. Etiology of TS                                                         47
24         D. Comorbid conditions                                                    48
25   13.   Mental Illness/Disorder                                                   48
           A. Any Mental Illness (AMI) and Serious Mental Illness (SMI)              48
26         B. Children’s mental disorders                                            50
           C. Prevalence and economic burden of mental disorders in young children   50
27         D. Vaccination is a probable suspect in etiology of mental disorders      50
     14.   Depression                                                                51
28
           A. Definition                                                             51
                                               -3-
                       PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 4 of 99


           B. Prevalence of depression in children                               52
 1         C. Prevalence of depression in adults                                 52
 2   15.   Anxiety Disorders                                                     53
           A. Definition and prevalence in children                              53
 3         B. Prevalence of anxiety disorders in adults, and Impact              53
     16.   Obsessive-compulsive disorder (OCD)                                   54
 4         A. Definition                                                         54
           B. Prevalence of OCD                                                  54
 5
           C. Etiology of OCD                                                    54
 6   17.   Suicide and self-harm                                                 55
           A. Increased rate of suicide                                          55
 7         B. Increased hospital visits for self-harming behavior                55
     18.   Diabetes                                                              56
 8         A. Definition                                                         56
           B. Prevalence of diabetes                                             56
 9
           C. Increasing prevalence of diabetes                                  56
10         D. Economic burden of diabetes                                        57
     19.   Type 1 Diabetes (T1D)/ Juvenile Diabetes                              57
11         A. Definition and Prevalence of T1D                                   57
           B. Growing prevalence of T1D                                          58
12   20.   Cancer                                                                58
           A. Definition                                                         58
13
           B. Common types of childhood cancer                                   58
14         C. Childhood cancer statistics                                        59
           D. Growing rates of colorectal cancer among young adults              59
15   21.   Infertility                                                           60
           A. Definitions                                                        60
16         B. Prevalence of infertility and impaired fecundity                   60
17   22.   Allergy                                                               61
           A. Definitions                                                        61
18         B. Prevalence of allergy                                              62
           C. Prevalence of food allergy                                         63
19         D. Prevalence of respiratory allergy in children and Increase in      63
               prevalence of allergy
20         E. Increase in prevalence of anaphylaxis                              64
21         F. Medical and economic burden of food allergy                        64
           G. Aluminum adjuvant is a reasonable suspect in etiology of allergy   65
22   23.   Asthma                                                                66
           A. Definition                                                         66
23         B. Prevalence of asthma                                               66
           C. Increasing prevalence of asthma                                    66
24         D. Economic burden of asthma                                          67
25         E. Etiology of asthma                                                 67
           F. Aluminum adjuvant is a reasonable suspect in etiology of asthma    67
26   24.   Erythema multiforme (EM)/ Stevens Johnson syndrome (SJS) / Toxic      68
           epidermal necrolysis (TEN)
27         A. Definitions                                                        68
           B. Vaccination is a reasonable suspect in etiology of EM/SJS/TEN      69
28
     25.   Autoimmune disorders                                                  69
                                               -4-
                       PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 5 of 99


           A. Definition                                                          69
 1         B. Types of autoimmune disorders                                       70
 2         C. Prevalence of autoimmune disorders                                  70
           D. Growing prevalence of autoimmune disorders                          71
 3   26.   Myalgic encephalomyelitis/ chronic fatigue syndrome (ME/CFS)           71
           A. Definition                                                          71
 4         B. Prevalence of ME/CFS and Economic burden of ME/CFS                  71
           C. Vaccination is a reasonable suspect in etiology of ME/CFS           72
 5
     27.   Guillain-Barré syndrome (GBS)                                          73
 6         A. Definition and Annual incidence of GBS                              73
           B. Vaccination is a reasonable suspect in etiology of GBS              73
 7   28.   Multiple sclerosis (MS)                                                75
           A. Definition                                                          75
 8         B. Increasing prevalence of MS                                         75
     29.   Acute disseminated encephalomyelitis (ADEM)                            76
 9
           A. Definition                                                          76
10         B. Vaccination is a reasonable suspect in etiology of ADEM             76
     30.   Myasthenia gravis (MG)                                                 77
11         A. Definition                                                          77
           B. Vaccination is a reasonable suspect in etiology of MG               77
12   31.   Narcolepsy                                                             78
           A. Definition and Prevalence                                           78
13
           B. Vaccination is a reasonable suspect in the etiology of narcolepsy   79
14   32.   Rheumatoid arthritis (RA)                                              80
           A. Definition                                                          80
15         B. Prevalence of RA                                                    81
           C. Growing prevalence of RA                                            81
16         D. Vaccination is a reasonable suspect in etiology of RA               81
17   33.   Juvenile idiopathic arthritis (JIA)                                    82
           A. Definition                                                          82
18         B. Prevalence of JIA                                                   83
           C. Growing medical burden of JIA and other rheumatologic conditions    83
19         D. Etiology of childhood arthritis                                     84
     34.   Systemic lupus erythematosus (SLE)                                     84
20         A. Definition                                                          84
21         B. Prevalence of SLE                                                   84
           C. SLE mortality                                                       85
22         D. Vaccination is a reasonable suspect in etiology of SLE              85
     35.   Sjögren’s syndrome (SjS)                                               86
23         A. Definition                                                          86
           B. Prevalence of SjS                                                   86
24         C. Vaccination is a reasonable suspect in etiology of SjS              87
25   36.   Celiac Disease (CD)                                                    88
           A. Definition                                                          88
26         B. Rising Annual Incidence of CD                                       88
           C. Economic burden of CD                                               89
27         D. Vaccination is a reasonable suspect in etiology of CD               89
     37.   Inflammatory Bowel Disease (IBD)                                       90
28
           A. Definition                                                          90
                                               -5-
                       PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
      Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 6 of 99


          B. Prevalence of IBD                                                  90
 1        C. Pediatric incidence and prevalence of IBD                          91
 2        D. Etiology of IBD                                                    91
          E. Vaccination is a reasonable suspect in etiology of IBD             92
 3    38. Immune thrombocytopenia (ITP)                                         93
          A. Definition and Incidence and prevalence of ITP                     93
 4        B. Vaccination as reasonable suspect in etiology of ITP               94
      39. Alopecia areata (AA)                                                  94
 5
          A. Definition and Prevalence of AA                                    94
 6        B. Vaccination is a reasonable suspect in etiology of AA              94
      40. Bullous Dermatoses                                                    95
 7        A. Definition                                                         95
          B. Growing incidence of Bullous Pemphigoid (BP) in infants            95
 8        C. Vaccination is a reasonable suspect in etiology of BP in infants   96
      41. Otitis Media                                                          96
 9
          A. Definitions                                                        96
10        B. Prevalence of AOM                                                  97
          C. Economic burden of AOM                                             98
11        D. Immunologic deficits in etiology of otitis media                   98
     CONCLUSION                                                                 99
12
13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                -6-
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
      Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 7 of 99



 1                                           INTRODUCTION
 2 Health Crisis in America
 3           The People of the United States of America, and particularly our Nation’s children, are
 4 suffering from an unprecedented pandemic of chronic diseases. More American children are sick
 5 today than in any previous generation. They are suffering from a wide range of conditions: from
 6 asthma and autoimmune diseases to neurodevelopmental and mental health disorders that are
 7 increasingly known to be associated with an underlying dysregulated immune activation. The
 8 fallout from this health emergency is an economic, healthcare and national security crisis for our
 9 Nation.
10 High Infant Mortality
11           Notwithstanding that the United States spends more on healthcare than any country in the

12 world, American children have poorer outcomes and are less likely to survive their first year of life
13 than children born in many other high-income nations.
14 On their first day of birth, American infants have the highest mortality rate of any industrialized
15 nation in the world. Even when premature births are excluded, more apparently healthy American
16 babies die in infancy of sudden and unexplained causes than infants in other wealthy countries.
17 Pandemic of Chronic Diseases
18           In recent decades, American children have experienced a decline in once common childhood
19 infections, such as measles, whooping cough and chickenpox. At the same time, a growing number

20 of children have begun suffering from a wide range of non-communicable, serious and often
21 incurable illnesses, including neurodevelopmental disorders such as autism and learning disabilities,
22 mental illnesses such as anxiety and obsessive compulsive disorder, and an array of immune-
23 mediated diseases such as asthma and autoimmune diseases. These once rare pediatric anomalies
24 now afflict American children in pandemic proportions.
25           A 2011 Health Affairs assessment estimated that 43 percent (32 million) of American
26 children currently suffer from at least one of twenty chronic health conditions, which increases to
27 more than half (54.1 percent) when overweight, obesity or being at risk for developmental delays
28
                                                 -7-
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
      Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 8 of 99



 1 are included. Nearly one-fifth (14.2 million) of children have conditions resulting in a special health
 2 care need.
 3           The Centers for Disease Control and Prevention (CDC) estimates that more than a quarter
 4 (27 percent) of American children have a chronic condition and one in fifteen are burdened with
 5 multiple chronic conditions.
 6           It was reported in The Journal of the American Medical Association (JAMA) that chronic
 7 illnesses in children doubled from 12.8 to 26.6 percent between 1994 and 2006, with low-income,
 8 racial and ethnic minority children being disproportionately affected in an epidemic that has
 9 continued to grow.
10           Compared to children two generations ago (in the 1960s), as reported in Health Affairs,
11 American children are now more than four times more likely to be burdened with a health condition

12 so severe that it affects their usual daily activities.
13           A 2018 Pediatrics study reported that one-fifth of American children and adolescents
14 regularly use prescription medication and 12% of boys aged six to 12 years are prescribed more
15 than one drug.
16           Much of this disease burden has come from neurodevelopmental disorders, mental illness,
17 and immune-mediated conditions.
18 Neurodevelopmental disorders
19           The profound neurodevelopmental disorder called Autism Spectrum Disorder, virtually non-

20 existent less than a century ago, has increased to one in 54 in children aged 8 years in 2016.
21           ASD is projected to continue on its ascending trajectory into the future as its causes are
22 unidentified and unaddressed.
23           In addition, the CDC reports that today more than seven million American children have
24 been diagnosed with attention-deficit/hyperactivity disorder (ADHD), including 388,000 children
25 aged just two to five years old.
26           The number of ADHD diagnoses swelled by 42 percent between 2003 and 2011 and
27 continues to increase an average of five percent per year.
28
                                                  -8-
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
      Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 9 of 99



 1          “The estimate for learning disabilities in 2011–2012 was 8.0 percent for children of ages 3–
 2 17 (NSCH, 2012a).”
 3          “The root causes of the present global pandemic of neurodevelopmental disorders are only
 4 partly understood,” according to a review in Lancet Neurology, which points to a significant role for
 5 environmental toxins in its causation. “Although genetic factors have a role, they cannot explain
 6 recent increases in reported prevalence, and none of the genes discovered so far seem to be
 7 responsible for more than a small proportion of cases.”
 8 Mental Illness
 9          According to the Child Mind Institute, 17.1 million American children have had or have a
10 diagnosable mental illness.
11          The CDC reports that one in five children “experience a mental disorder in a given year,”

12 and that the Nation spends an estimated $247 billion each year treating and managing childhood
13 mental disorders.
14          The CDC reports that 7.1 percent (4.4 million) of American children aged three to 17 are
15 diagnosed with anxiety disorders that have been increasing in recent years. Another 1.9 million
16 children have been diagnosed with depression.
17          According to the National Institute of Mental Health, “an estimated 49.5% of adolescents
18 [aged 13-18] had any mental disorder. Of adolescents with any mental disorder, an estimated 22.2%
19 had severe impairment.”

20          Self-harm-related emergency department visits by youth have skyrocketed, with 18.8%
21 annual increase among females aged 10 to 14 years starting in 2009, from 109.8 (95% CI, 69.9-
22 149.7) in 2009 to 317.7 (95% CI, 230.3-405.1) per 100 000 population in 2015.
23          In 2016, suicide became the second leading cause of death for those aged 10 - 34 years, with
24 the greatest increases among those 10 to 24 years old.
25 Immune-Mediated Disorders
26          Immune-mediated disorders — those involving immune activation – have soared among
27 American children in recent decades; allergies, asthma and autoimmune diseases are all
28 inexplicably on a sharp upward trajectory.
                                                -9-
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 10 of 99



 1          Asthma is the most common chronic disease of childhood and, in the latter part of the 20th
 2 century, has reached epidemic proportions and continues to increase. According to the CDC, asthma
 3 affects 25 million people, including six million children under 18 and is a “significant health and
 4 economic burden to patients, their families, and society.”
 5          According to the Asthma and Allergy Foundation of America, more than 50 million
 6 Americans are affected by allergies.
 7          This includes millions of American children with reported allergic rhinitis (5.2 million),
 8 respiratory allergies (7.1 million), food allergies (4.8 million) and skin allergies (9.2 million), in
 9 2018.
10          A growing number of young Americans die from a life-threatening form of allergy called
11 anaphylaxis, as its occurrence is increasing across all ages in the United States, with highest risk of

12 mortality in teenagers and young adults.
13          Autoimmune diseases, of which there are at least 80 distinct conditions, occur as a result of
14 the immune system attacking the body’s own tissues and organs. Some of the more common
15 autoimmune conditions include type 1 diabetes, rheumatoid arthritis, systemic lupus erythematosus
16 and inflammatory bowel disease. Taken together, these conditions, once so rare they were virtually
17 unheard of, have increased from year to year for mostly unknown reasons and are now, “as a group
18 afflict 5%–9% of the U.S. population,” according to a report in International Journal of Molecular
19 Sciences.

20 Pediatric Cancer
21          According to American Cancer Society, childhood cancer rates have been rising for the past
22 few decades.
23          It has been reported in the Journal of the National Cancer Institute that children born in the
24 1990s have double the risk of colon cancer and quadruple the risk of rectal cancer compared to
25 people born in the 1950s.
26          The reasons for the increase in one of America’s leading causes of childhood death,
27 pediatric cancer, are unknown.
28 National Crisis
                                                - 10 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 11 of 99



 1          The pandemic of childhood illness is straining the Nation, imposing an enormous and growing
 2 burden on individuals, families and society. Chronically ill children become chronically ill adults.
 3          According to the CDC, chronic disease and mental illness account for most American
 4 deaths, consume 90% of the Nation’s $3.5 trillion in annual health care expenditures and are
 5 projected to account for more than $42 trillion in spending by 2030.
 6          The burden of illness is straining America’s school system as well, which is struggling to
 7 accommodate the demands of the growing population of students with special needs.
 8          The health crisis of America’s youth is a national security crisis as well; nearly a third (32
 9 percent) of all young people have health problems – other than their weight – that prevent them
10 from military service.
11          The underlying causes of the soaring pandemic of childhood and adult chronic illness in

12 America must be identified, addressed and corrected in order to avert a national crisis.
13 The Role of Vaccination
14          Numerous peer-reviewed studies in the medical literature about increasing chronic illnesses
15 point to unidentified environmental agents as likely causes for the rise. Many toxins and
16 environmental and sociological changes have been implicated in children’s chronic diseases but one
17 factor that is most likely to engage immune activation, and hence trigger immune-mediated
18 conditions, has not been thoroughly assessed. That factor is exposure to vaccination.
19          Vaccination has been linked to a range of side effects, from febrile seizures to serious central

20 nervous system autoimmune disorders, such acute disseminated encephalomyelitis and Guillaine-
21 Barré syndrome. Numerous studies note a temporal association between vaccination and onset of a
22 wide-range of chronic conditions and sudden infant death.
23 Children in America receive more vaccines today than any previous generation in history. American
24 children currently receive up to 79 vaccine doses against 16 diseases by age 18, compared to the 1983
25 schedule with just 22 recommended doses against eight diseases.
26          The safety of the ever-expanding CDC-recommended vaccination schedule for children has
27 never been assessed against a control group—that is, no large-scale study has compared the health
28 outcomes of children who receive currently recommended childhood vaccinations to those who
                                                - 11 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 12 of 99



 1 receive none. This research gap leaves important questions unanswered about the role the current
 2 vaccination schedule plays in the development of immune-mediated dysregulation that underlies
 3 much of chronic childhood illness today.
 4                                REQUESTS FOR JUDICIAL NOTICE
 5      1. Common Definitions
 6          A.     Adjuvant
 7          For recognition of a commonly known fact to public health officials familiar with the matter,
 8 Petitioners request judicial notice of the following definition of ‘adjuvant’ from the Centers for
 9 Disease Control and Prevention: “An adjuvant is an ingredient used in some vaccines that helps
10 create a stronger immune response in people receiving the vaccine.”
11          Citation: Centers for Disease Control and Prevention, Adjuvants help vaccines work better.

12 https://www.cdc.gov/vaccinesafety/concerns/adjuvants.html, (accessed July 1, 2020). See Exhibit
13 1.
14          B.     Alum
15          For recognition of a commonly known fact to public health officials familiar with the matter,
16 Petitioners request judicial notice of the following definition of ‘alum’ from Introduction to
17 Biomedical Engineering: “Alum is potassium aluminum sulfate that is used as the starting solution
18 to precipitate antigens with either aluminum phosphate or aluminum hydroxide,” and the following
19 description of alum from Clinical Immunology: “Alum is utilized as an adjuvant in many of the

20 currently available vaccines composed of inactivated toxins or recombinant proteins.”
21          Citation: Introduction to Biomedical Engineering, Third Edition. (2012) and Clinical
22 Immunology, Third Edition. (2008). https://www.sciencedirect.com/topics/medicine-and-
23 dentistry/alum, (accessed July 1, 2020). See Exhibit 2.
24          C.     Antibody
25          For recognition of a commonly known fact to public health officials familiar with the matter,
26 Petitioners request judicial notice of the following definition of ‘antibody’ from Segen's Medical
27 Dictionary: “an immunoglobulin produced by plasma cells, which has a specific amino acid
28
                                                - 12 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 13 of 99



 1 sequence and specifically binds to the antigen(s) (e.g., foreign proteins, microbes or toxins) that
 2 induced its synthesis; antibodies may also bind to closely related antigens.”
 3          Citation: Segen's Medical Dictionary. (2011). https://medical-
 4 dictionary.thefreedictionary.com/antibody, (accessed July 1, 2020). See Exhibit 3.
 5          D. Arthralgia
 6          For recognition of a commonly known fact to public health officials familiar with the matter,
 7 Petitioners request judicial notice of the following definition of ‘arthralgia’ from MedicineNet:
 8 ‘arthralgia is “pain in a joint.” ’
 9          Citation: MedicineNet, Medical Definition of Arthralgia; Medical Author: William C. Shiel
10 Jr., MD, FACP, FACR. https://www.medicinenet.com/script/main/art.asp?articlekey=2343,
11 (accessed July 1, 2020). See Exhibit 4.

12          E. Autoantibody
13          For recognition of a commonly known fact to public health officials familiar with the matter,
14 Petitioners request judicial notice of the following definition of ‘autoantibody’ from Miller-Keane
15 Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health: “an antibody formed in
16 response to, and reacting against, an antigenic constituent of the individual's own tissues.”
17          Citation: Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied
18 Health, Seventh Edition. (2003). https://medical-dictionary.thefreedictionary.com/Autoantibody,
19 (accessed July 1, 2020). See Exhibit 5.

20          F. Chronic inflammation
21          For recognition of a commonly known fact to public health officials familiar with the matter,
22 Petitioners request judicial notice of the following description of ‘chronic inflammation’ from
23 Healthline:
24          “Inflammation refers to your body’s process of fighting against things that harm
25          it, such as infections, injuries, and toxins, in an attempt to heal itself… Chronic
            inflammation happens when this response lingers, leaving your body in a constant
26          state of alert. Over time, chronic inflammation may have a negative impact on
            your tissues and organs. Some research suggests that chronic inflammation could
27          also play a role in a range of conditions, from cancer to asthma.”
28
                                                 - 13 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
      Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 14 of 99



 1           Citation: Healthline, Understanding and Managing Chronic Inflammation; Written by
 2 Adrienne Santos-Longhurst; Medically reviewed by Seunggu Han, MD, Updated on July 27, 2018.
 3 https://www.healthline.com/health/chronic-inflammation, (accessed July 1, 2020). See Exhibit 6.
 4           G. Comorbid
 5           For recognition of a commonly known fact to public health officials familiar with the matter,
 6 Petitioners request judicial notice of the following definition of ‘comorbid’ from Miller-Keane
 7 Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health: “pertaining to a disease or
 8 other pathological process that occurs simultaneously with another.”
 9           Citation: Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh
10 Edition. (2003). https://medical-dictionary.thefreedictionary.com/comorbid, (accessed July 1,
11 2020). See Exhibit 7.

12           H. Cytotoxic
13           For recognition of a commonly known fact to public health officials familiar with the matter,
14 Petitioners request judicial notice of the following definition of ‘cytotoxic’ from MedicineNet:
15 ‘cytotoxic is “toxic to cells, cell-toxic, cell-killing. Any agent or process that kills cells.” ’
16           Citation: MedicineNet, Medical Definition of Cytotoxic; Medical Author: William C. Shiel
17 Jr., MD, FACP, FACR. https://www.medicinenet.com/script/main/art.asp?articlekey=19883,
18 (accessed July 1, 2020). See Exhibit 8.
19           I. Demyelination

20           For recognition of a commonly known fact to public health officials familiar with the matter,
21 Petitioners request judicial notice of the following description of ‘demyelination’ from
22 MedicineNet: “a degenerative process that erodes away the myelin sheath that normally protects
23 nerve fibers. Demyelination exposes these fibers and appears to cause problems in nerve impulse
24 conduction that may affect many physical systems. Demyelination is seen in a number of diseases,
25 particularly multiple sclerosis.”
26           Citation: MedicineNet, Medical Definition of Demyelination, Medical Author: William C.
27 Shiel Jr., MD, FACP, FACR. https://www.medicinenet.com/script/main/art.asp?articlekey=11143,
28 (accessed July 1, 2020). See Exhibit 9.
                                                 - 14 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 15 of 99



 1          J. Epidemic
 2          For recognition of a commonly known fact to public health officials familiar with the matter,
 3 Petitioners request judicial notice of the following definition of ‘epidemic’ from Farlex Partner
 4 Medical Dictionary: ‘an epidemic is “the occurrence in a community or region of cases of an
 5 illness, specific health-related behavior, or other health-related events clearly in excess of normal
 6 expectancy.” ’
 7          Citation: Farlex Partner Medical Dictionary. (2012). https://medical-
 8 dictionary.thefreedictionary.com/epidemic, (accessed July 1, 2020). See Exhibit 10.
 9          K. Epitope
10          For recognition of a commonly known fact to public health officials familiar with the matter,
11 Petitioners request judicial notice of the following definition of ‘epitope’ from The American

12 Heritage® Medical Dictionary: “a localized region on the surface of an antigen capable of eliciting
13 an immune response and of combining with a specific antibody to counter that response.”
14          Citation: The American Heritage® Medical Dictionary. (2007). https://medical-
15 dictionary.thefreedictionary.com/epitope, (accessed July 1, 2020). See Exhibit 11.
16          L. Etiology
17          For recognition of a commonly known fact to public health officials familiar with the matter,
18 Petitioners request judicial notice of the following definition of ‘etiology’ from Farlex Partner
19 Medical Dictionary: ‘etiology is “1. The science and study of the causes of disease and their mode

20 of operation. 2. The science of causes, causality; in common usage, the cause itself.” ’
21          Citation: Farlex Partner Medical Dictionary. (2012). https://medical-
22 dictionary.thefreedictionary.com/etiology, (accessed July 1, 2020). See Exhibit 12.
23          M. Histopathology
24          For recognition of a commonly known fact to public health officials familiar with the matter,
25 Petitioners request judicial notice of the following definition of ‘histopathology’ from Farlex
26 Partner Medical Dictionary: ‘histopathology is “the science or study dealing with the cytologic and
27 histologic structure of abnormal or diseased tissue.” ’
28
                                                 - 15 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 16 of 99



 1          Citation: Farlex Partner Medical Dictionary. (2012). https://medical-
 2 dictionary.thefreedictionary.com/histopathology, (accessed July 1, 2020). See Exhibit 13.
 3          N. Immune-mediated inflammatory disorders (IMIDs)
 4          For recognition of a commonly known fact to public health officials familiar with the matter,
 5 Petitioners request judicial notice of the following description of ‘immune-mediated inflammatory
 6 disorders (IMIDs)’ from a Review article in The American Journal of Managed Care: “Immune-
 7 mediated inflammatory disorders (I.M.I.D.s) are a group of diseases that involve an immune
 8 response that is inappropriate or excessive, and is caused, signified, or accompanied by
 9 dysregulation of the body's normal cytokine milieu. I.M.I.D.s cause acute or chronic inflammatory
10 injury, sometimes severe, in any organ system.”
11          Citation: Williams & Meyers (2002). Immune-mediated Inflammatory Disorders (I.M.I.D.s):

12 The Economic and Clinical Costs. The American Journal of Managed Care 8(21 Suppl):S664-
13 S681. https://pubmed.ncbi.nlm.nih.gov/12516953, (accessed June 9, 2020). See Exhibit 14.
14          O. Immune system
15          For recognition of a commonly known fact to public health officials familiar with the matter,
16 Petitioners request judicial notice of the following definition of ‘immune system’ from Farlex
17 Partner Medical Dictionary: ‘immune system is “an intricate complex of interrelated cellular,
18 molecular, and genetic components that provides a defense, the immune response, against foreign
19 organisms or substances and aberrant native cells.” ’

20          Citation: Farlex Partner Medical Dictionary. (2012). https://medical-
21 dictionary.thefreedictionary.com/immune+system, (accessed July 1, 2020). See Exhibit 15.
22          P. Inflammation
23          For recognition of a commonly known fact to public health officials familiar with the matter,
24 Petitioners request judicial notice of the following definition of ‘inflammation’ from Miller-Keane
25 Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health: “a localized protective
26 response elicited by injury or destruction of tissues, which serves to destroy, dilute, or wall off both
27 the injurious agent and the injured tissue.”
28
                                                - 16 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 17 of 99



 1          Citation: Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied
 2 Health, Seventh Edition. (2003). https://medical-dictionary.thefreedictionary.com/inflammation,
 3 (accessed July 1, 2020). See Exhibit 16.
 4          Q. Macrophage
 5          For recognition of a commonly known fact to public health officials familiar with the matter,
 6 Petitioners request judicial notice of the following description of ‘macrophage’ from MedicineNet:
 7 “a type of white blood cell that ingests foreign material. Macrophages are key players in the
 8 immune response to foreign invaders of the body, such as infectious microorganisms. They are
 9 normally found in the liver, spleen, and connective tissues of the body.”
10          Citation: MedicineNet, Medical Definition of Macrophage; Medical Author: William C.
11 Shiel Jr., MD, FACP, FACR. https://www.medicinenet.com/script/main/art.asp?articlekey=4238,

12 (accessed July 1, 2020). See Exhibit 17.
13          R. Medical emergency
14          For recognition of a commonly known fact to public health officials familiar with the matter,
15 Petitioners request judicial notice of the following definition of ‘medical emergency’ from Segen's
16 Medical Dictionary:
17          “a medical or behavioral condition, the onset of which is sudden and manifests
18          itself by symptoms of sufficient severity, including severe pain, such that a
            prudent lay person could reasonably expect the absence of immediate medical
19          attention to result in: (1) placing the health of the afflicted person with such a
            condition in serious jeopardy; (2) serious impairment to the person’s bodily
20          functions; (3) serious dysfunction of any bodily organ or part; or (4) serious
            disfigurement.”
21
            Citation: Segen's Medical Dictionary. (2012). https://medical-
22
     dictionary.thefreedictionary.com/medical+emergency, (accessed July 1, 2020). See Exhibit 18.
23
            S. Myalgia
24
            For recognition of a commonly known fact to public health officials familiar with the matter,
25
     Petitioners request judicial notice of the following definition of ‘myalgia’ from MedicineNet: “pain
26
     in the muscles or within muscle tissue.”
27
28
                                                - 17 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 18 of 99



 1          Citation: MedicineNet, Medical Definition of Myalgia; Medical Author: William C. Shiel
 2 Jr., MD, FACP, FACR. https://www.medicinenet.com/script/main/art.asp?articlekey=12008,
 3 (accessed July 1, 2020). See Exhibit 19.
 4          T. Myelin
 5          For recognition of a commonly known fact to public health officials familiar with the matter,
 6 Petitioners request judicial notice of the following description of ‘myelin’ from MedlinePlus:
 7          “Myelin is an insulating layer, or sheath that forms around nerves, including those
 8          in the brain and spinal cord. It is made up of protein and fatty substances. This
            myelin sheath allows electrical impulses to transmit quickly and efficiently along
 9          the nerve cells. If myelin is damaged, these impulses slow down. This can cause
            diseases such as multiple sclerosis.” ’
10
11          Citation: MedlinePlus, U.S. National Library of Medicine, Myelin.
12 https://medlineplus.gov/ency/article/002261.htm, (accessed July 1, 2020). See Exhibit 20.
13          U. Pandemic
14          For recognition of a commonly known fact to public health officials familiar with the matter,
15 Petitioners request judicial notice of the following description of ‘pandemic’ from Farlex Partner
16 Medical Dictionary:“disease affecting or attacking the population of an extensive region, country,
17 continent, global; extensively epidemic.”
18          Citation: Farlex Partner Medical Dictionary. (2012). https://medical-
19 dictionary.thefreedictionary.com/pandemic, (accessed July 1, 2020). See Exhibit 21.

20          V. Pathogenesis
21          For recognition of a commonly known fact to public health officials familiar with the matter,
22 Petitioners request judicial notice of the following definition of ‘pathogenesis’ from Farlex Partner
23 Medical Dictionary:“the pathologic, physiologic, or biochemical mechanism resulting in the
24 development of a disease or morbid process.”
25          Citation: Farlex Partner Medical Dictionary. (2012). https://medical-
26 dictionary.thefreedictionary.com/pathogenesis, (accessed July 1, 2020). See Exhibit 22.
27          W. Permanent injury
28
                                                - 18 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 19 of 99



 1          For recognition of a commonly known fact to public health officials familiar with the matter,
 2 Petitioners request judicial notice of the following definition of ‘permanent injury’ from Legal
 3 Information Institute, Cornell Law School: “physical or mental damage that will indefinitely restrict
 4 the employment or other normal activities of an individual.”
 5          Citation: Legal Information Institute, Cornell Law School. Permanent Injury.
 6 https://www.law.cornell.edu/wex/permanent_injury, (accessed June 29, 2020). See Exhibit 23.
 7          X. Public health
 8          For recognition of a commonly known fact to public health officials familiar with the matter,
 9 Petitioners request judicial notice of the following description of ‘public health’ from the CDC
10 Foundation: “Public health is the science of protecting and improving the health of people and their
11 communities. This work is achieved by promoting healthy lifestyles, researching disease and injury

12 prevention, and detecting, preventing and responding to infectious diseases.”
13          Citation: CDC Foundation, What Is Public Health? https://www.cdcfoundation.org/what-
14 public-health, (accessed July 1, 2020). See Exhibit 24.
15          Y. Progressive disease
16          For recognition of a commonly known fact to public health officials familiar with the matter,
17 Petitioners request judicial notice of the following definition of ‘progressive disease’ from Segen's
18 Medical Dictionary: “any chronic or dread disease (e.g., cancer), which progresses with time in
19 scope and/or severity.”

20          Citation: Segen's Medical Dictionary. (2012). https://medical-
21 dictionary.thefreedictionary.com/progressive+disease, (accessed July 1, 2020). See Exhibit 25.
22          Z. Regression
23          For recognition of a commonly known fact to public health officials familiar with the matter,
24 Petitioners request judicial notice of the following definition of ‘regression’ from The American
25 Heritage® Medical Dictionary used in Medicine:“subsidence of the symptoms or process of a
26 disease.”
27          Citation: The American Heritage® Medical Dictionary. (2007). https://medical-
28 dictionary.thefreedictionary.com/regression, (accessed July 1, 2020). See Exhibit 26.
                                                - 19 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 20 of 99



 1       2. U.S. Infant Mortality Rate (IMR)
 2          A. Definition and infant mortality rate statistics for 2017
 3          (1) For recognition of a commonly known fact to public health officials familiar with the
 4 matter, Petitioners request judicial notice of the following definition of ‘infant mortality rate’ from
 5 the Centers for Disease Control and Prevention website: ‘infant mortality rate (IMR) is “the ratio of
 6 infant deaths to live births in a given year.” ’
 7          Citation: Murphy et al. (2018). Mortality in the United States, 2017. NCHS Data Brief No.
 8 328. https://www.cdc.gov/nchs/data/databriefs/db328-h.pdf, (accessed June 9, 2020). See Exhibit
 9 27.
10          (2) For recognition of a commonly known fact to public health officials familiar with the
11 matter, Petitioners request judicial notice of the following statistics published by the Centers for

12 Disease Control and Prevention for the most recent year (2017) for which data are available: “A
13 total of 22,335 deaths occurred in children under age 1 year in the United States in 2017, with an
14 infant mortality rate of 579.3 infant deaths per 100,000 live births.”
15          Citation: Murphy et al. (2018). Mortality in the United States, 2017. NCHS Data Brief No.
16 328. https://www.cdc.gov/nchs/data/databriefs/db328-h.pdf, (accessed June 9, 2020). See Exhibit
17 27.
18          B. U.S. infant mortality rate comparison to other OECD countries
19          For recognition of a commonly known fact to public health officials familiar with the matter,

20 Petitioners request judicial notice of the following quote from the Centers for Disease Control and
21 Prevention website:
22          “In 2010, the U.S. infant mortality rate was 6.1 infant deaths per 1,000 live births,
23          and the United States ranked 26th in infant mortality among Organization for
            Economic Cooperation and Development [OECD] countries. After excluding
24          births at less than 24 weeks of gestation to ensure international comparability, the
            U.S. infant mortality rate was 4.2, still higher than for most European countries
25          and about twice the rates for Finland, Sweden, and Denmark.”
26          Citation: MacDorman et al. (2014). International comparisons of infant mortality and related
27 factors: United States and Europe, 2010. National Vital Statistics Reports 63(5):1-6.
28
                                                - 20 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 21 of 99



 1 https://www.cdc.gov/nchs/data/nvsr/nvsr63/nvsr63_05.pdf, (accessed June 9, 2020). See Exhibit
 2 28.
 3          C. Vaccination in etiology of all-cause mortality
 4                  1. 5-Fold Higher Mortality
 5          For recognition of a commonly known fact to public health officials familiar with the matter,
 6 Petitioners request judicial notice of the following quote from an article published in EBioMedicine:
 7          “DTP was associated with 5-fold higher mortality than being unvaccinated. No
 8          prospective study has shown beneficial survival effects of DTP. Unfortunately,
            DTP is the most widely used vaccine, and the proportion who receives DTP3 is
 9          used globally as an indicator of the performance of national vaccination programs.
            It should be of concern that the effect of routine vaccinations on all-cause
10          mortality was not tested in randomized trials. All currently available evidence
            suggests that DTP vaccine may kill more children from other causes than it saves
11
            from diphtheria, tetanus or pertussis. Though a vaccine protects children against
12          the target disease it may simultaneously increase susceptibility to unrelated
            infections.”
13
            Citation: Mogensen, S.W., et al. (2017), The Introduction of Diphtheria-Tetanus-Pertussis
14
     and Oral Polio Vaccine Among Young Infants in an Urban African Community: A Natur...,
15
     EBioMedicine, http://dx.doi.org/10.1016/j.ebiom.2017.01.041 (accessed June 23, 2020). See
16
     Exhibit 29.
17
                     2. Increased Susceptibility
18
            For recognition of a commonly known fact to public health officials familiar with the matter,
19
     Petitioners request judicial notice of the following quote from an article published in Natural
20
     Reviews Immunology:
21
            “Non-live vaccines (such as DTP vaccine, the pentavalent vaccine for DTP,
22          hepatitis B virus (HBV) and Haemophilus influenzae type b, inactivated polio
            vaccine, single HBV vaccine, the RTS,S/AS01 malaria vaccine, and the H1N1
23
            influenza vaccine) seem to increase susceptibility to vaccine-unrelated infections,
24          particularly in females. Hence, non-live vaccines may have beneficial effects in
            preventing the target infection but negative effects by enhancing susceptibility to
25          non-target infections. In epidemiological studies, the negative effects seem to be
            more pronounced than the beneficial effects, with the net effect being increased
26          overall mortality for females.”
27
28
                                                - 21 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 22 of 99



 1          Citation: Aaby et al. (2020). The non-specific and sex-differential effects of vaccines. Nature
 2 Reviews Immunology. https://doi.org/10.1038/s41577-020-0338-x, (accessed June 9, 2020). See
 3 Exhibit 30.
 4      3. Sudden Infant Death Syndrome (SIDS) and Sudden Unexpected Infant Death (SUID)
 5          A. Definitions
 6                 1. SIDS
 7          For recognition of a commonly known fact to public health officials familiar with the matter,
 8 Petitioners request judicial notice of the following definition of ‘sudden infant death syndrome’
 9 from Gale Encyclopedia of Medicine: “Sudden infant death syndrome (SIDS) is the unexplained
10 death without warning of an apparently healthy infant, usually during sleep.”
11          Citation: Gale Encyclopedia of Medicine. (2008). https/medical-

12 dictionary.thefreedictionary.com/sudden+infant+death+syndrome, (accessed July 1, 2020). See
13 Exhibit 31.
14                 2. SUID
15          For recognition of a commonly known fact to public health officials familiar with the matter,
16 Petitioners request judicial notice of the following description of ‘sudden unexpected infant death’
17 from the Centers for Disease Control and Prevention: “Sudden unexpected infant deaths include
18 sudden infant death syndrome (SIDS), accidental suffocation in a sleeping environment, and other
19 deaths from unknown causes.”

20          Citation: Centers for Disease Control and Prevention, About SUID and SIDS.
21 https://www.cdc.gov/sids/about/index.htm, (accessed July 1, 2020). See Exhibit 32.
22          B. SIDS is leading cause of U.S. infant mortality
23          For recognition of a commonly known fact to public health officials familiar with the matter,
24 Petitioners request judicial notice of the following quote from a chapter in SIDS Sudden Infant and
25 Early Childhood Death: The Past, the Present and the Future: “Despite national safe sleep
26 campaigns, SIDS remains the leading cause of post-neonatal infant mortality in the United States,
27 with an overall rate of 0.40 SIDS deaths per 1,000 live births.”
28
                                                - 22 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 23 of 99



 1          Citation: Haynes RL. Chapter 32. Biomarkers of Sudden Infant Death Syndrome (SIDS)
 2 Risk and SIDS Death. In: Duncan JR, Byard RW, eds. SIDS Sudden Infant and Early Childhood
 3 Death: The Past, the Present and the Future. Adelaide (AU): University of Adelaide Press; 2018.
 4 https://www.ncbi.nlm.nih.gov/books/NBK513404, (accessed July 1, 2020). See Exhibit 33.
 5          C. SUID proportion of full-term infant deaths in the U.S.
 6          For recognition of a commonly known fact to public health officials familiar with the matter,
 7 Petitioners request judicial notice of the following quote from a study published in Public Library of
 8 Science (PLoS) Medicine: “Sudden unexpected death in infancy (SUID) accounted for 43% of
 9 FTIM [full-term infant mortality].”
10          Citation: Bairoliya & Fink. (2018). Causes of death and infant mortality rates among full-
11 term births in the United States between 2010 and 2012: An observational study. PLoS Med 15(3):

12 e1002531. https://doi.org/10.1371/journal.pmed.1002531, (accessed June 23, 2020). See Exhibit
13 34.
14          D. Vaccination in etiology of SIDS
15          (1) For recognition of a commonly known fact to public health officials familiar with the
16 matter, Petitioners request judicial notice of the following quote from the Centers of Disease
17 Control and Prevention: “Babies receive multiple vaccines when they are between 2 to 4 months
18 old. This age range is also the peak age for sudden infant death syndrome (SIDS).”
19          Citation: Centers for Disease Control and Prevention, Vaccines and Sudden Infant Death

20 Syndrome (SIDS). https://www.cdc.gov/vaccinesafety/concerns/sids.html, (accessed June 23,
21 2020). See Exhibit 35.
22          (2) For recognition of a commonly known fact to public health officials familiar with the
23 matter, Petitioners request judicial notice of the following quote from a study published in Indian
24 Journal of Medical Ethics: “the number of observed deaths soon after vaccination among children
25 older than one year was significantly higher than that expected by chance.”
26          Citation: Puliyel & Sathyamala (2018). Infanrix hexa and sudden death: a review of the
27 periodic safety update reports submitted to the European Medicines Agency. Indian Journal of
28
                                                - 23 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 24 of 99



 1 Medical Ethics 3(1):43-47. https://doi.org/10.20529/IJME.2017.079, (accessed June 9, 2020). See
 2 Exhibit 36.
 3          (3) For recognition of a commonly known fact to public health officials familiar with the
 4 matter, Petitioners request judicial notice of the following quote from a 2008 post-mortem study of
 5 an infant SIDS death published in Forensic Science International: “acute respiratory failure likely
 6 due to post hexavalent immunization-related shock was the cause of death.”
 7          Citation: D'Errico et al. (2008). Beta-tryptase and quantitative mast-cell increase in a sudden
 8 infant death following hexavalent immunization. Forensic Science International 179(2-3):e25-e29.
 9 https://doi.org/10.1016/j.forsciint.2008.04.018, (accessed June 9, 2020). See Exhibit 37.
10          (4) For recognition of a commonly known fact to public health officials familiar with the
11 matter, Petitioners request judicial notice of the following quote from a study published in Current

12 Medicinal Chemistry: "vaccine components could have a direct role in sparking off a lethal outcome
13 in vulnerable babies.”
14          Citation: Matturri et al. (2014). Sudden infant death following hexavalent vaccination: a
15 neuropathologic study. Current Medicinal Chemistry 21(7):941-946.
16 https://doi.org/10.2174/09298673113206660289, (accessed June 9, 2020). See Exhibit 38.
17          (5) Forensic Pathology
18          Introduction
19          For recognition of a commonly known fact to public health officials familiar with the matter,

20 Petitioners request judicial notice of the following quote from A study published in The American
21 Journal of Forensic Medicine and Pathology reported that 21.9 percent of 32 cases of SIDS death
22 occurred within seven days of vaccination and three cases of infants who died within three days of
23 vaccination selected for immunopathological examination were reported to have immunological
24 pathology suggestive of a plausible role for vaccination in the deaths and stated that: “The important
25 question of whether the disorders are truly related to vaccination remains.”
26          Request for Judicial Notice
27          For recognition of a commonly known fact to public health officials familiar with the matter,
28 Petitioners request judicial notice of a quote from a study published in The American Journal of
                                                  - 24 -
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 25 of 99



 1 Forensic Medicine and Pathology: “Forensic pathologists must devote more attention to vaccination
 2 in sudden infant death cases.”
 3          Citation: Osawa et al. (2019). Sudden Infant Death After Vaccination. The American
 4 Journal of Forensic Medicine and Pathology 40(3):232-237.
 5 https://doi.org/10.1097/PAF.0000000000000494, (accessed May 19, 2020). See Exhibit 39.
 6      4. Chronic Disease
 7          A. Definition
 8          There is a degree of variation in the definition of ‘chronic disease’ by authoritative sources.
 9 For recognition of a commonly known fact to public health officials familiar with the matter,
10 Petitioners request judicial notice of the following definitions of ‘chronic disease’ from (i)
11 MedicineNet: ‘chronic disease is “a disease that persists for a long time. A chronic disease is one

12 lasting 3 months or more, by the definition of the U.S. National Center for Health Statistics,” or
13 from (ii) the Centers for Disease Control and Prevention website: ‘chronic diseases are “conditions
14 that last 1 year or more and require ongoing medical attention or limit activities of daily living or
15 both.” ’
16          Citations:
17          (1) MedicineNet, Medical Definition of Chronic disease; Medical Author: William C. Shiel
18 Jr., MD, FACP, FACR. https://www.medicinenet.com/script/main/art.asp?articlekey=33490,
19 (accessed July 1, 2020). See Exhibit 40.

20          (2) National Center for Chronic Disease Prevention and Health Promotion, Centers for
21 Disease Control and Prevention, About Chronic Diseases.
22 https://www.cdc.gov/chronicdisease/about/index.htm, (accessed July 1, 2020). See Exhibit 41.
23          B. Prevalence of pediatric chronic diseases
24          (1) For recognition of a commonly known fact to public health officials familiar with the
25 matter, Petitioners request judicial notice of a quote from a study published in Academic Pediatrics:
26          “An estimated 43% of US children (32 million) currently have at least 1 of 20
27          chronic health conditions assessed, increasing to 54.1% when overweight,
            obesity, or being at risk for developmental delays are included; 19.2% (14.2
28          million) have conditions resulting in a special health care need, a 1.6 point
                                                - 25 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 26 of 99


            increase since 2003.”
 1
 2          Citation: Bethell et al. (2011). A national and state profile of leading health problems and
 3 health care quality for US children: key insurance disparities and across-state variations. Academic
 4 Pediatrics 11(3 Suppl):S22-S33. https://doi.org/10.1016/j.acap.2010.08.011, (accessed June 10,
 5 2020). See Exhibit 42.
 6          (2) For recognition of a commonly known fact to public health officials familiar with the
 7 matter, Petitioners request judicial notice of the following quote from the Centers for Disease
 8 Control and Prevention: “Approximately 27% of children in the United States have a chronic
 9 condition and 1 in 15 have MCCs [multiple chronic conditions].”
10          Citation: Centers for Disease Control and Prevention, Multiple Chronic Conditions Among
11 Outpatient Pediatric Patients, Southeastern Michigan, 2008–2013. BRIEF, Vol. 12, 2015.

12 https://www.cdc.gov/pcd/issues/2015/14_0397.htm, (accessed June 10, 2020). See Exhibit 43.
13          C. Growing prevalence of chronic illness among U.S. children
14          (1) For recognition of a commonly known fact to public health officials familiar with the
15 matter, Petitioners request judicial notice of the following quote from a study published in Journal
16 of the American Medical Association (JAMA): ‘ “Prevalence of chronic conditions among children
17 and youth increased from 1988 to 2006,” with end-study prevalence of any chronic health condition
18 being 12.8% in 1994, 25.1% in 2000, and 26.6% in 2006, and with higher rates among male,
19 Hispanic, and Black youth.’

20          Citation: Van Cleave et al. (2010). Dynamics of Obesity and Chronic Health Conditions
21 among Children and Youth. JAMA 303(7):623–630. https://doi.org/10.1001/jama.2010.104,
22 (accessed June 10, 2020). See Exhibit 44.
23          (2) For recognition of a commonly known fact to public health officials familiar with the
24 matter, Petitioners request judicial notice of the following quotes from a study published in Health
25 Affairs: 1) “Despite decreases in infectious diseases and trends of initial survival improvement in
26 generally rare and complex conditions followed by mainly stable rates of these conditions, total
27 rates of chronic health conditions and disability among children and youth continued to rise steadily
28 over the past half-century.” 2) “In 1960, 1.8 percent of children were reported to have a health
                                                - 26 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 27 of 99



 1 condition severe enough to interfere with usual daily activities.” 3) “In 2010, more than 8 percent of
 2 children had a health condition that interfered with daily activities—an increase of more than 400
 3 percent in fifty years.”
 4          Citation: Perrin et al. (2014). The rise in chronic conditions among infants, children, and
 5 youth can be met with continued health system innovations. Health Affairs 33(12):2099-2105.
 6 https://doi.org/10.1377/hlthaff.2014.0832, (accessed June 10, 2020). See Exhibit 45.
 7          (3) For recognition of a commonly known fact to public health officials familiar with the
 8 matter, Petitioners request judicial notice of the following quote from the Centers for Disease
 9 Control and Prevention website: “Research indicates that the prevalence of chronic conditions is on
10 the rise among pediatric patients.”
11          Citation: Centers for Disease Control and Prevention, Multiple Chronic Conditions Among

12 Outpatient Pediatric Patients, Southeastern Michigan, 2008–2013. BRIEF, Vol. 12, 2015.
13 https://www.cdc.gov/pcd/issues/2015/14_0397.htm, (accessed June 10, 2020). See Exhibit 43.
14          D. Prescription drug use by American children and adolescents
15          For recognition of a commonly known fact to public health officials familiar with the matter,
16 Petitioners request judicial notice of the following quote from a study published in Pediatrics:
17 “One-fifth of children and adolescents regularly use prescription medications with nearly 1 in 12
18 concurrent users of prescription medications at risk for a major drug–drug interaction.”
19          Citation: Dima et al. (2018). Prescription Medication Use Among Children and Adolescents

20 in the United States. Pediatrics 142(3):e20181042. https://doi.org/10.1542/peds.2018-1042,
21 (accessed June 10, 2020). See Exhibit 46.
22          E. Frequency of chronic disease in U.S. adults
23          For recognition of a commonly known fact to public health officials familiar with the matter,
24 Petitioners request judicial notice of the following quote from the Centers of Disease Control and
25 Prevention website: “Six in 10 adults in the US have a chronic disease. Four in 10 have two or
26 more.”
27          Citation: National Center for Chronic Disease Prevention and Health Promotion, Centers for
28 Disease Control and Prevention, Chronic Diseases in America.
                                                - 27 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 28 of 99



 1 https://www.cdc.gov/chronicdisease/resources/infographic/chronic-diseases.htm, (accessed July 1,
 2 2020). See Exhibit 47.
 3          F. Growing prevalence of chronic disease in U.S. adults
 4          For recognition of a commonly known fact to public health officials familiar with the matter,
 5 Petitioners request judicial notice of the following quote from the Aspen Health Strategy Group
 6 report: “The prevalence of chronic disease and the number of patients with multiple chronic
 7 conditions have increased markedly over the past two decades. Compared to 8% in 1995, 18% of
 8 adults were treated for five or more chronic diseases in 2015.”
 9          Citation: Aspen Health Strategy Group, The Aspen Institute, Washington DC (2019).
10 Reducing the Burden of Chronic Disease.
11 https://assets.aspeninstitute.org/content/uploads/2019/02/AHSG-Chronic-Disease-Report-2019.pdf,

12 (accessed May 2, 2020). See Exhibit 48.
13          G. Economic burden of chronic illness
14          (1) For recognition of a commonly known fact to public health officials familiar with the
15 matter, Petitioners request judicial notice of the following quote from the Centers of Disease
16 Control and Prevention website: “90% of the nation’s $3.5 trillion in annual health care
17 expenditures, are for people with chronic and mental health conditions.”
18          Citation: National Center for Chronic Disease Prevention and Health Promotion, Centers for
19 Disease Control and Prevention, Health and Economic Costs of Chronic Diseases.

20 https://www.cdc.gov/chronicdisease/about/costs/index.htm#ref1, (accessed July 1, 2020). See
21 Exhibit 49.
22          (2) For recognition of a commonly known fact to public health officials familiar with the
23 matter, Petitioners request judicial notice of the following quotes from a report in the Annual
24 Review of Public Health: 1) “Chronic diseases impose an enormous and growing burden on
25 individuals, families, and society, as well as on health care systems in the United States and
26 globally.” 2) “[chronic diseases] account for most deaths and are major contributors to disability
27 and health care costs.” 3) “Overall U.S. costs of chronic disease are projected to accumulate by
28
                                                - 28 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 29 of 99



 1 2030 to more than $42 trillion, with medical outlays and productivity losses costing $8,600 per
 2 person.”
 3          Citation: Allegrante et al. (2019). Interventions to Support Behavioral Self-Management of
 4 Chronic Diseases. Annual Review of Public Health 40:127-146. https://doi.org/10.1146/annurev-
 5 publhealth-040218-044008, (accessed May 2, 2020). See Exhibit 50.
 6          (3) For recognition of a commonly known fact to public health officials familiar with the
 7 matter, Petitioners request judicial notice of the following quote from the Partnership to Fight
 8 Chronic Disease Health fact sheet, “care coverage costs for people with a chronic condition average
 9 $6,032 annually – five times higher than for those without such a condition.”
10          Citation: The Partnership to Fight Chronic Disease, Fact Sheet: The Growing Crisis of
11 Chronic Disease in the United States.

12 https://www.fightchronicdisease.org/sites/default/files/docs/GrowingCrisisofChronicDiseaseintheU
13 Sfactsheet_81009.pdf, (accessed May 2, 2020). See Exhibit 51.
14      5. Developmental disabilities
15          A. Definition
16          For recognition of a commonly known fact to public health officials familiar with the matter,
17 Petitioners request judicial notice of the following definition of ‘developmental disabilities’ from
18 the Centers for Disease Control and Prevention website: “Developmental disabilities are a group of
19 conditions due to an impairment in physical, learning, language, or behavior areas.”

20          Citation: Centers for Disease Control and Prevention, Developmental Disabilities.
21 https://www.cdc.gov/ncbddd/developmentaldisabilities/index.html, (accessed July 1, 2020). See
22 Exhibit 52.
23          B. Incidence of pediatric developmental disabilities
24          For recognition of a commonly known fact to public health officials familiar with the matter,
25 Petitioners request judicial notice of the following fact from the Centers for Disease Control and
26 Prevention website: “Recent estimates in the United States show that about one in six, or about
27 17%, of children aged 3 through 17 years have one or more developmental disabilities…”
28
                                                - 29 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 30 of 99



 1          Citation: Centers for Disease Control and Prevention, Developmental Disabilities.
 2 https://www.cdc.gov/ncbddd/developmentaldisabilities/facts.html (accessed July 1, 2020). See
 3 Exhibit 53.
 4      6. Neurodevelopmental disorders (NDD)
 5          A. Definition
 6          For recognition of a commonly known fact to public health officials familiar with the matter,
 7 Petitioners request judicial notice of the following definition of ‘neurodevelopmental disorders’
 8 from The American Heritage® Medical Dictionary: “any of various conditions, including attention
 9 deficit hyperactivity disorder, autism, intellectual disability, and learning disabilities, that begin in
10 childhood and involve impairments in neurological functioning that affect behavior, cognition, or
11 motor skills.”

12          Citation: The American Heritage® Medical Dictionary. (2007) https://medical-
13 dictionary.thefreedictionary.com/Neurodevelopmental+disorders, (accessed July 1, 2020). See
14 Exhibit 54.
15          B. Prevalence of NDD
16          For recognition of a commonly known fact to public health officials familiar with the matter,
17 Petitioners request judicial notice of the following quote from a review published in The Lancet
18 Neurology: “Neurodevelopmental disabilities, including autism, attention-deficit hyperactivity
19 disorder, dyslexia, and other cognitive impairments, affect millions of children worldwide, and

20 some diagnoses seem to be increasing in frequency.”
21          Citation: Grandjean & Landrigan (2014). Neurobehavioural effects of developmental
22 toxicity. Lancet Neurology 13(3):330–338. https://doi.org/10.1016/S1474-4422(13)70278-3,
23 (accessed April 27, 2020). See Exhibit 55.
24          C. Etiology of NDD
25          For recognition of a commonly known fact to public health officials familiar with the matter,
26 Petitioners request judicial notice of the following quote from a study published in Lancet
27 Neurology:
28
                                                 - 30 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 31 of 99


            “The root causes of the present global pandemic of neurodevelopmental disorders
 1          are only partly understood. Although genetic factors have a role, they cannot
 2          explain recent increases in reported prevalence, and none of the genes discovered
            so far seem to be responsible for more than a small proportion of cases. Overall,
 3          genetic factors seem to account for no more than perhaps 30–40% of all cases of
            neurodevelopmental disorders. Thus, non-genetic, environmental exposures are
 4          involved in causation, in some cases probably by interacting with genetically
            inherited predispositions.”
 5
            Citation: Grandjean & Landrigan (2014). Neurobehavioural effects of developmental
 6
     toxicity. Lancet Neurology 13(3):330–338. https://doi.org/10.1016/S1474-4422(13)70278-3,
 7
     (accessed April 27, 2020). See Exhibit 55.
 8
        7. Autism spectrum disorder (ASD)
 9
            A. Definitions
10
                    1. Autism
11
            For recognition of a commonly known fact to public health officials familiar with the matter,
12
     Petitioners request judicial notice of the following definition of ‘autism’ from Gale Encyclopedia of
13
     Medicine: “Autism is a complex developmental disorder distinguished by difficulties with social
14
     interaction, verbal and nonverbal communication, and behavioral problems, including repetitive
15
     behaviors and narrow focus of interest.”
16
            Citation: Gale Encyclopedia of Medicine. (2008). https://medical-
17
     dictionary.thefreedictionary.com/autism, (accessed July 1, 2020). See Exhibit 56.
18
                    2. Autism spectrum disorder (ASD)
19
            For recognition of a commonly known fact to public health officials familiar with the matter,
20
     Petitioners request judicial notice of the following definition of ‘autism spectrum disorder’ from
21
     The American Heritage® Medical Dictionary: “a neurodevelopmental disorder starting in early
22
     childhood, characterized by impairments in social interaction and communication and by restricted
23
     or repetitive patterns of behavior, with symptoms varying from mild to severe.”
24
            Citation: The American Heritage® Medical Dictionary. (2007). https://medical-
25
     dictionary.thefreedictionary.com/autism+spectrum+disorders, (accessed April 27, 2020). See
26
     Exhibit 57.
27
            B. Prevalence of ASD
28
                                                - 31 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 32 of 99



 1           (1) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following finding from a study published in
 3 Pediatrics that ‘1 in 40 children between ages 3 to 17 had ASD.’
 4           Citation: Kogan et al. (2018). The Prevalence of Parent-Reported Autism Spectrum Disorder
 5 Among US Children. Pediatrics 142(6):e20174161. https://doi.org/10.1542/peds.2017-4161,
 6 (accessed April 27, 2020). See Exhibit 58.
 7           (2) For recognition of a commonly known fact to public health officials familiar with the
 8 matter, Petitioners request judicial notice of the following quote in the 2020 report from the Centers
 9 for Disease Control and Prevention, “For 2016, across all 11 sites, ASD prevalence was 18.5 per
10 1,000 (one in 54) children aged 8 years, and ASD was 4.3 times as prevalent among boys as among
11 girls.”

12           Citation: Centers for Disease Control and Prevention, Morbidity and Mortality Weekly
13 Report, March 27, 2020. Prevalence of Autism Spectrum Disorder Among Children Aged 8 Years —
14 Autism and Developmental Disabilities Monitoring Network, 11 Sites, United States, 2016.
15 https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_cid=ss6904a1_w, (accessed July 1,
16 2020). See Exhibit 59.
17           C. Rising prevalence of ASD
18           (1) For recognition of a commonly known fact to public health officials familiar with the
19 matter, Petitioners request judicial notice of the following finding from a study published in Journal

20 of Autism and Developmental Disorders that ‘diagnoses of autism spectrum disorder in western
21 California experienced a more than 100 1000-fold between birth year 1931, when prevalence was
22 only ~ 0.001%, and birth year 2012, when prevalence had increased to 1.18% among 5 year-olds
23 born in that year.’
24           Citation: Nevison et al. (2018). California Autism Prevalence Trends from 1931 to 2014 and
25 Comparison to National ASD Data from IDEA and ADDM. Journal of Autism and Developmental
26 Disorders 48:4103–4117. https://doi.org/10.1007/s10803-018-3670-2, (accessed April 27, 2020).
27 See Exhibit 60.
28
                                                - 32 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 33 of 99



 1          (2) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following findings in the Summary of Autism
 3 Spectrum Disorder (ASD) Prevalence Studies from the Centers of Disease Control and Prevention
 4 website, which indicates that the prevalence of ASD has soared from 0.07-.31 per 1,000 American
 5 children in the 1960s to 14.6 in 1,000 American children in 2012.
 6          Citation: Centers for Disease Control and Prevention, Summary of Autism Spectrum
 7 Disorder (ASD) Prevalence Studies.
 8 https://www.cdc.gov/ncbddd/autism/documents/ASDPrevalenceDataTable2016-508.pdf, (accessed
 9 April 27, 2020). See Exhibit 61.
10          D. Comorbid conditions in ASD
11          (1) For recognition of a commonly known fact to public health officials familiar with the

12 matter, Petitioners request judicial notice of the following finding from a review published in
13 Psychiatry Research that ‘comorbid psychiatric disorders among people with ASD include “anxiety
14 disorders, depressive disorders, bipolar and mood disorders, schizophrenia spectrum, suicidal
15 behavior disorders, attention-deficit/hyperactivity disorder, disruptive, impulse-control and conduct
16 disorders amongst diverse age groups, with a majority in younger participants.” ’
17          Citation: Hossain et al. (2020). Prevalence of comorbid psychiatric disorders among people
18 with autism spectrum disorder: An umbrella review of systematic reviews and meta-analyses.
19 Psychiatry Research 287:112922. https://doi.org/10.1016/j.psychres.2020.112922, (accessed April

20 27, 2020). See Exhibit 62.
21          (2) For recognition of a commonly known fact to public health officials familiar with the
22 matter, Petitioners request judicial notice of the following quote from the Autism Speaks website:
23 “A range of physical and mental-health conditions frequently accompany autism. They include, but
24 are not limited to, the following: Gastrointestinal (GI) problems, Epilepsy, Feeding issues,
25 Disrupted sleep, Attention-deficit/hyperactivity disorder (ADHD), Anxiety, Depression, Obsessive
26 compulsive disorder (OCD), Schizophrenia, Bipolar Disorder.”
27
28
                                                - 33 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 34 of 99



 1          Citation: Autism Speaks, Medical Conditions Associated with Autism.
 2 https://www.autismspeaks.org/medical-conditions-associated-autism, (accessed July 1, 2020). See
 3 Exhibit 63.
 4          E. Etiology of ASD
 5          (1) For recognition of a commonly known fact to public health officials familiar with the
 6 matter, Petitioners request judicial notice of the following quote from the Centers for Disease
 7 Control and Prevention website: “There may be many different factors that make a child more likely
 8 to have an ASD, including environmental, biologic and genetic factors.”
 9          Citation: Centers for Disease Control and Prevention, What is Autism Spectrum Disorder?
10 https://www.cdc.gov/ncbddd/autism/facts.html, (accessed July 1, 2020). See Exhibit 64.
11          (2) For recognition of a commonly known fact to public health officials familiar with the

12 matter, Petitioners request judicial notice of the following quote from a review published in
13 Neuropsychopharmacology:
14          “research emerging within the past two decades suggests that immune dysfunction
15          is a viable risk factor contributing to the neurodevelopmental deficits observed in
            autism spectrum disorders (ASD)… Further definition of the role of immune
16          dysregulation in ASD thus necessitates a deeper understanding of the interaction
            between both maternal and child immune systems.”
17
18          Citation: Meltzer & Van de Water (2017). The Role of the Immune System in Autism
19 Spectrum Disorder. Neuropsychopharmacology 42(1):284-298.

20 https://doi.org/10.1038/npp.2016.158, (accessed May 7, 2020). See Exhibit 65.
21          (3) For recognition of a commonly known fact to public health officials familiar with the
22 matter, Petitioners request judicial notice of the following quote from a review published in
23 Environmental Health Perspectives: “There is a pressing need to move forward quickly and
24 efficiently to understand environmental influences on autism in order to answer current regulatory
25 questions and inform treatment and prevention efforts.”
26          Citation: Pelch et al. (2019). Environmental Chemicals and Autism: A Scoping Review of
27 the Human and Animal Research. Environmental Health Perspectives 127(4):46001.
28 https://doi.org/10.1289/EHP4386, (accessed May 1, 2020). See Exhibit 66.
                                                - 34 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 35 of 99



 1          F. Prenatal immune activation in etiology of ASD
 2          For recognition of a commonly known fact to public health officials familiar with the matter,
 3 Petitioners request judicial notice of the following quote from a review published in Trends in
 4 Molecular Medicine: “The offspring of infected, or immune-activated dams also display cardinal
 5 behavioral features of autism, as well as neuropathology consistent with that seen in human
 6 autism.”
 7          Citation: Patterson (2011). Maternal infection and immune involvement in autism. Trends in
 8 Molecular Medicine 17(7):389-394. https://doi.org/10.1016/j.molmed.2011.03.001, (accessed May
 9 1, 2020). See Exhibit 67.
10          G. Economic burden of ASD
11          (1) For recognition of a commonly known fact to public health officials familiar with the

12 matter, Petitioners request judicial notice of the following findings from a study published in
13 Pediatrics that ‘children with parent-reported ASD had higher levels of health care office visits and
14 prescription drug use compared with children without ASD; 76% of children with ASD used special
15 educational services compared to just 7% of children in the control group; and ASD was associated
16 with $3020 higher health care costs and $14,061 higher aggregate non–health care costs, including
17 $8610 higher school costs.’
18          Citation: Lavelle et al. (2014). Economic burden of childhood autism spectrum disorders.
19 Pediatrics 133(3):e520–e529. https://doi.org/10.1542/peds.2013-0763, (accessed May 1, 2020).

20 See Exhibit 68.
21          (2) For recognition of a commonly known fact to public health officials familiar with the
22 matter, Petitioners request judicial notice of the following figures from the Autism Speaks website
23 reflecting research by London School of Economics and the University of Pennsylvania that ‘the
24 cost to society of autism had tripled between 2006 and 2012 to $126 Billion per year and the costs
25 of providing care for each person with autism affected by intellectual disability through his or her
26 lifespan are $2.3 million compared to $1.4 for those with no intellectual disability.’
27          Citation: Autism Speaks, New Research Finds Annual Cost of Autism Has More Than
28 Tripled to $126 Billion in the U.S. and Reached £34 Billion in the U.K.
                                                - 35 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 36 of 99



 1 https://www.autismspeaks.org/press-release/new-research-finds-annual-cost-autism-has-more-
 2 tripled-126-billion-us-and-reached, (accessed July 1, 2020). See Exhibit 69
 3      8. Attention-deficit hyperactivity disorder (ADHD)
 4          A. Definition
 5          For recognition of a commonly known fact to public health officials familiar with the matter,
 6 Petitioners request judicial notice of the following definition of ‘attention-deficit hyperactivity
 7 disorder’ from Gale Encyclopedia of Medicine: ‘attention-deficit hyperactivity disorder is “a
 8 condition in which a person (usually a child) has an unusually high activity level and a short
 9 attention span. People with the disorder may act impulsively and may have learning and behavioral
10 problems.” ’
11          Citation: Gale Encyclopedia of Medicine. (2008). https://medical-

12 dictionary.thefreedictionary.com/Attention-deficit+hyperactivity+disorder, (accessed July 1, 2020).
13 See Exhibit 70.
14          B. Prevalence of ADHD in U.S. children
15          For recognition of a commonly known fact to public health officials familiar with the matter,
16 Petitioners request judicial notice of the following quote from the Centers for Disease Control and
17 Prevention website: “The estimated number of children ever diagnosed with ADHD, according to a
18 national 2016 parent survey, is 6.1 million (9.4%). This number includes: 388,000 children aged 2–
19 5 years, 4 million children aged 6–11 years, 3 million children aged 12–17 years.”

20          Citation: Centers for Disease Control and Prevention, Data and Statistics about ADHD.
21 https://www.cdc.gov/ncbddd/adhd/data.html, (accessed July 1, 2020). See Exhibit 71.
22          C. Prevalence of ADHD in U.S. adults
23          For recognition of a commonly known fact to public health officials familiar with the matter,
24 Petitioners request judicial notice of the following quote from the National Institute of Mental
25 Health (NIMH) website: “The overall prevalence of current adult ADHD is 4.4%. Prevalence was
26 higher for males (5.4%) versus females (3.2%). The non-Hispanic white group (5.4%) had a higher
27 prevalence than all other race/ethnicity groups. The estimated lifetime prevalence of ADHD in U.S.
28 adults aged 18 to 44 years was 8.1%.”
                                                - 36 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 37 of 99



 1          Citation: National Institute of Mental Health, Attention-Deficit/Hyperactivity Disorder
 2 (ADHD), https://www.nimh.nih.gov/health/statistics/attention-deficit-hyperactivity-disorder-
 3 adhd.shtml, (accessed July 1, 2020). See Exhibit 72.
 4          D. Growing Prevalence of ADHD
 5          For recognition of a commonly known fact to public health officials familiar with the matter,
 6 Petitioners request judicial notice of the following quote from the Centers for Disease Control and
 7 Prevention website:
 8          “The percentage of US children 4-17 years of age with an ADHD diagnosis by a
 9          health care provider, as reported by parents, continues to increase. A history of
            ADHD diagnosis by a health care provider increased by 42% between 2003 and
10          2011: 7.8% had ever had a diagnosis in 2003, 9.5% had ever had a diagnosis in
            2007, 11.0% had ever had a diagnosis in 2011. Average annual increase was
11          approximately 5% per year.”
12          Citation: Centers for Disease Control and Prevention, Trends in the Parent-Report of Health
13 Care Provider-Diagnosis and Medication Treatment for ADHD: United States, 2003—2011.
14 https://www.cdc.gov/ncbddd/adhd/features/key-findings-adhd72013.html, (accessed February 29,
15 2020). See Exhibit 73.
16          E. Prevalence of medicated ADHD
17          For recognition of a commonly known fact to public health officials familiar with the matter,
18 Petitioners request judicial notice of the following description of ‘attention-deficit hyperactivity
19 disorder’ from a study published in Journal of the American Academy of Child & Adolescent

20 Psychiatry: “[in 2011], 69% of children with current ADHD were taking medication for ADHD
21 (6.1%, 3.5 million children).” “Prevalence of medicated ADHD increased by 28% from 2007—
22 2011.”
23          Citation: Visser et al. (2014). Trends in the parent-report of health care provider-diagnosed
24 and medicated attention-deficit/hyperactivity disorder: United States, 2003-2011. Journal of the
25 American Academy of Child & Adolescent Psychiatry 53(1):34–46.e2.
26 https://doi.org/10.1016/j.jaac.2013.09.001, (accessed May 1, 2020). See Exhibit 74.
27          F. Comorbid conditions in ADHD
28
                                                - 37 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 38 of 99



 1          For recognition of a commonly known fact to public health officials familiar with the matter,
 2 Petitioners request judicial notice of the following quote from the Centers for Disease Control and
 3 Prevention website:
 4          “According to a national 2016 parent survey, 6 in 10 children with ADHD had at
 5          least one other mental, emotional, or behavioral disorder. About 5 in 10 children
            with ADHD had a behavior or conduct problem. About 3 in 10 children with
 6          ADHD had anxiety. Other conditions affecting children with ADHD: depression,
            autism spectrum disorder, and Tourette Syndrome.”
 7
 8          Citation: Centers for Disease Control and Prevention, Data and Statistics about ADHD.
 9 https://www.cdc.gov/ncbddd/adhd/data.html, (accessed July 1, 2020). See Exhibit 71.
10          G. Etiology of ADHD
11          For recognition of a commonly known fact to public health officials familiar with the matter,
12 Petitioners request judicial notice of the following quote from WebMD: “No one knows exactly
13 what causes ADHD, but certain things are known to play a role…. Researchers believe that some
14 toxins may interfere with brain development. That, they say, could lead to hyperactivity, impulsive
15 behavior, and trouble paying attention.”
16          Citation: WebMD, Attention Deficit Hyperactivity Disorder: Causes of ADHD.
17 https://www.webmd.com/add-adhd/childhood-adhd/adhd-causes, (accessed April 28, 2020). See
18 Exhibit 76.
19          H. Societal impact of ADHD
20          (1) For recognition of a commonly known fact to public health officials familiar with the
21 matter, Petitioners request judicial notice of the following quotes from a study published in Journal
22 of Abnormal Child Psychology: 1. “For children with ADHD, an elevated risk for non-normative
23 delinquency is just one of a slew of probable negative life outcomes, including school drop-out,
24 interpersonal difficulties, substance use, and unemployment.” 2.“Individuals with childhood
25 ADHD+CD [Conduct Disorder] displayed significantly worse delinquency outcomes than the other
26 three groups, across almost all indices of offending. When compared to comparison participants,
27 boys with ADHD-only and ADHD+ODD [Oppositional Defiant Disorder] in childhood displayed
28
                                                - 38 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 39 of 99



 1 earlier ages of delinquency initiation, a greater variety of offending, and higher prevalence of severe
 2 delinquency.”
 3          Citation: Sibley et al. (2010). The delinquency outcomes of boys with ADHD with and
 4 without comorbidity. Journal of Abnormal Child Psychology 39(1):21-32.
 5 https://doi.org/10.1007/s10802-010-9443-9, (accessed May 1, 2020). See Exhibit 77.
 6          (2) For recognition of a commonly known fact to public health officials familiar with the
 7 matter, Petitioners request judicial notice of the following quote from an original article published
 8 in Archives of Disease in Childhood:
 9          “Attention deficit/hyperactivity disorder (ADHD) may affect all aspects of a
10          child’s life. Indeed, it impacts not only on the child, but also on parents and
            siblings, causing disturbances to family and marital functioning. The adverse
11          effects of ADHD upon children and their families changes from the preschool
            years to primary school and adolescence, with varying aspects of the disorder
12          being more prominent at different stages. ADHD may persist into adulthood
            causing disruptions to both professional and personal life.”
13
            Citation: Harpin (2005). The effect of ADHD on the life of an individual, their family, and
14
     community from preschool to adult life. Archives of Disease in Childhood 90(Suppl 1):i2-i7.
15
     https://doi.org/10.1136/adc.2004.059006, (accessed May 1, 2020). See Exhibit 78.
16
            (3) For recognition of a commonly known fact to public health officials familiar with the
17
     matter, Petitioners request judicial notice of the following quote from a study published in Child
18
     and Adolescent Psychiatry and Mental Health: “Children with ADHD and comorbid depression,
19
     anxiety, or phobias had significantly greater odds of experiencing > 2 weeks of missed school days,
20
     ≥ 6 visits to a healthcare provider (HCP), and ≥ 2 visits to the ER, compared with ADHD children
21
     without those comorbidities.”
22
            Citation: Classi et al. (2012). Social and emotional difficulties in children with ADHD and
23
     the impact on school attendance and healthcare utilization. Child and Adolescent Psychiatry and
24
     Mental Health 6(1):33. https://doi.org/10.1186/1753-2000-6-33, (accessed May 1, 2020). See
25
     Exhibit 79.
26
27
28
                                                - 39 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 40 of 99



 1          (4) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quote from a study published in Journal
 3 of the American Academy of Child & Adolescent Psychiatry:
 4          “Attention-deficit/hyperactivity disorder (ADHD) is a neurobehavioral disorder
 5          with childhood onset. Children with ADHD experience clinically significant
            functional impairment across settings (for example at home, in school, and with
 6          friends), resulting in higher rates of unintentional injury, emergency room visits,
            peer problems, and academic failure. Approximately one-third of children
 7          diagnosed with ADHD retain the diagnosis into adulthood, supporting the
            recognition of ADHD as a chronic health condition.”
 8
 9          Citation: Visser et al. (2014). Trends in the parent-report of health care provider-diagnosed
10 and medicated attention-deficit/hyperactivity disorder: United States, 2003-2011. Journal of the
11 American Academy of Child & Adolescent Psychiatry 53(1):34–46.e2.

12 https://doi.org/10.1016/j.jaac.2013.09.001, (accessed May 1, 2020). See Exhibit 74.
13          I. Lasting impairment in adults with history of ADHD in childhood
14          (1) For recognition of a commonly known fact to public health officials familiar with the
15 matter, Petitioners request judicial notice of the following quote from a study published in Journal
16 of Clinical Child & Adolescent Psychology:
17
            “Adults with childhood attention-deficit hyperactivity disorder (ADHD)
18          experience impairment in core functional domains (e.g., educational attainment,
            occupational status, social relationships, substance abuse, and criminal behavior)”
19          and in this study to characterize impairment it was found that, “Nearly all young
            adult ADHD profiles were impaired in peer, educational, and financial domains,
20
            and there was not a non-impaired ADHD profile.”
21          Citation: Merrill et al. (2020). Functional Outcomes of Young Adults with Childhood
22 ADHD: A Latent Profile Analysis. Journal of Clinical Child & Adolescent Psychology, 49(2):215-
23 228. https://doi.org/10.1080/15374416.2018.1547968, (accessed June 24, 2020). See Exhibit 80.
24          (2) For recognition of a commonly known fact to public health officials familiar with the
25 matter, Petitioners request judicial notice of the following quote from a study published in Journal
26 of Consulting and Clinical Psychology:
27
            “At age 30, adults with a history of ADHD exhibited substantially worse
28          outcomes than controls on most financial indicators, even when they and their
                                                - 40 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 41 of 99


            parents no longer endorsed any DSM symptoms of ADHD. Between ages 25 and
 1          30, probands had exhibited considerably slower growth than controls in positive
 2          financial indicators (e.g., monthly income) and substantially less reduction than
            controls in indicators of financial dependence (e.g., living with parents),
 3          indicating worsening or sustained deficits on nearly all measures. When earnings
            trajectories from age 25 to age 30 were extrapolated using matched census data,
 4          male probands were projected to earn $1.27 million less than controls over their
            working lifetime, reaching retirement with up to 75% lower net worth.”
 5
 6          Citation: Pelham et al. (2020). The long-term financial outcome of children diagnosed with
 7 ADHD. Journal of Consulting and Clinical Psychology 88(2):160-171.
 8 https://doi.org/10.1037/ccp0000461, (accessed May 1, 2020). See Exhibit 81.
 9          J. Economic burden of ADHD
10          (1) For recognition of a commonly known fact to public health officials familiar with the
11 matter, Petitioners request judicial notice of the following quote from a review published in Current

12 Medical Research & Opinion:
13         “The total excess cost of ADHD in the US in 2000 was $31.6 billion. Of this total,
           $1.6 billion was for the ADHD treatment of patients, $12.1 billion was for all
14         other healthcare costs of persons with ADHD, $14.2 billion was for all other
           healthcare costs of family members of persons with ADHD, and $3.7 billion was
15         for the work loss cost of adults with ADHD and adult family members of persons
           with ADHD. Conclusion: The annual cost of ADHD in the US is substantial.
16
           Both treated and untreated persons with ADHD, as well as their family members,
17         impose considerable economic burdens on the healthcare system as a result of this
           condition.”
18
           Citation: Birnbaum et al. (2005). Costs of attention deficit-hyperactivity disorder (ADHD)
19
   in the US: excess costs of persons with ADHD and their family members in 2000. Current Medical
20
   Research & Opinion 21(2):195‐206. https://doi.org/10.1185/030079904X20303, (accessed June24,
21
   2020). See Exhibit 82.
22
           (2) For recognition of a commonly known fact to public health officials familiar with the
23
   matter, Petitioners request judicial notice of the following quote from a review published in Journal
24
   of the American Academy of Child & Adolescent Psychiatry:
25
           “Overall national annual incremental costs of ADHD ranged from $143 to $266
26         billion (B). Most of these costs were incurred by adults ($105 B-$194 B)
           compared with children/adolescents ($38 B-$72 B). For adults, the largest cost
27
           category was productivity and income losses ($87 B-$138 B). For children, the
28         largest cost categories were health care ($21 B-$44 B) and education ($15 B-$25
                                               - 41 -
                        PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 42 of 99


            B). Spillover costs borne by the family members of individuals with ADHD were
 1          also substantial ($33 B-$43 B). Conclusion: Despite a wide range in the
 2          magnitude of the cost estimates, this study indicates that ADHD has a substantial
            economic impact in the United States.”
 3
            Citation: Doshi et al. (2012). Economic Impact of Childhood and Adult Attention-
 4
     Deficit/Hyperactivity Disorder in the United States. Journal of the American Academy of Child &
 5
     Adolescent Psychiatry 51(10):990-1002.e2. https://doi.org/10.1016/j.jaac.2012.07.008, (accessed
 6
     June24, 2020). See Exhibit 83.
 7
            (3) For recognition of a commonly known fact to public health officials familiar with the
 8
     matter, Petitioners request judicial notice of the following quote from a review published in Cost
 9
     Effectiveness and Resource Allocation:
10
            “Results of the medical cost studies consistently indicated that children with
11          ADHD had higher annual medical costs than either matched controls (difference
            ranged from $503 to $1,343) or non-matched controls (difference ranged from
12
            $207 to $1,560) without ADHD. Two studies of adult samples found similar
13          results, with significantly higher annual medical costs among adults with ADHD
            (ranging from $4,929 to $5,651) than among matched controls (ranging from
14          $1,473 to $2,771).”

15          Citation: Matza et al. (2005). A review of the economic burden of ADHD. Cost

16 Effectiveness and Resource Allocation 3:5. https://doi.org/10.1186/1478-7547-3-5, (accessed May
17 1, 2020). See Exhibit 84.
18          (4) For recognition of a commonly known fact to public health officials familiar with the

19 matter, Petitioners request judicial notice of the following quotes from a study published in Journal

20 of Attention Disorders: 1. “In 2013, 1.4 million children aged 2 to 17 years were enrolled in NYS
21 Medicaid.” 2. “The ADHD cohort comprised 5.4% of all Medicaid-enrolled children.” 3. “The
22 total costs for the ADHD cohort (US$729.3 million) accounted for 18.1% of the total costs for
23 children enrolled in NYS Medicaid.”
24          Citation: Guo et al. (2018). Treatment Patterns and Costs Among Children Aged 2 to 17

25 Years With ADHD in New York State Medicaid in 2013. Journal of Attention Disorders
26 1087054718816176. https://doi.org/10.1177/1087054718816176, (accessed May 1, 2020). See
27 Exhibit 85.
28
                                                - 42 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 43 of 99



 1           (5) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quotes from a review of School Mental
 3 Health:
                     1. “Results indicated that, as compared to students without ADHD,
 4           students with ADHD incurred a higher annual cost to the US Education system.
 5           Specifically, a student with ADHD incurred an average annual incremental cost
             to society of $5,007, as compared with $318 for students in the comparison
 6           group.”

 7                   2. “Assuming a conservative prevalence rate of 5% for ADHD in
             childhood and adolescence, and extrapolating these results to the U.S. population
 8
             between the ages of 5-18 (U.S. Census Bureau, 2009), the estimated annual costs
 9           associated with ADHD total $13.4 billion to the U.S. Education System. Thus,
             the incremental lifetime cost of educating the population of children with ADHD
10           is approximately $174 billion over 13 years of education.”

11
             Citation: Robb et al. (2011). The Estimated Annual Cost of ADHD to the U.S. Education
12
     System. School Mental Health 3(3):169-177. https://doi.org/10.1007/s12310-011-9057-6, (accessed
13
     May 1, 2020). See Exhibit 86.
14
        9. Learning disorders/disabilities
15
             A. Definition
16
             For recognition of a commonly known fact to public health officials familiar with the matter,
17
     Petitioners request judicial notice of the following description of ‘learning disorders’ from the
18
     Centers for Disease Control and Prevention website: “Having a learning disorder means that a child
19
     has difficulty in one or more areas of learning, even when overall intelligence or motivation is not
20
     affected…. Examples of Learning Disorders include: Dyslexia – difficulty with reading;
21
     Dyscalculia – difficulty with math; Dysgraphia – difficulty with writing.”
22
             Citation: Centers for Disease Control and Prevention, Learning Disorders in Children.
23
     https://www.cdc.gov/ncbddd/childdevelopment/learning-disorder.html, (accessed on July 1, 2020).
24
     See Exhibit 87.
25
             B. Prevalence of learning disabilities
26
27
28
                                                - 43 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 44 of 99



 1          (1) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quote from a chapter in Mental Disorders
 3 and Disabilities Among Low-Income Children:
 4          “The estimate for current learning disabilities among children of ages 3–17 years
 5          in 2007 was 7.8 percent, with 3.7 percent rated as mild and 4.0 percent rated as
            moderate or severe (NSCH, 2007a,b). The estimate for learning disabilities in
 6          2011–2012 was 8.0 percent for children of ages 3–17, with 4 percent rated as mild
            and 4 percent rated as moderate or severe (NSCH, 2012a).”
 7
            Citation: Boat TF, Wu JT, eds. Washington (DC): National Academies Press (US); 2015.
 8
     Mental Disorders and Disabilities Among Low-Income Children.
 9
     https://www.ncbi.nlm.nih.gov/books/NBK332880/, (accessed on May 8, 2020). See Exhibit 88.
10
            (2) For recognition of a commonly known fact to public health officials familiar with the
11
     matter, Petitioners request judicial notice of the following quote from the National Institute on
12
     Deafness and Other Communication Disorders (NIDCD) website:
13
            “Nearly 1 in 12 (7.7 percent) U.S. children ages 3-17 has had a disorder related to
14
            voice, speech, language, or swallowing in the past 12 months. Among children
15          who have a voice, speech, language, or swallowing disorder, 34 percent of those
            ages 3-10 have multiple communication or swallowing disorders, while 25.4
16          percent of those ages 11-17 have multiple disorders. Boys ages 3-17 are more
            likely than girls to have a voice, speech, language, or swallowing disorder (9.6
17          percent compared to 5.7 percent).”
18          Citation: National Institutes of Health, National Institute on Deafness and Other
19 Communication Disorders, Quick Statistics About Voice, Speech, Language.

20 https://www.nidcd.nih.gov/health/statistics/quick-statistics-voice-speech-language, (accessed May
21 6, 2020). See Exhibit 89.
22      10. Epilepsy
23          A. Definition
24          For recognition of a commonly known fact to public health officials familiar with the matter,
25 Petitioners request judicial notice of the following definition of ‘epilepsy’ from the Mayo Clinic
26 website: “Epilepsy is a central nervous system (neurological) disorder in which brain activity
27 becomes abnormal, causing seizures or periods of unusual behavior, sensations, and sometimes loss
28 of awareness.”
                                                - 44 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 45 of 99



 1          Citation: Mayo Clinic, Epilepsy, https://www.mayoclinic.org/diseases-
 2 conditions/epilepsy/symptoms-causes/syc-20350093, (accessed July 1, 2020). See Exhibit 90.
 3          B. Prevalence of Epilepsy
 4          For recognition of a commonly known fact to public health officials familiar with the matter,
 5 Petitioners request judicial notice of the following quote from the Centers for Disease Control and
 6 Prevention website: “In 2015, 1.2% of the US population had active epilepsy. This is about 3.4
 7 million people with epilepsy nationwide: 3 million adults and 470,000 children.”
 8          Citation: Centers for Disease Control and Prevention, Epilepsy Data and Statistics.
 9 https://www.cdc.gov/epilepsy/data/index.html, (accessed July 1, 2020). See Exhibit 91.
10          C. Increasing Prevalence of Epilepsy
11          For recognition of a commonly known fact to public health officials familiar with the matter,

12 Petitioners request judicial notice of the following quote from the Centers for Disease Control and
13 Prevention website: “The number of adults with active epilepsy rose from 2.3 million in 2010 to 3
14 million in 2015. The number of children with the condition increased from 450,000 in 2007 to
15 470,000 in 2015.”
16          Citation: Centers for Disease Control and Prevention, More Americans have epilepsy than
17 ever before. https://www.cdc.gov/media/releases/2017/p0810-epilepsy-prevalence.html, (accessed
18 July 1, 2020). See Exhibit 92.
19      11. Febrile seizures

20          A. Definition and Prevalence
21          (1) For recognition of a commonly known fact to public health officials familiar with the
22 matter, Petitioners request judicial notice of the following description of ‘febrile seizures’ from the
23 Centers for Disease Control and Prevention: “Sometimes, fevers can cause a child to experience
24 spasms or jerky movements called seizures. Seizures caused by fever are called ‘febrile seizures’.”
25          Citation: Centers for Disease Control and Prevention, Childhood Vaccines and Febrile
26 Seizures. https://www.cdc.gov/vaccinesafety/concerns/febrile-seizures.html, (accessed July 1,
27 2020). See Exhibit 93.
28
                                                - 45 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 46 of 99



 1          (2) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quote from the Centers for Disease
 3 Control and Prevention website:
 4          “Up to 5% of young children will have a febrile seizure at some time in their life.
 5          Febrile seizures happen in children between the ages of 6 months and 5 years,
            with most occurring between 14–18 months of age. About 1 out of every 3
 6          children who have a febrile seizure will have at least one more during childhood.”

 7          Citation: Centers for Disease Control and Prevention, Childhood Vaccines and Febrile

 8 Seizures. https://www.cdc.gov/vaccinesafety/concerns/febrile-seizures.html, (accessed July 1,
 9 2020). See Exhibit 93.
10          B. Vaccination is a probable suspect in etiology of febrile seizures

11          (1) For recognition of a commonly known fact to public health officials familiar with the

12 matter, Petitioners request judicial notice of the following quote from the Centers for Disease
13 Control and Prevention website: 1 .“Studies have shown that for children younger than 7 years old,
14 there is a very small increased risk of febrile seizures approximately 6 to 14 days after MMR
15 vaccination; this happens in about 1 in 3,000 to 4,000 children.”
16          Citation: Centers for Disease Control and Prevention, Measles, Mumps, Rubella (MMR)

17 Vaccine, Safety Information. https://www.cdc.gov/vaccinesafety/vaccines/mmr-vaccine.html,
18 (accessed July 1, 2020). See Exhibit 94.
19          (2) For recognition of a commonly known fact to public health officials familiar with the

20 matter, Petitioners request judicial notice of the following quote from the Centers for Disease
21 Control and Prevention website:
22          “There is a small increased risk for febrile seizures when inactivated influenza
            vaccine (flu shot) is given at the same doctor visit as either the PCV13
23
            (pneumococcal) vaccine or the DTaP vaccine…. There may be a small increase in
24          the risk of febrile seizure when PCV13 (pneumococcal) vaccine is given by
            itself.”
25
            Citation: Centers for Disease Control and Prevention, Childhood Vaccines and Febrile
26
     Seizures. https://www.cdc.gov/vaccinesafety/concerns/febrile-seizures.html, (accessed July 1,
27
     2020). See Exhibit 93.
28
                                                - 46 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 47 of 99



 1          C. Prevalence of febrile seizures
 2          Citation: Centers for Disease Control and Prevention, Childhood Vaccines and Febrile
 3 Seizures. https://www.cdc.gov/vaccinesafety/concerns/febrile-seizures.html, (accessed July 1,
 4 2020). See Exhibit 93.
 5      12. Tourette syndrome (TS)
 6          A. Definition
 7          For recognition of a commonly known fact to public health officials familiar with the matter,
 8 Petitioners request judicial notice of the following definition of ‘Tourette syndrome’ from the U.S.
 9 National Library of Medicine: “Tourette syndrome is a complex disorder characterized by
10 repetitive, sudden, and involuntary movements or noises called tics. Tics usually appear in
11 childhood, and their severity varies over time.”

12          Citation: U.S. National Library of Medicine, Genetics Home Reference. Tourette Syndrome
13 (accessed on June 25, 2020). See Exhibit 95.
14          B. Prevalence of TS
15          For recognition of a commonly known fact to public health officials familiar with the matter,
16 Petitioners request judicial notice of the following quote from the Centers for Disease Control and
17 Prevention website: “Studies that included children with diagnosed and undiagnosed TS [Tourette
18 syndrome] have estimated that 1 of every 162 children (0.6%) have TS.”
19          Citation: Centers for Disease Control and Prevention, Data & Statistics on Tourette

20 Syndrome. https://www.cdc.gov/ncbddd/tourette/data.html, (accessed July 1, 2020). See Exhibit 96.
21          C. Etiology of TS
22          For recognition of a commonly known fact to public health officials familiar with the matter,
23 Petitioners request judicial notice of the following quotes from the Centers for Disease Control and
24 Prevention website: 1. “The causes of TS and other tic disorders are not well understood.” 2. “Some
25 research has shown that TS is a genetically complex disorder that likely occurs as a result of the
26 effects of multiple genes interacting with other factors in the environment. Scientists are studying
27 other possible causes and environmental risk factors that might contribute to TS.”
28
                                                - 47 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 48 of 99



 1          Citation: Centers for Disease Control and Prevention, Risk Factors and Causes for Tourette
 2 Syndrome. https://www.cdc.gov/ncbddd/tourette/riskfactors.html, (accessed July 1, 2020). See
 3 Exhibit 97.
 4          D. Comorbid conditions
 5          For recognition of a commonly known fact to public health officials familiar with the matter,
 6 Petitioners request judicial notice of the following quote from the Centers for Disease Control and
 7 Prevention website:
 8          “Among children diagnosed with TS, 86% also have been diagnosed with at least
 9          one additional mental, behavioral, or developmental disorder, such as: 63% had
            ADHD. 26% had behavioral problems, such as oppositional defiant disorder
10          (ODD) or conduct disorder (CD). 49% had anxiety problems. 25% had
            depression. 35% had autism spectrum disorder. 47% had learning disabilities.
11          29% had speech or language problems. 30% had developmental delays. 12% had
            intellectual disabilities. More than one-third of people with TS also have
12
            obsessive-compulsive disorder. 42.6% have at least one co-occurring chronic
13          health condition.”

14          Citation: Centers for Disease Control and Prevention, Data & Statistics on Tourette

15 Syndrome. https://www.cdc.gov/ncbddd/tourette/data.html, (accessed July 1, 2020). See Exhibit 96.
16    13. Mental Illness/Disorder

17          A. Any Mental Illness (AMI) and Serious Mental Illness (SMI)

18          (1) For recognition of a commonly known fact to public health officials familiar with the

19 matter, Petitioners request judicial notice of the following definition of ‘any mental illness’ from the

20 National Institute of Mental Health website: “Any mental illness (AMI) is defined as a mental,
21 behavioral, or emotional disorder. AMI can vary in impact, ranging from no impairment to mild,
22 moderate, and even severe impairment (e.g., individuals with serious mental illness as defined
23 below).”
24          Citation: National Institute of Mental Health, Mental Illness.

25 https://www.nimh.nih.gov/health/statistics/mental-illness.shtml, (accessed July 1, 2020). See
26 Exhibit 98.
27          (2) For recognition of a commonly known fact to public health officials familiar with the

28 matter, Petitioners request judicial notice of the following definition of ‘serious mental illness’ from
                                                - 48 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 49 of 99



 1 the National Institute of Mental Health website: “Serious mental illness (SMI) is defined as a
 2 mental, behavioral, or emotional disorder resulting in serious functional impairment, which
 3 substantially interferes with or limits one or more major life activities. The burden of mental
 4 illnesses is particularly concentrated among those who experience disability due to SMI.”
 5          Citation: National Institute of Mental Health, Mental Illness.
 6 https://www.nimh.nih.gov/health/statistics/mental-illness.shtml, (accessed July 1, 2020). See
 7 Exhibit 98.
 8          (3) For recognition of a commonly known fact to public health officials familiar with the
 9 matter, Petitioners request judicial notice of the following quote from the National Institute of
10 Mental Health website: “In 2017, there were an estimated 46.6 million adults aged 18 or older in the
11 United States with AMI. This number represented 18.9% of all U.S. adults.”

12          Citation: National Institute of Mental Health, Mental Illness.
13 https://www.nimh.nih.gov/health/statistics/mental-illness.shtml, (accessed July 1, 2020). See
14 Exhibit 98.
15          (4) For recognition of a commonly known fact to public health officials familiar with the
16 matter, Petitioners request judicial notice of the following quote from the National Institute of
17 Mental Health website: “In 2017, there were an estimated 11.2 million adults aged 18 or older in the
18 United States with SMI. This number represented 4.5% of all U.S. adults.”
19          Citation: National Institute of Mental Health, Mental Illness.

20 https://www.nimh.nih.gov/health/statistics/mental-illness.shtml, (accessed July 1, 2020). See
21 Exhibit 98.
22          (5) For recognition of a commonly known fact to public health officials familiar with the
23 matter, Petitioners request judicial notice of the following quote from the National Institute of
24 Mental Health website: “An estimated 49.5% of adolescents [aged 13-18] had any mental disorder.
25 Of adolescents with any mental disorder, an estimated 22.2% had severe impairment.”
26          Citation: National Institute of Mental Health, Mental Illness.
27 https://www.nimh.nih.gov/health/statistics/mental-illness.shtml, (accessed July 1, 2020). See
28 Exhibit 98.
                                                - 49 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 50 of 99



 1          B. Children’s mental disorders
 2          For recognition of a commonly known fact to public health officials familiar with the matter,
 3 Petitioners request judicial notice of the following quote of ‘children’s mental disorders’ from the
 4 Centers for Disease Control and Prevention website: “Mental disorders among children are
 5 described as serious changes in the way children typically learn, behave, or handle their emotions,
 6 which cause distress and problems getting through the day.”
 7          Citation: Centers for Disease Control and Prevention, Children's Mental Disorders.
 8 https://www.cdc.gov/childrensmentalhealth/symptoms.html (accessed July 1, 2020). See Exhibit
 9 99.
10          C. Prevalence and economic burden of mental disorders in young children
11          (1) For recognition of a commonly known fact to public health officials familiar with the

12 matter, Petitioners request judicial notice of the following quote from the Child Mind Institute
13 report: “Mental health disorders are the most common health issues faced by our nation’s school-
14 aged children. One in five children suffers from a mental health or learning disorder, and 80% of
15 chronic mental disorders begin in childhood.”
16          Citation: Child Mind Institute, 2016 Child Mind Institute Children’s Mental Health Report.
17 https://childmind.org/downloads/2016%20Childrens%20Mental%20Health%20Report.pdf,
18 (accessed May 6, 2020). See Exhibit 100.
19          (2) For recognition of a commonly known fact to public health officials familiar with the

20 matter, Petitioners request judicial notice of the following quote from the Centers for Disease
21 Control and Prevention website: “It is estimated that as many as 1 out of 5 children experience a
22 mental disorder in a given year, and an estimated $247 billion is spent each year on treatment and
23 management of childhood mental disorders.”
24          Citation: United States Centers for Disease Control and Prevention, Improving Children’s
25 Behavioral Health. https://www.cdc.gov/childrensmentalhealth/features/child-mental-health.html,
26 (accessed July 1, 2020). See Exhibit 101.
27          D. Vaccination is a probable suspect in etiology of mental disorders
28
                                                - 50 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 51 of 99



 1          (1) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quote from a study published in Frontiers
 3 in Psychiatry:
 4          “Subjects with newly diagnosed AN [anorexia nervosa] were more likely than
 5          controls to have had any vaccination in the previous 3 months. Influenza
            vaccinations during the prior 3, 6, and 12 months were also associated with
 6          incident diagnoses of AN, OCD, and an anxiety disorder. Several other
            associations were also significant with HRs greater than 1.40 (hepatitis A with
 7          OCD and AN; hepatitis B with AN; and meningitis with AN and chronic tic
            disorder).”
 8
 9          Citation: Leslie et al. (2017). Temporal Association of Certain Neuropsychiatric Disorders
10 Following Vaccination of Children and Adolescents: A Pilot Case-Control Study. Frontiers in
11 Psychiatry 8:3. https://doi.org/10.3389/fpsyt.2017.00003, (accessed May 13, 2020). See Exhibit

12 102.
13          (2) For recognition of a commonly known fact to public health officials familiar with the
14 matter, Petitioners request judicial notice of the following quote from a study published in Brain,
15 Behavior, and Immunity: “Greater increases in IL-6 were associated with greater mood disturbance
16 on post-vaccine days, specifically depressed mood and cognitive symptoms.”
17          Citation: Kuhlman et al. (2018). Within-subject associations between inflammation and
18 features of depression: Using the flu vaccine as a mild inflammatory stimulus. Brain, Behavior, and
19 Immunity 69:540-547. https://doi.org/10.1016/j.bbi.2018.02.001, (accessed May 13, 2020). See

20 Exhibit 103.
21      14. Depression
22          A. Definition
23          For recognition of a commonly known fact to public health officials familiar with the matter,
24 Petitioners request judicial notice of the following definition of ‘depression’ from the National
25 Institute of Mental Health website: “Depression (major depressive disorder or clinical depression) is
26 a common but serious mood disorder. It causes severe symptoms that affect how you feel, think,
27 and handle daily activities, such as sleeping, eating, or working.”
28
                                                - 51 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 52 of 99



 1          Citation: National Institute of Mental Health, Depression.
 2 https://www.nimh.nih.gov/health/topics/depression/index.shtml (accessed July 1, 2020). See
 3 Exhibit 104.
 4          B. Prevalence of depression in children
 5          For recognition of a commonly known fact to public health officials familiar with the matter,
 6 Petitioners request judicial notice of the following quote from the Centers of Disease Control and
 7 Prevention website: “3.2% of children aged 3-17 years (approximately 1.9 million) have diagnosed
 8 depression.”
 9          Citation: Centers for Disease Control and Prevention, Anxiety and depression in children:
10 Get the facts. https://www.cdc.gov/childrensmentalhealth/features/anxiety-depression-
11 children.html, (accessed July 1, 2020). See Exhibit 105.

12          C. Prevalence of depression in adults
13          (1)    For recognition of a commonly known fact to public health officials familiar with the
14 matter, Petitioners request judicial notice of the following quote from the Centers of Disease
15 Control and Prevention website: “During 2013–2016, 8.1% of American adults aged 20 and over
16 had depression in a given 2-week period.”
17          Citation: Centers for Disease Control and Prevention, National Center for Health Statistics,
18 Prevalence of Depression Among Adults Aged 20 and Over: United States, 2013–2016, NCHS Data
19 Brief No. 303, February 2018. https://www.cdc.gov/nchs/data/databriefs/db303.pdf, accessed May

20 5, 2020). See Exhibit 106.
21          (2)    For recognition of a commonly known fact to public health officials familiar with the
22 matter, Petitioners request judicial notice of the following quote from the U.S. Department of
23 Health and Human Services, Substance Abuse and Mental Health Services Administration
24 (SAMHSA): "The percentage of adolescents aged 12 to 17 in 2018 who had a past year MDE
25 [major depressive episode] was higher than the percentages in 2004 to 2017."
26          Citation: Department of Health and Human Services (HHS), Substance Abuse and Mental
27 Health Services Administration (SAMHSA), Key Substance Use and Mental Health Indicators in
28 the United States: Results from the 2018 National Survey on Drug Use and Health.
                                                - 52 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 53 of 99



 1 https://www.samhsa.gov/data/sites/default/files/cbhsq-
 2 reports/NSDUHNationalFindingsReport2018/NSDUHNationalFindingsReport2018.pdf, (accessed
 3 July 5, 2020). See Exhibit 107.
 4      15. Anxiety Disorders
 5          A. Definition and prevalence in children
 6          (1) For recognition of a commonly known fact to public health officials familiar with the
 7 matter, Petitioners request judicial notice of the following definition of ‘anxiety disorders’ from the
 8 National Institute of Mental Health website: “anxiety disorders involve more than temporary worry
 9 or fear. For a person with an anxiety disorder, the anxiety does not go away and can get worse over
10 time. The symptoms can interfere with daily activities such as job performance, school work, and
11 relationships.”

12          Citation: National Institute of Mental Health, Anxiety Disorders,
13 https://www.nimh.nih.gov/health/topics/anxiety-disorders/index.shtml, (accessed July 1, 2020). See
14 Exhibit 108.
15          (2) For recognition of a commonly known fact to public health officials familiar with the
16 matter, Petitioners request judicial notice of the following quote from the Centers for Disease
17 Control and Prevention: “7.1% of children aged 3-17 years (approximately 4.4 million) have
18 diagnosed anxiety.”
19          Citation: Centers for Disease Control and Prevention, Anxiety and depression in children:

20 Get the facts. https://www.cdc.gov/childrensmentalhealth/features/anxiety-depression-
21 children.html (accessed July 1, 2020). See Exhibit 105.
22          B. Prevalence of anxiety disorders in adults, and Impact
23          For recognition of a commonly known fact to public health officials familiar with the matter,
24 Petitioners request judicial notice of the following quote from Anxiety and Depression Association
25 of America (ADAA):
26          “Anxiety disorders are the most common mental illness in the U.S., affecting 40
27          million adults in the United States age 18 and older, or 18.1% of the population
            every year…. People with an anxiety disorder are three to five times more likely
28
                                                - 53 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 54 of 99


            to go to the doctor and six times more likely to be hospitalized for psychiatric
 1          disorders than those who do not suffer from anxiety disorders.”
 2
            Citation: Anxiety and Depression Association of America, Fact and Statistics.
 3
     https://adaa.org/about-adaa/press-room/facts-statistics, (accessed July 1, 2020). See Exhibit 109.
 4
        16. Obsessive-compulsive disorder (OCD)
 5
            A. Definition
 6
            For recognition of a commonly known fact to public health officials familiar with the matter,
 7
     Petitioners request judicial notice of the following definition of ‘obsessive-compulsive disorder’
 8
     from the National Institute of Mental Health website: “Obsessive-Compulsive Disorder (OCD) is a
 9
     common, chronic, and long-lasting disorder in which a person has uncontrollable, reoccurring
10
     thoughts (obsessions) and/or behaviors (compulsions) that he or she feels the urge to repeat over
11
     and over.”
12
            Citation: National Institute of Mental Health. Obsessive Compulsive Disorder.
13
     https://www.nimh.nih.gov/health/topics/obsessive-compulsive-disorder-ocd/index.shtml, (accessed
14
     July 1, 2020). See Exhibit 110.
15
            B. Prevalence of OCD
16
            For recognition of a commonly known fact to public health officials familiar with the matter,
17
     Petitioners request judicial notice of the following quote from a study published in Archives of
18
     Disease in Childhood: “Once considered to be rare in youth, epidemiological studies have found an
19
     estimated prevalence [of OCD] of 0.25%–4% among children and adolescents.”
20
            Citation: Krebs & Heyman (2015). Obsessive-compulsive disorder in children and
21
     adolescents. Archives of Disease in Childhood 100(5):495-499.
22
     https://doi.org/10.1136/archdischild-2014-306934, (accessed May 7, 2020). See Exhibit 111.
23
            C. Etiology of OCD
24
            For recognition of a commonly known fact to public health officials familiar with the matter,
25
     Petitioners request judicial notice of the following quote from the Centers for Disease Control and
26
     Prevention website:
27
28
                                                  - 54 -
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 55 of 99


            “It is not known exactly why some children develop OCD. There is likely to be a
 1          biological and neurological component, and some children with OCD also have
 2          Tourette syndrome or other tic disorders. There are some studies that suggest that
            health problems during pregnancy and birth may make OCD more likely, which is
 3          one of many important reasons to support the health of women during
            pregnancy.”
 4
            Citation: Centers for Disease Control and Prevention, Obsessive-Compulsive Disorder in
 5
     Children. https://www.cdc.gov/childrensmentalhealth/ocd.html, (accessed July 1, 2020). See
 6
     Exhibit 112.
 7
        17. Suicide and self-harm
 8
            A. Increased rate of suicide
 9
            For recognition of a commonly known fact to public health officials familiar with the matter,
10
     Petitioners request judicial notice of the following quote from the Centers for Disease Control and
11
     Prevention website: “From 1999 through 2017, the age-adjusted suicide rate increased 33% from
12
     10.5 to 14.0 per 100,000.”
13
            Citation: Centers for Disease Control and Prevention, National Center for Health Statistics
14
     Data Brief No. 330, November, 2108. Suicide Mortality in the United States, 1999–2017,
15
     https://www.cdc.gov/nchs/products/databriefs/db330.htm, (accessed May 13, 2020). See Exhibit
16
     113.
17
            B. Increased hospital visits for self-harming behavior
18
            For recognition of a commonly known fact to public health officials familiar with the matter,
19
     Petitioners request judicial notice of the following quote from a study published in Journal of the
20
     American Medical Association (JAMA): “Youth self-inflicted injury Emergency Department (ED)
21
     visit rates were relatively stable before 2008. However, rates among females significantly increased
22
     thereafter—particularly among females aged 10 to 14 years, who experienced an 18.8% annual
23
     increase from 2009 to 2015.”
24
            Citation: Mercado et al. (2017). Trends in Emergency Department Visits for Nonfatal Self-
25
     inflicted Injuries Among Youth Aged 10 to 24 Years in the United States, 2001-2015. JAMA
26
     318(19):1931–1933. https://doi.org/10.1001/jama.2017.13317, (accessed May 13, 2020). See
27
     Exhibit 114.
28
                                                - 55 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 56 of 99



 1      18. Diabetes
 2          A. Definition
 3          For recognition of a commonly known fact to public health officials familiar with the matter,
 4 Petitioners request judicial notice of the following definition of ‘diabetes’ from the National
 5 Institute of Diabetes and Digestive and Kidney Diseases: “Diabetes is a disease that occurs when
 6 your blood glucose, also called blood sugar, is too high.”
 7          Citation: National Institute of Diabetes and Digestive and Kidney Diseases, What is
 8 Diabetes? https://www.niddk.nih.gov/health-information/diabetes/overview/what-is-diabetes,
 9 (accessed July 1, 2020). See Exhibit.
10          B. Prevalence of diabetes
11          (1) For recognition of a commonly known fact to public health officials familiar with the

12 matter, Petitioners request judicial notice of the following quote from the American Diabetes
13 Association website: “In 2018, 34.2 million Americans, or 10.5% of the population, had diabetes.”
14          Citation: The American Diabetes Association, Statistics About Diabetes.
15 https://www.diabetes.org/resources/statistics/statistics-about-diabetes, (accessed July 1, 2020). See
16 Exhibit 116.
17          (2) For recognition of a commonly known fact to public health officials familiar with the
18 matter, Petitioners request judicial notice of the following quote from the American Diabetes
19 Association website: “About 210,000 Americans under age 20 are estimated to have diagnosed

20 diabetes, approximately 0.25% of that population.”
21          Citation: The American Diabetes Association, Statistics About Diabetes.
22 https://www.diabetes.org/resources/statistics/statistics-about-diabetes, (accessed July 1, 2020). See
23 Exhibit 116.
24          C. Increasing prevalence of diabetes
25          For recognition of a commonly known fact to public health officials familiar with the matter,
26 Petitioners request judicial notice of the following quote from a study published in Journal of the
27 American Medical Association (JAMA): “Between 2001 and 2009 in 5 areas of the United States,
28 the prevalence of both type 1 and type 2 diabetes among children and adolescents increased.”
                                                - 56 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 57 of 99



 1          Citation: Dabelea et al. (2014). Prevalence of type 1 and type 2 diabetes among children and
 2 adolescents from 2001 to 2009. JAMA 311(17):1778-1786. https://doi.org/10.1001/jama.2014.3201,
 3 (accessed May 13, 2020). See Exhibit 117.
 4          D. Economic burden of diabetes
 5          For recognition of a commonly known fact to public health officials familiar with the matter,
 6 Petitioners request judicial notice of the following quote from a study published in Diabetes Care:
 7          “The total estimated cost of diagnosed diabetes in 2017 is $327 billion, including
 8          $237 billion in direct medical costs and $90 billion in reduced productivity. For
            the cost categories analyzed, care for people with diagnosed diabetes accounts for
 9          1 in 4 health care dollars in the U.S., and more than half of that expenditure is
            directly attributable to diabetes. People with diagnosed diabetes incur average
10          medical expenditures of ∼$16,750 per year, of which ∼$9,600 is attributed to
            diabetes. People with diagnosed diabetes, on average, have medical expenditures
11
            ∼2.3 times higher than what expenditures would be in the absence of diabetes.
12          Indirect costs include increased absenteeism ($3.3 billion) and reduced
            productivity while at work ($26.9 billion) for the employed population, reduced
13          productivity for those not in the labor force ($2.3 billion), inability towork
            because of disease-related disability ($37.5 billion), and lost productivity due to
14          277,000 premature deaths attributed to diabetes ($19.9 billion).”
15          Citation: The American Diabetes Association (2018). Economic Costs of Diabetes in the
16 U.S. in 2017. Diabetes Care dci180007. https://doi.org/10.2337/dci18-0007, (accessed May 13,
17 2020). See Exhibit 118.
18      19. Type 1 Diabetes (T1D)/ Juvenile Diabetes
19          A. Definition and Prevalence of T1D
20          (1) For recognition of a commonly known fact to public health officials familiar with the
21 matter, Petitioners request judicial notice of the following definition of ‘type 1 diabetes/ juvenile
22 diabetes’ from the Mayo Clinic: “Type 1 diabetes, once known as juvenile diabetes or insulin-
23 dependent diabetes, is a chronic condition in which the pancreas produces little or no insulin.
24 Insulin is a hormone needed to allow sugar (glucose) to enter cells to produce energy.”
25          Citation: Mayo Clinic, Type 1 Diabetes. https://www.mayoclinic.org/diseases-
26 conditions/type-1-diabetes/symptoms-causes/syc-20353011 (accessed July 1, 2020). See Exhibit
27 119.
28
                                                - 57 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 58 of 99



 1          (2) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quote from the American Diabetes
 3 Association: “Nearly 1.6 million Americans have type 1 diabetes, including about 187,000 children
 4 and adolescents.”
 5          Citation: The American Diabetes Association, Statistics About Diabetes.
 6 https://www.diabetes.org/resources/statistics/statistics-about-diabetes, (accessed July 1, 2020). See
 7 Exhibit 116.
 8          B. Growing prevalence of T1D
 9          For recognition of a commonly known fact to public health officials familiar with the matter,
10 Petitioners request judicial notice of the following quote from a study published in Journal of the
11 American Medical Association (JAMA): “type 1 diabetes increased between 2001 and 2009 in all

12 sex, age, and race/ethnic subgroups except for those with the lowest prevalence (age 0–4 years and
13 American Indians). Adjusted for completeness of ascertainment, there was a 21.1% (95% CI,
14 15.6%–27.0%) increase in type 1 diabetes over 8 years.”
15          Citation: Dabelea et al. (2014). Prevalence of type 1 and type 2 diabetes among children and
16 adolescents from 2001 to 2009. JAMA 311(17):1778-1786. https://doi.org/10.1001/jama.2014.3201,
17 (accessed May 13, 2020). See Exhibit 117.
18      20. Cancer
19          A. Definition

20          For recognition of a commonly known fact to public health officials familiar with the matter,
21 Petitioners request judicial notice of the following definition of ‘cancer’ from the National Cancer
22 Institute website: “a term for diseases in which abnormal cells divide without control and can
23 invade nearby tissues.”
24          Citation: National Cancer Institute, NCI Dictionary of Cancer Terms.
25 https://www.cancer.gov/publications/dictionaries/cancer-terms/def/cancer, (accessed July 1, 2020).
26 See Exhibit 121.
27          B. Common types of childhood cancer
28
                                                - 58 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 59 of 99



 1          For recognition of a commonly known fact to public health officials familiar with the matter,
 2 Petitioners request judicial notice of the following quote from the National Cancer Institute website:
 3          “Overall, among children and adolescents (ages 0 to 19) in the United States, the
 4          most common types of cancer are leukemias, brain and central nervous system
            tumors, and lymphomas. Among children (ages 0 to 14 years), the most common
 5          types of cancer are leukemias, followed by brain and other central nervous system
            tumors, lymphomas, soft tissue sarcomas (of which half are rhabdomyosarcoma),
 6          neuroblastoma, and kidney tumors. Among adolescents (ages 15 to 19 years), the
            most common types of cancer are brain and other central nervous system tumors
 7
            and lymphomas, followed by leukemias, gonadal (testicular and ovarian) germ
 8          cell tumors, thyroid cancer, and melanoma.”

 9
            Citation: National Cancer Institute, Child and Adolescent Cancers Fact Sheet.
10
     https://www.cancer.gov/types/childhood-cancers/child-adolescent-cancers-fact-sheet, (accessed July
11
     1, 2020). See Exhibit.
12
            C. Childhood cancer statistics
13
            For recognition of a commonly known fact to public health officials familiar with the matter,
14
     Petitioners request judicial notice of the following quote from the American Cancer Society
15
     website:
16
            “About 11,050 children in the United States under the age of 15 will be diagnosed
17          with cancer in 2020…. Childhood cancer rates have been rising slightly for the
            past few decades…. After accidents, cancer is the second leading cause of death
18
            in children ages 1 to 14. About 1,190 children under the age of 15 are expected to
19          die from cancer in 2020.”

20
            Citation: American Cancer Society, Key Statistics for Childhood Cancers.
21
     https://www.cancer.org/cancer/cancer-in-children/key-statistics.html, (accessed July 1, 2020). See
22
     Exhibit 123.
23
            D. Growing rates of colorectal cancer among young adults
24
            For recognition of a commonly known fact to public health officials familiar with the matter,
25
     Petitioners request judicial notice of the following quote from a study published in Journal of the
26
     National Cancer Institute: “Compared with adults born circa 1950, those born circa 1990 have
27
28
                                                - 59 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 60 of 99



 1 double the risk of colon cancer (IRR = 2.40, 95% CI = 1.11 to 5.19) and quadruple the risk of rectal
 2 cancer (IRR = 4.32, 95% CI = 2.19 to 8.51).”
 3          Citation: Siegel et al. (2017). Colorectal Cancer Incidence Patterns in the United States,
 4 1974–2013. Journal of the National Cancer Institute 109(8):djw322.
 5 https://doi.org/10.1093/jnci/djw322, (accessed May 13, 2020). See Exhibit 124.
 6      21. Infertility
 7          A. Definitions
 8          Infertility
 9          (1) For recognition of a commonly known fact to public health officials familiar with the
10 matter, Petitioners request judicial notice of the following definition of ‘infertility’ from the Centers
11 for Disease Control and Prevention website: “In general, infertility is defined as not being able to

12 get pregnant (conceive) after one year (or longer) of unprotected sex.”
13          Citation: Centers for Disease Control and Prevention, Infertility FAQs.
14 https://www.cdc.gov/reproductivehealth/infertility/index.htm, (accessed May 13, 2020). See
15 Exhibit 125.
16          Impaired fecundity
17          (2) For recognition of a commonly known fact to public health officials familiar with the
18 matter, Petitioners request judicial notice of the following definition of ‘impaired fecundity’ from
19 the Centers for Disease Control and Prevention website: “Impaired fecundity is a condition related

20 to infertility and refers to women who have difficulty getting pregnant or carrying a pregnancy to
21 term.”
22          Citation: Centers for Disease Control and Prevention, Infertility FAQs.
23 https://www.cdc.gov/reproductivehealth/infertility/index.htm, (accessed July 1, 2020). See Exhibit
24 125.
25          B. Prevalence of infertility and impaired fecundity
26          For recognition of a commonly known fact to public health officials familiar with the matter,
27 Petitioners request judicial notice of the following quote from the Centers for Disease Control and
28 Prevention website:
                                                 - 60 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 61 of 99



 1           “About 6% of married women aged 15 to 44 years in the United States are unable
 2           to get pregnant after one year of trying (infertility). Also, about 12% of women
             aged 15 to 44 years in the United States have difficulty getting pregnant or
 3           carrying a pregnancy to term, regardless of marital status (impaired fecundity).”

 4           Citation: Centers for Disease Control and Prevention, Infertility FAQs.

 5 https://www.cdc.gov/reproductivehealth/infertility/index.htm, (accessed July 1, 2020). See Exhibit
 6 125.
 7      22. Allergy

 8           A. Definitions

 9           Allergy

10           For recognition of a commonly known fact to public health officials familiar with the matter,

11 Petitioners request judicial notice of the following definition of ‘allergy’ from Farlex Partner

12 Medical Dictionary: ‘allergy is “hypersensitivity caused by exposure to a particular antigen
13 (allergen) resulting in a marked increase in reactivity to that antigen on subsequent exposure,
14 sometimes resulting in harmful immunologic consequences.” ’
15           Citation: Farlex Partner Medical Dictionary. (2012). https://medical-

16 dictionary.thefreedictionary.com/allergy, (accessed July 1, 2020). See Exhibit 126.
17           Allergic rhinitis/ hay fever

18           For recognition of a commonly known fact to public health officials familiar with the matter,

19 Petitioners request judicial notice of the following definition of ‘allergic rhinitis’ from Gale

20 Encyclopedia of Medicine: “Allergic rhinitis, more commonly referred to as hay fever, is an
21 inflammation of the nasal passages caused by allergic reaction to airborne substances.”
22           Citation: Gale Encyclopedia of Medicine. (2008). https://medical-

23 dictionary.thefreedictionary.com/allergic+rhinitis, (accessed October 18, 2020). See Exhibit 127.
24           Food allergy

25           For recognition of a commonly known fact to public health officials familiar with the matter,

26 Petitioners request judicial notice of the following definition of ‘food allergy’ from Collins
27 Dictionary of Medicine: ‘food allergy is “sensitivity to one or more of the components of normal
28 diets.”
                                                - 61 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 62 of 99



 1          Citation: Collins Dictionary of Medicine. (2004, 2005). https://medical-
 2 dictionary.thefreedictionary.com/food+allergy, (accessed July 1, 2020). See Exhibit 128.
 3          Atopic dermatitis (AD) / eczema
 4          For recognition of a commonly known fact to public health officials familiar with the matter,
 5 Petitioners request judicial notice of the following definition of ‘atopic dermatitis’ from Gale
 6 Encyclopedia of Medicine: “Atopic dermatitis, a form of eczema, is a non-contagious disorder
 7 characterized by chronically inflamed skin and sometimes intolerable itching.”
 8          Citation: Gale Encyclopedia of Medicine. (2008). https://medical-
 9 dictionary.thefreedictionary.com/atopic+dermatitis, (accessed July 1, 2020). See Exhibit 129.
10          Anaphylaxis
11          For recognition of a commonly known fact to public health officials familiar with the matter,

12 Petitioners request judicial notice of the following definition of ‘anaphylaxis’ from Gale
13 Encyclopedia of Medicine: “Anaphylaxis is a rapidly progressing, life-threatening allergic
14 reaction.”
15          Citation: Gale Encyclopedia of Medicine. (2008). https://medical-
16 dictionary.thefreedictionary.com/anaphylaxis, (accessed July 1, 2020). See Exhibit 130.
17          B. Prevalence of allergy
18          (1) For recognition of a commonly known fact to public health officials familiar with the
19 matter, Petitioners request judicial notice of the following quotes from the Asthma and Allergy

20 Foundation of America website: 1. “More than 50 million Americans have experienced various
21 types of allergies each year.” 2. “Allergic conditions are the most common health issues affecting
22 children in the U.S. In 2015, 8.2 percent of adults and 8.4 percent of children were diagnosed with
23 hay fever.”
24          Citation: Asthma and Allergy Foundation of America, Allergy Facts and Figures.
25 https://www.aafa.org/allergy-facts/, (accessed July 1, 2020). See Exhibit 131.
26          (2) For recognition of a commonly known fact to public health officials familiar with the
27 matter, Petitioners request judicial notice of the following quote from the Centers for Disease
28 Control and Prevention: ‘for “children under 18 years,
                                                - 62 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 63 of 99



 1          A. Number with reported hay fever in the past 12 months: 5.2 million
 2          B. Percent with reported hay fever in the past 12 months: 7.2%
 3          C. Number with reported respiratory allergies in the past 12 months: 7.1 million
 4          D. Percent with reported respiratory allergies in the past 12 months: 9.6%
 5          E. Number with reported food allergies in the past 12 months: 4.8 million
 6          F. Percent with reported food allergies in the past 12 months: 6.5%
 7          G. Number with reported skin allergies in the past 12 months: 9.2 million
 8          H. Percent with reported skin allergies in the past 12 months: 12.6%”
 9          For “adults aged 18 and over,
10          I. Number with diagnosed hay fever in the past 12 months: 19.2 million
11          J. Percent with diagnosed hay fever in the past 12 months: 7.7%” ’

12          Citation: Centers for Disease Control and Prevention, Allergies and Hay Fever.
13 https://www.cdc.gov/nchs/fastats/allergies.htm, (accessed July 1, 2020). See Exhibit 132.
14          C. Prevalence of food allergy
15          For recognition of a commonly known fact to public health officials familiar with the matter,
16 Petitioners request judicial notice of the following quote from the Food Allergy Research and
17 Education (FARE) website:
18          “Approximately 32 million people in the United States have food allergies. Nearly
19          11 percent of people age 18 or older – more than 26 million adults – have food
            allergies. Results from a 2015-2016 survey of more than 38,000 children indicate
20          that 5.6 million children, or nearly 8 percent, have food allergies. That’s one in 13
            children, or roughly two in every classroom.” Specific food allergies affecting
21          Americans include: shellfish: 8.2 million, milk: 6.1 million, peanut: 6.1 million,
            tree nuts: 3.9 million, egg: 2.6 million, fin fish: 2.6 million, wheat: 2.4 million,
22
            soy: 1.9 million, sesame: 0.7 million. About 40 percent of children with food
23          allergies are allergic to more than one food.”

24          Citation: Food Allergy Research and Education, Fact and Statistics.

25 https://www.foodallergy.org/resources/facts-and-statistics, (accessed May 12, 2020). See Exhibit
26 133.
27          D. Prevalence of respiratory allergy in children and Increase in prevalence of allergy

28
                                                - 63 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 64 of 99



 1          (1) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quote from the Centers for Disease
 3 Control and Prevention website: “Respiratory allergy prevalence increased with the increase of age
 4 (10.8% among 0–4 years, 17.4% among 5–9 years, and 20.8% among 10–17 years).
 5          Citation: Centers for Disease Control and Prevention, National Center for Health Statistics,
 6 Data Brief No. 121, 2013. Trends in Allergic Conditions Among Children: United States, 1997–
 7 2011. https://www.cdc.gov/nchs/data/databriefs/db121.pdf, (accessed April 29, 2020). See Exhibit
 8 134.
 9          (2) For recognition of a commonly known fact to public health officials familiar with the
10 matter, Petitioners request judicial notice of the following quote from the Centers for Disease
11 Control and Prevention Data Brief: “Among children aged 0–17 years, the prevalence of food

12 allergies increased from 3.4% in 1997–1999 to 5.1% in 2009–2011. The prevalence of skin allergies
13 increased from 7.4% in 1997–1999 to 12.5% in 2009–2011.”
14          Citation: Centers for Disease Control and Prevention, National Children’s Health Survey
15 Data Brief No. 121, 2013. Trends in Allergic Conditions Among Children: United States, 1997–
16 2011. https://www.cdc.gov/nchs/data/databriefs/db121.pdf, (accessed May 12, 2020). See Exhibit
17 134.
18          E. Increase in prevalence of anaphylaxis
19          For recognition of a commonly known fact to public health officials familiar with the matter,

20 Petitioners request judicial notice of the following quote from a study published in Current Allergy
21 and Asthma Reports: “The occurrence of anaphylaxis is increasing across all ages in the United
22 States, with increased risk of worse outcome in teenagers/young adults and in those with comorbid
23 conditions such as asthma.”
24          Citation: Dinakar (2012). Anaphylaxis in children: current understanding and key issues in
25 diagnosis and treatment. Current Allergy and Asthma Reports 12(6):641-649.
26 https://doi.org/10.1007/s11882-012-0284-1, (accessed May 12, 2020). See Exhibit 135.
27          F. Medical and economic burden of food allergy
28
                                                - 64 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 65 of 99



 1          (1) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quote from a study published in JAMA
 3 Pediatrics: “Food allergies cost about $24.8 Billion per year.”
 4          Citation: Gupta et al. (2013). The economic impact of childhood food allergy in the United
 5 States. JAMA Pediatrics 167(110):1026-1031. https://doi.org/10.1001/jamapediatrics.2013.2376,
 6 (accessed May 12, 2020). See Exhibit 136.
 7          (2) For recognition of a commonly known fact to public health officials familiar with the
 8 matter, Petitioners request judicial notice of the following quote from the Food Allergy Research
 9 and Education (FARE) website: “Each year in the U.S., 200,000 people require emergency medical
10 care for allergic reactions to food. Pediatric hospitalizations for food allergy tripled between the
11 late 1990s and the mid-2000s. Between 2004 and 2006, an average of 9,500 children received in-

12 patient hospital care for food allergies each year.”
13          Citation: Food Allergy Research and Education: Fact and Statistics.
14 https://www.foodallergy.org/resources/facts-and-statistics, (accessed May 12, 2020). See Exhibit
15 133.
16          G. Aluminum adjuvant is a reasonable suspect in etiology of allergy
17          (1) For recognition of a commonly known fact to public health officials familiar with the
18 matter, Petitioners request judicial notice of the following quote from a study published in Genetics
19 and Molecular Research: “This study evaluated different dosage forms of aluminum adjuvant in

20 generating allergic rhinitis animal models.”
21          Citation: Xi et al. (2014). Role of aluminum adjuvant in producing an allergic rhinitis
22 animal model. Genetics and Molecular Research 13(3):5173-5181.
23 https://doi.org/10.4238/2014.July.7.10, (accessed May 12, 2020). See Exhibit 137.
24          (2) For recognition of a commonly known fact to public health officials familiar with the
25 matter, Petitioners request judicial notice of the following quote from a study published in
26 International Archives of Allergy and Immunology: “Brown Norway rats were sensitized to protein
27 extracts (RuBisCO, apple, soy, peanut, garden pea) or ovalbumin (OVA) combined with Bordetella
28 pertussis and aluminum hydroxide, followed by oral allergen challenges.”
                                                - 65 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 66 of 99



 1          Citation: Ahrens et al. (2014). Development of an animal model to evaluate the allergenicity
 2 of food allergens. International Archives of Allergy and Immunology 164(2):89-96.
 3 https://doi.org/10.1159/000363109, (accessed May 12, 2020). See Exhibit 138.
 4      23. Asthma
 5          A. Definition
 6          For recognition of a commonly known fact to public health officials familiar with the matter,
 7 Petitioners request judicial notice of the following definition of ‘asthma’ from Gale Encyclopedia of
 8 Medicine:
 9          “Asthma is a chronic (long-lasting) inflammatory disease of the airways. In those
10          susceptible to asthma, this inflammation causes the airways to spasm and swell
            periodically so that the airways narrow. The individual then must wheeze or gasp
11          for air. Obstruction to air flow either resolves spontaneously or responds to a wide
            range of treatments, but continuing inflammation makes the airways hyper-
12          responsive to stimuli such as cold air, exercise, dust mites, pollutants in the air,
            and even stress and anxiety.”
13
            Citation: Gale Encyclopedia of Medicine. (2008). https://medical-
14
     dictionary.thefreedictionary.com/asthma, (accessed July 1, 2020). See Exhibit 139.
15
            B. Prevalence of asthma
16
            For recognition of a commonly known fact to public health officials familiar with the matter,
17
     Petitioners request judicial notice of the following figures from the Centers of Disease Control and
18
     Prevention website: ‘Asthma affects over 24 million people (2018) , including over 5 million
19
     children under age 18 (2018)…”
20
            Citation: Centers for Disease Control and Prevention, Most Recent National Asthma Data.
21
     https://www.cdc.gov/asthma/most_recent_national_asthma_data.htm, (accessed July 1, 2020). See
22
     Exhibit 140.
23
            C. Increasing prevalence of asthma
24
            For recognition of a commonly known fact to public health officials familiar with the matter,
25
     Petitioners request judicial notice of the following figures from the Centers of Disease Control and
26
     Prevention website: “Asthma is increasing every year in the US. Too many people have asthma.
27
28
                                                - 66 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 67 of 99



 1 The number of people with asthma continues to grow. One in 12 people (about 25 million, or 8% of
 2 the population) had asthma in 2009, compared with 1 in 14 (about 20 million, or 7%) in 2001.”
 3          Citation: Centers for Disease Control and Prevention, Asthma in the US.
 4 https://www.cdc.gov/vitalsigns/asthma/index.html, (accessed July 1, 2020). See Exhibit 141.
 5          D. Economic burden of asthma
 6          For recognition of a commonly known fact to public health officials familiar with the matter,
 7 Petitioners request judicial notice of the following quote from a paper published in Annals of Global
 8 Health: “In the United States, asthma cost about $3,300 per patient each year in medical expenses.
 9 Medical costs associated with asthma increased from $48.6 billion in 2002 to $50.1 billion in 2007,
10 and will likely keep growing.”
11          Citation: Serebrisky & Wiznia (2019). Pediatric Asthma: A Global Epidemic. Ann Glob

12 Health 85(1):6. https://doi.org/10.5334/aogh.2416, (accessed May 12, 2020). See Exhibit 142.
13          E. Etiology of asthma
14          (1) For recognition of a commonly known fact to public health officials familiar with the
15 matter, Petitioners request judicial notice of the following quote from the Centers of Disease
16 Control and Prevention website: “In most cases, we don’t know the exact causes of asthma and we
17 don’t know how to cure it.”
18          Citation: Centers for Disease Control and Prevention, You Can Control Your Asthma.
19 https://www.cdc.gov/nceh/features/asthmaawareness/index.html, (accessed July 1, 2020). See

20 Exhibit 143.
21          (2) For recognition of a commonly known fact to public health officials familiar with the
22 matter, Petitioners request judicial notice of the following quote from a review published in Expert
23 Review of Clinical Immunology: “Asthma is generally believed to result from gene-environment
24 interactions.”
25          Citation: Propp & Becker (2013). Prevention of asthma: where are we in the 21st century?
26 Expert Review of Clinical Immunology 9(12):1267–1278.
27 https://doi.org/10.1586/1744666x.2013.858601, (accessed July 1, 2020). See Exhibit 144.
28          F. Aluminum adjuvant is a reasonable suspect in etiology of asthma
                                                - 67 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 68 of 99



 1          (1) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quote from a review published in
 3 American Journal of Physiology - Lung Cellular and Molecular Physiology:
 4          “Allergic mouse models of asthma are generated by first sensitizing an animal to
 5          a foreign protein, most commonly ovalbumin. This is typically done by injecting
            the protein intraperitoneally along with an adjuvant, typically aluminum
 6          hydroxide, that serves to enhance the protein's immunogenicity for reasons that
            are complex and not entirely understood.”
 7
            Citation: Bates et al. (2009). Animal models of asthma. American Journal of Physiology -
 8
     Lung Cellular and Molecular Physiology 297(3):L401‐L410.
 9
     https://doi.org/10.1152/ajplung.00027.2009, (accessed May 12, 2020). See Exhibit 145.
10
            (2) For recognition of a commonly known fact to public health officials familiar with the
11
     matter, Petitioners request judicial notice of the following quote from a study published in Vaccine:
12
            “The global expression of immune response genes in infants after vaccination and
13
            their role in asthma and allergy is not clearly understood... Here, array technology
14          was used to assess the expression kinetics of immune response genes with
            association to asthma and allergy in peripheral blood mononuclear cells (PBMC)
15          of five healthy infants after vaccination with Infanrix-Polio + Hib. At 12 h after in
            vitro re-stimulation of the PBMC with pertussis toxin (PT) antigen, 14 immune
16          response pathways, 33 allergy-related and 66 asthma-related genes were found
            activated.”
17
            Citation: Lahdenperäa et al. (2008). Kinetics of asthma- and allergy-associated immune
18
     response gene expression in peripheral blood mononuclear cells from vaccinated infants after in
19
     vitro re-stimulation with vaccine antigen. Vaccine 26(14):1725-1730.
20
     https://doi.org/10.1016/j.vaccine.2008.01.041, (accessed May 12, 2020). See Exhibit 146.
21
        24. Erythema multiforme (EM)/ Stevens Johnson syndrome (SJS) / Toxic epidermal
22
            necrolysis (TEN)
23
            A. Definitions
24
                    (1) Erythema Multiforme/Stevens Johnson Syndrome(EM/SJS)
25
            For recognition of a commonly known fact to public health officials familiar with the matter,
26
     Petitioners request judicial notice of the following definition of ‘erythema multiforme’ from Gale
27
     Encyclopedia of Medicine:
28
                                                - 68 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 69 of 99


            “Erythema multiforme is a skin disease that causes lesions and redness around the
 1          lesions. Erythema multiforme appears on the skin and the mucous membranes
 2          (the lining of the mouth, digestive tract, vagina, and other organs). Large,
            symmetrical red blotches appear all over the skin in a circular pattern. On mucous
 3          membranes, it begins as blisters and progresses to ulcers. A more advanced form,
            called Stevens-Johnson syndrome, can be severe and even fatal.”
 4
            Citation: Gale Encyclopedia of Medicine. (2008). https://medical-
 5
     dictionary.thefreedictionary.com/erythema+multiforme, (accessed July 1, 2020). See Exhibit 147.
 6
                    (2) Toxic epidermal necrolysis (TEN)
 7
            For recognition of a commonly known fact to public health officials familiar with the matter,
 8
     Petitioners request judicial notice of the following definition of ‘toxic epidermal necrolysis’ from
 9
     Gale Encyclopedia of Medicine: “Toxic epidermal necrolysis is a rare condition that causes large
10
     portions of the epidermis, the skin's outermost layer, to detach from the layers of skin below.”
11
            Citation: Gale Encyclopedia of Medicine. (2008). https://medical-
12
     dictionary.thefreedictionary.com/toxic+epidermal+necrolysis (accessed July 1, 2020). See Exhibit
13
     148.
14
            B. Vaccination is a reasonable suspect in etiology of EM/SJS/TEN
15
            For recognition of a commonly known fact to public health officials familiar with the matter,
16
     Petitioners request judicial notice of the following quotes from a study published in Vaccine:
17
                    1. “Most reports of EM/SJS/TEN described onset of symptoms within 14 days of
18
             vaccination; for cases of SJS with known time to onset, 71% described onset of symptoms
19           within 3 days of vaccination.”

20                  2. “Of 466,027 reports to VAERS during 1999-2017, we identified 984 reports of
             EM, 89 reports of SJS, 6 reports of SJS/TEN, and 7 reports of TEN. Few reports of EM
21           (9%), and most reports of SJS (52%), SJS/TEN (100%), and TEN (100%) were serious.
             Overall, 55% of reports described males, 48% described children aged < 4 years; 58% of
22
             EM/SJS/TEN occurred ≤ 7 days after vaccination…Overall, childhood vaccines (e.g.,
23           combined measles, mumps, and rubella vaccine) were most commonly reported.”

24          Citation: Su et al. (2020). Erythema multiforme, Stevens Johnson syndrome, and toxic

25 epidermal necrolysis reported after vaccination, 1999-2017. Vaccine 38(7):1746-1752.
26 https://doi.org/10.1016/j.vaccine.2019.12.028, accessed May 12, 2020). See Exhibit 149.
27      25. Autoimmune disorders

28          A. Definition

                                                - 69 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 70 of 99



 1          For recognition of a commonly known fact to public health officials familiar with the matter,
 2 Petitioners request judicial notice of the following definition of ‘autoimmune disorder’ from Gale
 3 Encyclopedia of Medicine: ‘autoimmune disorder is “a disorder caused by a reaction of an
 4 individual's immune system against the organs or tissues of the body. Autoimmune processes can
 5 have different results: slow destruction of a particular type of cell or tissue, stimulation of an organ
 6 into excessive growth, or interference in function.” ’
 7          Citation: Gale Encyclopedia of Medicine. (2008). https://medical-
 8 dictionary.thefreedictionary.com/Autoimmune+disorder (accessed July 1, 2020). See Exhibit 150.
 9          B. Types of autoimmune disorders
10          For recognition of a commonly known fact to public health officials familiar with the matter,
11 Petitioners request judicial notice of the following quote from the National Institute of Allergy and

12 Infectious Diseases website: “More than 80 diseases occur as a result of the immune system
13 attacking the body’s own organs, tissues, and cells. Some of the more common autoimmune
14 diseases include type 1 diabetes, rheumatoid arthritis, systemic lupus erythematosus, and
15 inflammatory bowel disease.”
16          Citation: National Institute of Allergy and Infectious Diseases, Autoimmune Diseases.
17 https://www.niaid.nih.gov/diseases-conditions/autoimmune-diseases, (accessed July 1, 2020). See
18 Exhibit 151.
19          C. Prevalence of autoimmune disorders

20          For recognition of a commonly known fact to public health officials familiar with the matter,
21 Petitioners request judicial notice of the following quote from a study published in International
22 Journal of Molecular Sciences: “Of the 80 individual autoimmune diseases, common examples
23 include rheumatoid arthritis (RA), Type 1 Diabetes (T1D), and the autoimmune thyroid diseases;
24 others may be rarer, but as a group afflict 5%–9% of the U.S. population.”
25          Citation: Parks et al. (2014). Expert panel workshop consensus statement on the role of the
26 environment in the development of autoimmune disease. International Journal of Molecular
27 Sciences 15(8):14269-14297. https://doi.org/10.3390/ijms150814269, (accessed May 12, 2020).
28 See Exhibit 152.
                                                - 70 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 71 of 99



 1          D. Growing prevalence of autoimmune disorders
 2          For recognition of a commonly known fact to public health officials familiar with the matter,
 3 Petitioners request judicial notice of the following quote from a study published in International
 4 Journal of Celiac Disease: “Epidemiological data provide evidence of a steady rise in autoimmune
 5 disease throughout Westernized societies over the last decades... Rheumatic, endocrinological,
 6 gastrointestinal and neurological autoimmune diseases revealed the following annual % increases
 7 per year: 7.1, 6.3, 6.2, and 3.7, respectively.”
 8          Citation: Lerner et al. (2015). The World Incidence and Prevalence of Autoimmune
 9 Diseases is Increasing. International Journal of Celiac Disease 3(4):151-155.
10 https://doi.org/10.12691/ijcd-3-4-8, (accessed May 12, 2020). See Exhibit 153.
11
        26. Myalgic encephalomyelitis/ chronic fatigue syndrome (ME/CFS)
12          A. Definition
13          For recognition of a commonly known fact to public health officials familiar with the matter,
14 Petitioners request judicial notice of the following definition of ‘chronic fatigue syndrome’ from a
15 review published in Clinical Immunology: ‘chronic fatigue syndrome,
16
            “which is also known as myalgic encephalomyelitis/chronic fatigue syndrome
17          (ME/CFS), is a complex disease which presents with pronounced disabling
            fatigue, mental and physical post-exertional malaise, pain, sleep disturbances and
18          cognitive impairment. Diagnostic criteria additionally emphasize symptoms of
19          immune system dysregulation, autonomic nervous system dysfunction and
            metabolic disturbance.”
20
            Citation: Shoenfeld et al. (2020). Complex syndromes of chronic pain, fatigue and cognitive
21
     impairment linked to autoimmune dysautonomia and small fiber neuropathy. Clinical Immunology
22
     214:108384, https://doi.org/10.1016/j.clim.2020.108384, (accessed May 12, 2020). See Exhibit
23
     154.
24
            B. Prevalence of ME/CFS and Economic burden of ME/CFS
25
            (1) For recognition of a commonly known fact to public health officials familiar with the
26
     matter, Petitioners request judicial notice of the following quote from the Centers of Disease
27
28
                                                - 71 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 72 of 99



 1 Control and Prevention website: “An estimated 836,000 to 2.5 million Americans suffer from
 2 ME/CFS. About 90 percent of people with ME/CFS have not been diagnosed.”
 3          Citation: Centers for Disease Control and Prevention, Myalgic Encephalomyelitis/Chronic
 4 Fatigue Syndrome. https://www.cdc.gov/me-cfs/about/index.html, (accessed July 1, 2020). See
 5 Exhibit 155.
 6          (2) For recognition of a commonly known fact to public health officials familiar with the
 7 matter, Petitioners request judicial notice of the following quote from the Centers of Disease
 8 Control and Prevention website: “ME/CFS costs the U.S. economy about $17 to $24 billion
 9 annually in medical bills and lost incomes.”
10          Citation: Centers for Disease Control and Prevention, Myalgic Encephalomyelitis/Chronic
11 Fatigue Syndrome. https://www.cdc.gov/me-cfs/about/index.html, (accessed July 1, 2020). See

12 Exhibit 155.
13          C. Vaccination is a reasonable suspect in etiology of ME/CFS
14          (1) For recognition of a commonly known fact to public health officials familiar with the
15 matter, Petitioners request judicial notice of the following quote from a review published in
16 Autoimmunity Reviews: “Myalgic Encephalomyelitis/Chronic Fatigue Syndrome (ME/CFS) is a
17 multifactorial and poorly understood disabling disease. We present epidemiological, clinical and
18 experimental evidence that ME/CFS constitutes a major type of adverse effect of vaccines,
19 especially those containing poorly degradable particulate aluminum adjuvants.”

20          Citation: Gherardi et al. (2019). Myalgia and chronic fatigue syndrome following
21 immunization: macrophagic myofasciitis and animal studies support linkage to aluminum adjuvant
22 persistency and diffusion in the immune system. Autoimmunity Reviews 18(7):691-705.
23 https://doi.org/10.1016/j.autrev.2019.05.006, (accessed May 12, 2020). See Exhibit 156.
24          (2) For recognition of a commonly known fact to public health officials familiar with the
25 matter, Petitioners request judicial notice of the following quote from a chapter in Vaccines and
26 Autoimmunity: “CFS has been reported to emerge following vaccination in several reports,
27 including after measles, mumps and rubella (MMR), Pneumovax, influenza, hepatitis B virus
28
                                                - 72 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 73 of 99



 1 (HBV), tetanus, typhoid and poliovirus vaccines… Such reports have made researchers concerned
 2 regarding the role of vaccinations in the onset of CFS and the safety of their use in CFS patients.”
 3          Citation: Shoenfeld et al., Chapter 36. “Infections, Vaccinations and Chronic Fatigue
 4 Syndrome.” In: Shoenfeld Y, Agmon-Levin N, and Tomljenovic L eds. Vaccines and
 5 Autoimmunity, Wiley-Blackwell, 2015, pp. 345-348. See Exhibit 157.
 6      27. Guillain-Barré syndrome (GBS)
 7          A. Definition and Annual incidence of GBS
 8          (1) For recognition of a commonly known fact to public health officials familiar with the
 9 matter, Petitioners request judicial notice of the following definition of ‘Guillain-Barré syndrome’
10 from the Centers for Disease Control and Prevention: “Guillain-Barré syndrome (GBS) is a rare
11 disorder where the body’s immune system damages nerve cells, causing muscle weakness and

12 sometimes paralysis.”
13          Citation: Centers for Disease Control and Prevention, Guillain-Barré Syndrome.
14 https://www.cdc.gov/vaccinesafety/concerns/guillain-barre-syndrome.html, (accessed July 1, 2020).
15 See Exhibit 158.
16          For recognition of a commonly known fact to public health officials familiar with the matter,
17 Petitioners request judicial notice of the following quote from the Centers for Disease Control and
18 Prevention: “Each year in the United States, an estimated 3,000 to 6,000 people develop GBS. Most
19 people fully recover from GBS, but some have permanent nerve damage.”

20          (2) Citation: Centers for Disease Control and Prevention, Guillain-Barré Syndrome.
21 https://www.cdc.gov/vaccinesafety/concerns/guillain-barre-syndrome.html, (accessed May 12,
22 2020). See Exhibit 158.
23          B. Vaccination is a reasonable suspect in etiology of GBS
24          (1) For recognition of a commonly known fact to public health officials familiar with the
25 matter, Petitioners request judicial notice of the following quote from a study published in Vaccine:
26 “Using data from Vaccine Adverse Event Reporting System, we identified 69 reports of Guillain–
27 Barré Syndrome (GBS) after Gardasil vaccination that occurred in the United States between 2006
28 and 2009. The onset of symptoms was within 6 weeks after vaccination in 70% of the patients in
                                                - 73 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 74 of 99



 1 whom the date of vaccination was known. The estimated weekly reporting rate of post-Gardasil
 2 GBS within the first 6 weeks (6.6 per 10,000,000) was higher than that of the general population,
 3 and higher than post-Menactra and post-influenza vaccinations.”
 4          Citation: Souayah et al. (2011). Guillain–Barré syndrome after Gardasil vaccination: Data
 5 from Vaccine Adverse Event Reporting System 2006–2009. Vaccine 29(5):886-889.
 6 https://doi.org/10.1016/j.vaccine.2010.09.020, (accessed May 12, 2020). See Exhibit 159.
 7          (2) For recognition of a commonly known fact to public health officials familiar with the
 8 matter, Petitioners request judicial notice of the following quote from a study published in Journal
 9 of Clinical Neuromuscular Disease: “There were 1000 cases (mean age, 47 years) of GBS reported
10 after vaccination in the United States between 1990 and 2005. The onset of GBS was within 6
11 weeks in 774 cases, >6 weeks in 101, and unknown in 125. Death and disability after the event

12 occurred in 32 (3.2%) and 167 (16.7%) subjects, respectively. The highest number (n = 632) of
13 GBS cases was observed in subjects receiving influenza vaccine followed by hepatitis B vaccine (n
14 = 94). Other vaccines or combinations of vaccines were associated with 274 cases of GBS… Our
15 results suggest that vaccines other than influenza vaccine can be associated with GBS.”
16          Citation: Souayah et al. (2009). Guillain-Barré syndrome after vaccination in United States:
17 data from the Centers for Disease Control and Prevention/Food and Drug Administration Vaccine
18 Adverse Event Reporting System (1990-2005). Journal of Clinical Neuromuscular Disease 11(1):1-
19 6. https://doi.org/10.1097/CND.0b013e3181aaa968, (accessed May 12, 2020). See Exhibit 160.

20          (3) For recognition of a commonly known fact to public health officials familiar with the
21 matter, Petitioners request judicial notice of the following quote from the Centers for Disease
22 Control and Prevention:
                  “In 1976, there was a small increased risk of GBS after swine flu vaccination, which
23         was a special flu vaccine for a potential pandemic strain of flu virus. The National
24         Academy of Medicine, formerly known as Institute of Medicine, conducted a scientific
           review of this issue in 2003 and found that people who received the 1976 swine flu vaccine
25         had an increased risk for developing GBS. The increased risk was approximately one
           additional case of GBS for every 100,000 people who got the swine flu vaccine. Scientists
26         have several theories about the cause, but the exact reason for this link remains unknown.
           There have been several studies of the risk of GBS after flu vaccine and CDC monitors for
27
           GBS during each flu season. The data on an association between seasonal influenza vaccine
28         and GBS have been variable from season-to-season. When there has been an increased risk,
                                                - 74 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 75 of 99


             it has consistently been in the range of 1-2 additional GBS cases per million flu vaccine
 1           doses administered.”
 2           Citation: Centers for Disease Control and Prevention, Guillain-Barré Syndrome.
 3 https://www.cdc.gov/vaccinesafety/concerns/guillain-barre-syndrome.html, (accessed May 12,
 4 2020). See Exhibit 158.
 5      28. Multiple sclerosis (MS)
 6           A. Definition
 7           For recognition of a commonly known fact to public health officials familiar with the matter,
 8 Petitioners request judicial notice of the following description of ‘multiple sclerosis’ from the Mayo
 9 Clinic website: “Multiple sclerosis (MS) is a potentially disabling disease of the brain and spinal
10 cord (central nervous system). In MS, the immune system attacks the protective sheath (myelin) that
11 covers nerve fibers and causes communication problems between your brain and the rest of your

12 body. Eventually, the disease can cause permanent damage or deterioration of the nerves.”
13           Citation: Mayo Clinic, Multiple Sclerosis. https://www.mayoclinic.org/diseases-
14 conditions/multiple-sclerosis/symptoms-causes/syc-20350269, (accessed July 1, 2020). See Exhibit
15 161.
16           B. Increasing prevalence of MS
17           (1) For recognition of a commonly known fact to public health officials familiar with the
18 matter, Petitioners request judicial notice of the following quotes from a study published in
19 Neurology:

20                  a. “The estimated 2010 prevalence of MS in the US adult population cumulated over
21 10 years was 309.2 per 100,000 (95% confidence interval [CI] 308.1–310.1), representing 727,344
22 cases.”
23                  b. “On the basis of observed increases in prevalence with our VA and
24 Intercontinental Marketing Services datasets after 2010, we estimated that the prevalence of MS in
25 2017 cumulated over 17 years would range from 337.9 per 100,000 population (n = 851,749
26 persons with MS) to 362.6 per 100,000 population (n = 913,925 persons with MS).”
27
28
                                                - 75 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 76 of 99



 1          Citation: Wallin et al. (2019). The prevalence of MS in the United States: A population-
 2 based estimate using health claims data. Neurology 92(10).
 3 https://doi.org/10.1212/WNL.0000000000007035, (accessed May 12, 2020). See Exhibit 162.
 4          (2) For recognition of a commonly known fact to public health officials familiar with the
 5 matter, Petitioners request judicial notice of the following quote from MultipleSclerosis.net: “The
 6 rates of MS have increased worldwide since 1955. The first report of MS in the U.S. was published
 7 in 1976 and found 123,000 cases. A study from 1990 found 300,000 cases of MS. This compares to
 8 the estimated 750,000 to 1 million cases in 2019. Another study found that rates of MS increased
 9 by about 10 percent between 1990 and 2016.”
10          Citation: MultipleSclerosis.net, MS Statistics. https://multiplesclerosis.net/what-is-
11 ms/statistics/, (accessed May 12, 2020). See Exhibit 163.

12      29. Acute disseminated encephalomyelitis (ADEM)
13          A. Definition
14          For recognition of a commonly known fact to public health officials familiar with the matter,
15 Petitioners request judicial notice of the following description of ‘acute disseminated
16 encephalomyelitis’ from a study published in Neurology:
17          “Acute disseminated encephalomyelitis (ADEM) is an immune-mediated
18          inflammatory disorder of the CNS [central nervous system] characterized by a
            widespread demyelination that predominantly involves the white matter of the
19          brain and spinal cord. The condition is usually precipitated by a viral infection or
            vaccination. The presenting features include an acute encephalopathy with
20          multifocal neurologic signs and deficits. Children are preferentially affected.”
21          Citation: Tenembaum et al. (2007). International Pediatric MS Study Group. Acute
22 disseminated encephalomyelitis. Neurology 68(16 Suppl 2):S23-S36.
23 https://doi.org.10.1212/01.wnl.0000259404.51352.7f, (accessed May 12, 2020). See Exhibit 164.
24          B. Vaccination is a reasonable suspect in etiology of ADEM
25          (1) For recognition of a commonly known fact to public health officials familiar with the
26 matter, Petitioners request judicial notice of the following quote from a study published in Clinical
27 Neuroscience: “Post-vaccination ADEM has been associated with several vaccines such as rabies,
28
                                                - 76 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 77 of 99



 1 diphtheria–tetanus–polio, smallpox, measles, mumps, rubella, Japanese B encephalitis, pertussis,
 2 influenza, hepatitis B, and the Hog vaccine.”
 3          Citation: Huynh et al. (2008). Post-vaccination encephalomyelitis: literature review and
 4 illustrative case. Clinical Neuroscience 15(12):1315-1322.
 5 https://doi.org/10.1016/j.jocn.2008.05.002, (accessed May 12, 2020). See Exhibit 165.
 6          (2) For recognition of a commonly known fact to public health officials familiar with the
 7 matter, Petitioners request judicial notice of the following quote from a review published in
 8 Autoimmunity Reviews:
 9          “A wide variety of inflammatory diseases temporally associated with the
10          administration of various vaccines, has been reported in the literature. A PubMed
            search from 1979 to 2013 revealed seventy one (71) documented cases. The most
11          commonly reported vaccinations that were associated with CNS demyelinating
            diseases included influenza (21 cases), human papilloma virus (HPV) (9 cases),
12          hepatitis A or B (8 cases), rabies (5 cases), measles (5 cases), rubella (5 cases),
            yellow fever (3 cases), anthrax (2 cases), meningococcus (2 cases) and tetanus (2
13
            cases).”
14          Citation: Karussis & Petrou (2013). The spectrum of post-vaccination inflammatory CNS
15 demyelinating syndromes. Autoimmunity Reviews 13(3):215-224.
16 https://doi.org.10.1016/j.autrev.2013.10.003, (accessed May 12, 2020). See Exhibit 166.
17      30. Myasthenia gravis (MG)
18          A. Definition
19          For recognition of a commonly known fact to public health officials familiar with the matter,
20 Petitioners request judicial notice of the following definition of ‘myasthenia gravis’ from the
21 National Institute of Neurological Disorders and Stroke website: “Myasthenia gravis is a chronic
22 autoimmune, neuromuscular disease that causes weakness in the skeletal muscles that worsens after
23 periods of activity and improves after periods of rest. These muscles are responsible for functions
24 involving breathing and moving parts of the body, including the arms and legs.”
25          Citation: National Institute of Neurological Disorders and Stroke, Myasthenia Gravis Fact
26 Sheet. https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Myasthenia-
27 Gravis-Fact-Sheet, (accessed July 1, 2020). See Exhibit 167.
28          B. Vaccination is a reasonable suspect in etiology of MG
                                                - 77 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 78 of 99



 1          (1) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quote from a study published in BMC
 3 Neurology: “HPV vaccination may cause MG owing to unexpected abnormal autoimmune
 4 responses.”
 5          Citation: Chung et al. (2018). Myasthenia gravis following human papillomavirus
 6 vaccination: a case report. BMC Neurology 18(1):222. https://doi.org/10.1186/s12883-018-1233-y,
 7 (accessed May 12, 2020). See Exhibit 168.
 8          (2) For recognition of a commonly known fact to public health officials familiar with the
 9 matter, Petitioners request judicial notice of the following quote from a study published in Journal
10 of the Neurological Sciences: “case histories and series hint at a temporal association between
11 hepatitis B vaccines and the development of various neuropathy syndromes, polyarteritis nodosa

12 complicated by vasculitic neuropathy, myasthenia gravis and dermatomyositis. Conceivably, the
13 hepatitis B vaccines have a potential to occasionally trigger the onset of immune diseases in
14 individuals with an underlying genetic or immunological susceptibility.”
15          Citation: Stübgen (2010). Neuromuscular disorders associated with hepatitis B vaccination.
16 Journal of the Neurological Sciences 292(1–2):1–4. https://doi.org/10.1016/j.jns.2010.02.016,
17 (accessed May 12, 2020). See Exhibit 169.
18      31. Narcolepsy
19          A. Definition and Prevalence

20          (1) For recognition of a commonly known fact to public health officials familiar with the
21 matter, Petitioners request judicial notice of the following definition of ‘narcolepsy’ from the
22 National Institute of Neurological Disorders and Stroke website: “Narcolepsy is a chronic
23 neurological disorder that affects the brain’s ability to control sleep-wake cycles.”
24          Citation: National Institute of Neurological Disorders and Stroke, Narcolepsy Fact Sheet.
25 https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Narcolepsy-Fact-
26 Sheet#3201_1, (accessed July 1, 2020). See Exhibit 170.
27
28
                                                - 78 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 79 of 99



 1          (2) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quote from the National Institute of
 3 Neurological Disorders and Stroke website:
 4          “When cataplexy is present, the cause is most often the loss of brain cells that
 5          produce hypocretin. Although the reason for this cell loss is unknown, it appears
            to be linked to abnormalities in the immune system... Researchers believe that in
 6          individuals with narcolepsy, the body’s immune system selectively attacks the
            hypocretin-containing brain cells because of a combination of genetic and
 7          environmental factors.”
 8          Citation: National Institute of Neurological Disorders and Stroke, Narcolepsy Fact Sheet.
 9 https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Narcolepsy-Fact-
10 Sheet#3201_1, (accessed July 1, 2020). See Exhibit 170.
11          (3) For recognition of a commonly known fact to public health officials familiar with the
12 matter, Petitioners request judicial notice of the following quote from the National Institute of
13 Neurological Disorders and Stroke website: “Anywhere from 135,000 to 200,000 people in the
14 United States have narcolepsy. However, since this condition often goes undiagnosed, the number
15 may be higher.”
16          Citation: National Institute of Neurological Disorders and Stroke, Narcolepsy Fact Sheet.
17 https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Narcolepsy-Fact-
18 Sheet#3201_1, (accessed July 1, 2020). See Exhibit 170.
19          B. Vaccination is a reasonable suspect in the etiology of narcolepsy
20          (1) For recognition of a commonly known fact to public health officials familiar with the
21 matter, Petitioners request judicial notice of the following quote from a study published in PLoS
22 One: “The incidence of narcolepsy was 9.0 in the vaccinated as compared to 0.7/100,000 person
23 years in the unvaccinated individuals, the rate ratio being 12.7 (95% confidence interval 6.1-30.8).
24 The vaccine-attributable risk of developing narcolepsy was 1:16,000 vaccinated 4 to 19-year-olds
25 (95% confidence interval 1:13,000-1:21,000).”
26          Citation: Nohynek et al. (2012). AS03 adjuvanted AH1N1 vaccine associated with an abrupt
27 increase in the incidence of childhood narcolepsy in Finland. PLoS One 7(3):e33536.
28 https://doi.org/10.1371/journal.pone.0033536, (accessed May 12, 2020). See Exhibit 171.
                                                - 79 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 80 of 99



 1          (2) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quote from a study published in Brain:
 3 “H1N1 vaccination was associated with narcolepsy-cataplexy with an odds ratio of 6.5 (2.1-19.9) in
 4 subjects aged<18 years, and 4.7 (1.6-13.9) in those aged 18 and over.”
 5          Citation: Dauvilliers et al. (2013). Increased risk of narcolepsy in children and adults after
 6 pandemic H1N1 vaccination in France. Brain 136(Pt 8):2486-2496.
 7 https://doi.org/10.1093/brain/awt187, (accessed May 12, 2020). See Exhibit 172.
 8          (3) For recognition of a commonly known fact to public health officials familiar with the
 9 matter, Petitioners request judicial notice of the following quote from a study published in BMJ:
10 “The increased risk of narcolepsy after vaccination with ASO3 adjuvanted pandemic A/H1N1 2009
11 vaccine indicates a causal association.”

12          Citation: Miller et al. (2013). Risk of narcolepsy in children and young people receiving
13 AS03 adjuvanted pandemic A/H1N1 2009 influenza vaccine: retrospective analysis. BMJ 346:f794.
14 https://doi.org/10.1136/bmj.f794, (accessed June 6, 2020). See Exhibit 173.
15          (4) For recognition of a commonly known fact to public health officials familiar with the
16 matter, Petitioners request judicial notice of the following quote from a study published in Sleep:
17 “We found a significantly increased risk of narcolepsy in adults following Pandemrix vaccination in
18 England.”
19          Citation: Stowe et al. (2016). Risk of Narcolepsy after AS03 Adjuvanted Pandemic A/H1N1

20 2009 Influenza Vaccine in Adults: A Case-Coverage Study in England. Sleep 39(5):1051-1057.
21 https://doi:10.5665/sleep.5752, (accessed May 12, 2020). See Exhibit 174.
22      32. Rheumatoid arthritis (RA)
23          A. Definition
24          For recognition of a commonly known fact to public health officials familiar with the matter,
25 Petitioners request judicial notice of the following description of ‘rheumatoid arthritis’ from the
26 Centers of Disease Control and Prevention website: “Rheumatoid arthritis, or RA, is an autoimmune
27 and inflammatory disease, which means that your immune system attacks healthy cells in your body
28
                                                - 80 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 81 of 99



 1 by mistake, causing inflammation (painful swelling) in the affected parts of the body. RA mainly
 2 attacks the joints, usually many joints at once.”
 3          Citation: Centers for Disease Control and Prevention, Rheumatoid Arthritis.
 4 https://www.cdc.gov/arthritis/basics/rheumatoid-arthritis.html, (accessed July 1, 2020). See Exhibit
 5 175.
 6          B. Prevalence of RA
 7          For recognition of a commonly known fact to public health officials familiar with the matter,
 8 Petitioners request judicial notice of the following quote from the Centers of Disease Control and
 9 Prevention website: “From 2013–2015, an estimated 54.4 million US adults (22.7%) annually had
10 ever been told by a doctor that they had some form of arthritis, rheumatoid arthritis, gout, lupus, or
11 fibromyalgia.”

12          Citation: Centers for Disease Control and Prevention, Arthritis-Related Statistics.
13 https://www.cdc.gov/arthritis/data_statistics/arthritis-related-stats.htm, (accessed July 1, 2020). See
14 Exhibit 176.
15          C. Growing prevalence of RA
16          For recognition of a commonly known fact to public health officials familiar with the matter,
17 Petitioners request judicial notice of the following quote from a study published in Rheumatology
18 International:
19          “Analysis of data from the two databases indicated that the RA prevalence rate in
20          commercially insured adult US population ranged from 0.41 to 0.54% from 2004
            to 2014. The prevalence varied substantially by gender and age in each year and
21          increased gradually across the years for most subgroups… The prevalence of RA
            in the US appeared to increase during the period from 2004 to 2014, affecting a
22          conservative estimate of 1.28-1.36 million adults in 2014.”
23          Citation: Hunter et al. (2017). Prevalence of Rheumatoid Arthritis in the United States Adult
24 Population in Healthcare Claims Databases, 2004-2014. Rheumatology International 37(9):1551-
25 1557. https://doi.org/10.1007/s00296-017-3726-1, (accessed May 12, 2020). See Exhibit 177.
26          D. Vaccination is a reasonable suspect in etiology of RA
27          (1) For recognition of a commonly known fact to public health officials familiar with the
28 matter, Petitioners request judicial notice of the following quote from a review published in
                                                - 81 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 82 of 99



 1 Immunopharmacology & Immunotoxicology: “The animal models of RA with a proven track record
 2 of predictability for efficacy in humans include: collagen type II induced arthritis in rats as well as
 3 mice, adjuvant induced arthritis in rats and antigen induced arthritis in several species.”
 4          Citation: Choudhary et al. (2018). Experimental animal models for rheumatoid arthritis.
 5 Immunopharmacology & Immunotoxicology 40(3):193-200.
 6 https://doi.org/10.1080/08923973.2018.1434793, (accessed May 12, 2020). See Exhibit 178.
 7          (2) For recognition of a commonly known fact to public health officials familiar with the
 8 matter, Petitioners request judicial notice of the following quote from a study published in Infection
 9 & Immunity: “When the canine rOspA vaccine was combined with aluminum hydroxide, all
10 vaccinated hamsters developed arthritis after challenge with B. burgdorferi sensu stricto.”
11          Citation: Croke et al. (2000). Occurrence of Severe Destructive Lyme Arthritis in Hamsters

12 Vaccinated With Outer Surface Protein A and Challenged With Borrelia Burgdorferi. Infection &
13 Immunity 68(2):658-663. https://doi.org/10.1128/iai.68.2.658-663.2000, (accessed May 12, 2020).
14 See Exhibit 179.
15          (3) For recognition of a commonly known fact to public health officials familiar with the
16 matter, Petitioners request judicial notice of the following quote from a study published in
17 Autoimmunity Reviews: “there was an obvious association between vaccinations and increased risk
18 of RA.”
19          Citation: Wang et al. (2017). Vaccinations and risk of systemic lupus erythematosus and

20 rheumatoid arthritis: A systematic review and meta-analysis. Autoimmunity Reviews 16 (7):756-
21 765. https://doi.org/10.1016/j.autrev.2017.05.012, (accessed July 1, 2020). See Exhibit 180.
22      33. Juvenile idiopathic arthritis (JIA)
23          A. Definition
24          For recognition of a commonly known fact to public health officials familiar with the matter,
25 Petitioners request judicial notice of the following description of ‘juvenile idiopathic arthritis’ from
26 the Mayo Clinic website:
27          “Juvenile idiopathic arthritis, formerly known as juvenile rheumatoid arthritis, is
28          the most common type of arthritis in children under the age of 16. Juvenile

                                                - 82 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
      Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 83 of 99


              idiopathic arthritis can cause persistent joint pain, swelling and stiffness. Some
 1            children may experience symptoms for only a few months, while others have
 2            symptoms for the rest of their lives.”

 3
              Citation: Mayo Clinic, Juvenile Idiopathic Arthritis. https://www.mayoclinic.org/diseases-
 4
     conditions/juvenile-idiopathic-arthritis/symptoms-causes/syc-20374082, (accessed July 1, 2020).
 5
     See Exhibit 181.
 6
              B. Prevalence of JIA
 7
              (1) For recognition of a commonly known fact to public health officials familiar with the
 8
     matter, Petitioners request judicial notice of the following quote from the Genetics Home Reference
 9
     website: “One in 1,000, or approximately 294,000, children in the United States are affected [by
10
     JIA].”
11
              Citation: Genetics Home Reference, U.S. National Library of Medicine, Juvenile Idiopathic
12
     Arthritis. https://ghr.nlm.nih.gov/condition/juvenile-idiopathic-arthritis#statistics, (accessed July 1,
13
     2020). See Exhibit 182.
14
              (2) For recognition of a commonly known fact to public health officials familiar with the
15
     matter, Petitioners request judicial notice of the following quote from a study published in The
16
     Journal of Rheumatology: “The prevalence of JIA per 100,000 persons was 44.7 (95% CI 39.1–
17
     50.2) on December 31, 2009.”
18
              Citation: Harrold et al. (2013). Incidence and prevalence of juvenile idiopathic arthritis
19
     among children in a managed care population, 1996-2009. The Journal of Rheumatology
20
     40(7):1218–1225. https://doi.org/10.3899/jrheum.120661, (accessed July 1, 2020). See Exhibit 183.
21
              C. Growing medical burden of JIA and other rheumatologic conditions
22
              For recognition of a commonly known fact to public health officials familiar with the matter,
23
     Petitioners request judicial notice of the following quote from a study published in Arthritis Care &
24
     Research:
25
              “The number of ambulatory care visits for SPARC [significant pediatric arthritis
26            and other rheumatologic conditions] increased from 665,000 in 2001 to 813,000
              in 2002 to 828,000 in 2003 to 1,000,000 in 2004 for an average annualized
27
              estimate of 827,000 visits (95% CI 609,000–1,044,000) including an average
28
                                                  - 83 -
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 84 of 99


            annualized estimate of 83,000 ED visits.”
 1
 2          Citation: Sacks et al. (2007). Prevalence of and annual ambulatory health care visits for
 3 pediatric arthritis and other rheumatologic conditions in the United States in 2001–2004. Arthritis
 4 Care & Research 57(8):1439-1445. https://doi.org/10.1002/art.23087, (accessed May 12, 2020).
 5 See Exhibit 184.
 6          D. Etiology of childhood arthritis
 7          For recognition of a commonly known fact to public health officials familiar with the matter,
 8 Petitioners request judicial notice of the following quote from the Centers for Disease Control and
 9 Prevention website: “The exact cause of childhood arthritis is unknown. In childhood arthritis the
10 immune system may not work right which causes the inflammation in the joints and other body
11 systems.”

12          Citation: Centers for Disease Control and Prevention, Childhood Arthritis.
13 https://www.cdc.gov/arthritis/basics/childhood.htm, (accessed July 1, 2020). See Exhibit 185.
14      34. Systemic lupus erythematosus (SLE)
15          A. Definition
16          For recognition of a commonly known fact to public health officials familiar with the matter,
17 Petitioners request judicial notice of the following definition of ‘systemic lupus erythematosus”
18 from the Merck Manual: “Systemic lupus erythematosus is a chronic autoimmune inflammatory
19 connective tissue disorder that can involve joints, kidneys, skin, mucous membranes, and blood

20 vessel walls.”
21          Citation: Merck Manual Consumer Version, Systemic Lupus Erythematosus (SLE),
22 (Disseminated Lupus Erythematosus or Lupus), by Alana M. Nevares, MD, The University of
23 Vermont Medical Center, Last full review/revision Apr 2020.
24 https://www.merckmanuals.com/home/bone,-joint,-and-muscle-disorders/autoimmune-disorders-of-
25 connective-tissue/systemic-lupus-erythematosus-sle, (accessed July 1, 2020). See Exhibit 186.
26          B. Prevalence of SLE
27          For recognition of a commonly known fact to public health officials familiar with the matter,
28 Petitioners request judicial notice of the following quote from the Centers for Disease Control and
                                                - 84 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 85 of 99



 1 Prevention website: “A conservative estimate suggests a [national] prevalence of 161,000 with
 2 definite SLE and 322,000 with definite or probable SLE.”
 3          Citation: Centers for Disease Control and Prevention, Systemic Lupus Erythematosus.
 4 https://www.cdc.gov/lupus/facts/detailed.html#prevalence, (accessed July 1, 2020). See Exhibit
 5 187.
 6          C. SLE mortality
 7          For recognition of a commonly known fact to public health officials familiar with the matter,
 8 Petitioners request judicial notice of the following quote from a study published in Arthritis &
 9 Rheumatology:
10          “During 2000–2015, there were 28,411 deaths of females with SLE recorded as
11          an underlying or contributing cause of death. SLE ranked among the top 20
            leading causes of death in females between 5 and 64 years of age. SLE ranked
12          tenth among those ages 15–24 years, fourteenth among those ages 25–34 years
            and 35–44 years, and fifteenth among those ages 10–14 years.”
13
14          Citation: Yen & Singh (2018). Brief Report: Lupus—An Unrecognized Leading Cause of
15 Death in Young Females: A Population-Based Study Using Nationwide Death Certificates, 2000–
16 2015. Arthritis & Rheumatology 70(8):1251-1255. https://doi.org/10.1002/art.40512, (accessed May
17 12, 2020). See Exhibit 188.
18          D. Vaccination is a reasonable suspect in etiology of SLE
19          (1) For recognition of a commonly known fact to public health officials familiar with the
20 matter, Petitioners request judicial notice of the following quote from a study published in Clinical
21 Rheumatology: “In the current study, a temporal association between immunization with HPV
22 vaccine and the appearance of a spectrum of SLE-like conditions is reported. Additionally, among
23 the patients described, several common features were observed that may enable better identification
24 of subjects at risk.”
25          Citation: Gatto et al. (2013). Human papillomavirus vaccine and systemic lupus
26 erythematosus. Clinical Rheumatology 32:1301–1307. https://doi.org/10.1007/s10067-013-2266-7
27   (accessed May 12, 2020). See Exhibit 189.
28
                                                  - 85 -
                           PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 86 of 99



 1          (2) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quote from a study published in PLoS
 3 One: “Repeated immunization with antigen causes systemic autoimmunity in mice otherwise not
 4 prone to spontaneous autoimmune diseases… akin to systemic lupus erythematosus (SLE).”
 5          Citation: Tsumiyama et al. (2009). Self-organized criticality theory of autoimmunity. PLoS
 6 One 4(12):e8382. https://doi.org/10.1371/journal.pone.0008382, (accessed May 12, 2020). See
 7 Exhibit 190.
 8          (3) For recognition of a commonly known fact to public health officials familiar with the
 9 matter, Petitioners request judicial notice of the following quote from a study published in
10 Autoimmunity Reviews: “The pooled findings suggested that vaccinations significantly increased
11 risk of SLE.”

12          Citation: Wang et al. (2017). Vaccinations and risk of systemic lupus erythematosus and
13 rheumatoid arthritis: A systematic review and meta-analysis. Autoimmunity Reviews 16 (7):756-
14 765. https://doi.org/10.1016/j.autrev.2017.05.012, (accessed July 1, 2020). See Exhibit 180.
15      35. Sjögren’s syndrome (SjS)
16          A. Definition
17          For recognition of a commonly known fact to public health officials familiar with the matter,
18 Petitioners request judicial notice of the following description of ‘Sjögren’s syndrome’ from the
19 National Institutes of Arthritis and Musculoskeletal and Skin Diseases website: “Sjögren’s

20 syndrome is an autoimmune disease. In Sjögren’s syndrome, your immune system attacks the
21 glands that make tears and saliva….It most often causes dryness in the mouth and eyes. It can also
22 lead to dryness in other places that need moisture, such as the nose, throat, and skin.”
23          Citation: National Institutes of Arthritis and Muskuloskeletal and Skin Diseases, Sjögren’s
24 Syndrome. https://www.niams.nih.gov/health-topics/sjogrens-syndrome, (accessed July 1, 2020).
25 See Exhibit 191.
26          B. Prevalence of SjS
27          For recognition of a commonly known fact to public health officials familiar with the matter,
28 Petitioners request judicial notice of the following quote from the American College of
                                                - 86 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 87 of 99



 1 Rheumatology website: “Between 400,000 and 3.1 million adults have Sjögren's syndrome. This
 2 condition can affect people of any age, but symptoms usually appear between the ages of 45 and 55.
 3 It affects ten times as many women as men. About half of patients also have rheumatoid arthritis or
 4 other connective tissue diseases, such as lupus.”
 5          Citation: American College of Rheumatology, Sjögren's Syndrome.
 6 https://www.rheumatology.org/I-Am-A/Patient-Caregiver/Diseases-Conditions/Sjogrens-Syndrome,
 7 (accessed July 1, 2020). See Exhibit 192.
 8          C. Vaccination is a reasonable suspect in etiology of SjS
 9          (1) For recognition of a commonly known fact to public health officials familiar with the
10 matter, Petitioners request judicial notice of the following quote from a study published in Clinical
11 and Experimental Rheumatology: “In the NZM2758 mice, alum induces a Sjögren’s syndrome-like

12 disorder that is characterized by chronic salivary gland dysfunction and the presence of lymphocytic
13 infiltrates within the salivary glands. Thus, the potential of aluminum based adjuvants for induction
14 of autoimmunity should be closely monitored in individuals genetically susceptible to developing
15 autoimmune disorders.”
16          Citation: Bagavant et al. (2014). Alum, an aluminum-based adjuvant, induces Sjögren's
17 syndrome-like disorder in mice. Clinical and Experimental Rheumatology 32(2):251-255.
18 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3990870/, (accessed May 12, 2020). See Exhibit
19 193.
            (2) For recognition of a commonly known fact to public health officials familiar with the
20
     matter, Petitioners request judicial notice of the following quote from a study published in The
21
     Israel Medical Association Journal: “the administration of vaccines containing Saccharomyces
22
     cerevisiae should be carefully evaluated in patients with SjS since there is the possibility that such
23 vaccines may elicit the production of autoantibodies in these patients. Moreover, the question
24 whether vaccines may cause an autoimmune disease in otherwise healthy subjects is still
25 unanswered…the possible association between vaccination and autoimmune diseases, including
   SjS, is a matter of which physicians should be aware of.”
26
           Citation: Colafrancesco et al. (2014) Sjögren’s syndrome: Another facet of the
27
   autoimmune/inflammatory syndrome induced by adjuvants (ASIA). Journal of Autoimmunity. 51:
28
   10-16. See Exhibit 194.
                                                 - 87 -
                          PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 88 of 99



 1          (3) For recognition of a commonly known fact to public health officials familiar with the
 2 matter, Petitioners request judicial notice of the following quote from a study published in The
 3 Israel Medical Association Journal: “several case reports have suggested that both vaccines and
 4 silicone may trigger the development of SS.”
 5          Citation: Colafrancesco et al. (2016). Autoimmune/Inflammatory Syndrome Induced by
 6 Adjuvants and Sjögren's Syndrome. The Israel Medical Association Journal 18(3-4):150–153.
 7 https://pubmed.ncbi.nlm.nih.gov/27228631, (accessed July 1, 2020). See Exhibit 195.
 8
        36. Celiac Disease (CD)
 9          A. Definition
10          For recognition of a commonly known fact to public health officials familiar with the matter,
11 Petitioners request judicial notice of the following description of ‘celiac disease’ from a study

12 published in The American Journal of Gastroenterology: “Celiac disease is a chronic immune-
13 mediated disease characterized by small intestinal inflammation. Triggered by gluten exposure in
14 genetically sensitive individuals, this disease is associated with excess mortality as well as a number
15 of complications, including type 1 diabetes and lymphoproliferative disease.”
16          Citation: Ludvigsson et al. (2013). Increasing incidence of celiac disease in a North
17 American population. The American Journal of Gastroenterology 108(5):818–824.
18 https://doi.org/10.1038/ajg.2013.60, (accessed May 12, 2020). See Exhibit 196.
19          B. Rising Annual Incidence of CD
20          (1) For recognition of a commonly known fact to public health officials familiar with the
21 matter, Petitioners request judicial notice of the following quote from a study published in Clinical
22 Gastroenterology and Hepatology: “The overall annual incidence of celiac disease was 2.1 per
23 100,000 (95% confidence interval [CI], 1.7–2.6) but increased from 0.9 per 100,000 (CI, 0.5–1.2) in
24 1950–1989 to 3.3 per 100,000 (95% CI, 2.2–4.4) in the 1990s. The incidence was 9.1 per 100,000
25 (95% CI, 5.2–13.0) in the final 2 years of the study.”
26
27
28
                                                - 88 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 89 of 99



 1          Citation: Murray et al. (2003). Trends in the identification and clinical features of celiac
 2 disease in a North American community, 1950-2001. Clinical Gastroenterology and Hepatology
 3 1(1):19-27. https://doi.org/10.1053/jcgh.2003.50004, (accessed May 12, 2020). See Exhibit 197.
 4          (2) For recognition of a commonly known fact to public health officials familiar with the
 5 matter, Petitioners request judicial notice of the following quote from a study published in The
 6 American Journal of Gastroenterology: “The overall age- and sex-adjusted incidence of CD in the
 7 study period was 17.4 (95% confidence interval [CI] = 15.2–19.6) per 100,000 person-years,
 8 increasing from 11.1 (95% CI=6.8–15.5) in 2000–2001 to 17.3 (95% CI=13.3–21.3) in 2008–
 9 2010.”
10          Citation: Ludvigsson et al. (2013). Increasing incidence of celiac disease in a North
11 American population. The American Journal of Gastroenterology 108(5):818–824.

12 https://doi.org/10.1038/ajg.2013.60, (accessed May 12, 2020). See Exhibit 196.
13          C. Economic burden of CD
14          For recognition of a commonly known fact to public health officials familiar with the matter,
15 Petitioners request judicial notice of the following quote from a study published in Alimentary
16 Pharmacology & Therapeutics: “Over a 4‐year period, coeliac disease cases experienced higher
17 out‐patient costs (mean difference of $1457; P = 0.016) and higher total costs than controls (mean
18 difference of $3964; P = 0.053).”
19          Citation: Long et al. (2010). The economics of coeliac disease: a population-based study.

20 Alimentary Pharmacology & Therapeutics, 32: 261-269. https://doi.org/10.1111/j.1365-
21 2036.2010.04327.x, (accessed May 12, 2020). See Exhibit 198.
22          D. Vaccination is a reasonable suspect in etiology of CD
23          (1) For recognition of a commonly known fact to public health officials familiar with the
24 matter, Petitioners request judicial notice of the following quote from a study published in The
25 American Journal of Gastroenterology: “The high CD incidence (17 per 100,000 p-y in the past
26 decade) points towards a change in environmental exposures, potentially responsible for triggering
27 CD not only in children but also, and particularly, in adults.”
28
                                                - 89 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 90 of 99



 1          Citation: Ludvigsson et al. (2013). Increasing incidence of celiac disease in a North
 2 American population. The American Journal of Gastroenterology 108(5):818–824.
 3 https://doi.org/10.1038/ajg.2013.60, (accessed May 12, 2020). See Exhibit 196.
 4          (2) For recognition of a commonly known fact to public health officials familiar with the
 5 matter, Petitioners request judicial notice of the following quote from a study published in Journal
 6 of Internal Medicine: “The observed association of a 56% increased risk of coeliac disease after
 7 qHPV [quadrivalent human papillomavirus] vaccination was strong, and the increase was strikingly
 8 similar in both risk periods after vaccination.”
 9          Citation: Hviid et al. (2018). Human papillomavirus vaccination of adult women and risk of
10 autoimmune and neurological diseases. Journal of Internal Medicine 283(2):154-65,
11 https://doi.org/10.1111/joim.12694, (accessed May 12, 2020). See Exhibit 199.

12      37. Inflammatory Bowel Disease (IBD)
13          A. Definition
14          For recognition of a commonly known fact to public health officials familiar with the matter,
15 Petitioners request judicial notice of the following description of ‘inflammatory bowel disease’
16 from the Centers of Disease Control and Prevention website:
17          “Inflammatory Bowel Disease (IBD) is a broad term that describes conditions
18          characterized by chronic inflammation of the gastrointestinal tract. The two most
            common inflammatory bowel diseases are ulcerative colitis and Crohn’s disease.
19          Inflammation affects the entire digestive tract in Crohn’s disease and only the
            large intestine (also called the colon) in ulcerative colitis. Both illnesses involved
20          an abnormal response to the body’s immune system.”
21          Citation: Centers for Disease Control and Prevention, Inflammatory bowel disease (IBD).
22 https://www.cdc.gov/ibd/index.htm, (accessed July 1, 2020). See Exhibit 200.
23          B. Prevalence of IBD
24          For recognition of a commonly known fact to public health officials familiar with the matter,
25 Petitioners request judicial notice of the following quote from the Centers of Disease Control and
26 Prevention website: “In 2015, an estimated 1.3% of US adults (3 million) reported being diagnosed
27 with IBD (either Crohn’s disease or ulcerative colitis). This was a large increase from 1999 (0.9%
28 or 2 million adults).”
                                                - 90 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 91 of 99



 1          Citation: Centers for Disease Control and Prevention, Inflammatory bowel disease (IBD),
 2 Data and Statistics. https://www.cdc.gov/ibd/data-statistics.htm#2, (accessed July 1, 2020). See
 3 Exhibit 201.
 4          C. Pediatric incidence and prevalence of IBD
 5          For recognition of a commonly known fact to public health officials familiar with the matter,
 6 Petitioners request judicial notice of the following quote from a study published in JAMA
 7 Pediatrics: “The incidence of pediatric IBD is approximately 10 per 100 000 children in the United
 8 States and Canada and is rising. With a prevalence of 100 to 200 per 100 000 children in the United
 9 States (and an estimated total of 70 000), most pediatricians will treat children with IBD in their
10 practices.”
11          Citation: Rosen et al. (2015). Inflammatory Bowel Disease in Children and Adolescents.

12 JAMA Pediatrics 169(11):1053–1060. https://doi.org/10.1001/jamapediatrics.2015.1982, (accessed
13 May 12, 2020). See Exhibit 202.
14          D. Etiology of IBD
15          (1) For recognition of a commonly known fact to public health officials familiar with the
16 matter, Petitioners request judicial notice of the following quote from the Centers of Disease
17 Control and Prevention website:
18          “The exact cause of IBD is unknown, but IBD is the result of a defective immune
19          system. A properly functioning immune system attacks foreign organisms, such as
            viruses and bacteria, to protect the body. In IBD, the immune system responds
20          incorrectly to environmental triggers, which causes inflammation of the
            gastrointestinal tract. There also appears to be a genetic component—someone
21          with a family history of IBD is more likely to develop this inappropriate immune
            response.”
22
            Citation: Centers for Disease Control and Prevention, What is inflammatory bowel disease
23
     (IBD)? https://www.cdc.gov/ibd/what-is-IBD.htm, (accessed May 12, 2020). See Exhibit 203.
24
            (2) For recognition of a commonly known fact to public health officials familiar with the
25
     matter, Petitioners request judicial notice of the following quote from a study published in World
26
     Journal of Gastroenterology:
27
28
                                                - 91 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 92 of 99


            “Environmental factors may also directly act on the intestinal mucosa and alter
 1          immune function and gene expression. This can be due to a change in intestinal
 2          permeability or an alteration in host gene expression by epigenetic modification
            or other mechanisms. The end result is an abnormal host immune function and
 3          chronic inflammation in the gut.”

 4          Citation: Dutta & Chacko (2016). Influence of environmental factors on the onset and

 5 course of inflammatory bowel disease. World Journal of Gastroenterology 22(3):1088-1100.
 6 https://doi.org/10.3748/wjg.v22.i3.1088, (accessed May 12, 2020). See Exhibit 204.
 7          (3) For recognition of a commonly known fact to public health officials familiar with the

 8 matter, Petitioners request judicial notice of the following quote from a study published in JAMA
 9 Pediatrics: “early-life environmental factors associated with a Western lifestyle may predispose to
10 IBD.”
11          Citation: Rosen et al. (2015). Inflammatory Bowel Disease in Children and Adolescents.

12 JAMA Pediatrics 169(11):1053–1060. https://doi.org/10.1001/jamapediatrics.2015.1982, (accessed
13 May 12, 2020). See Exhibit 202.
14          E. Vaccination is a reasonable suspect in etiology of IBD

15          (1) For recognition of a commonly known fact to public health officials familiar with the

16 matter, Petitioners request judicial notice of the following quote from a review published in Clinical
17 Reviews in Allergy & Immunology:
18          “Saccharomyces cerevisiae is best known as the baker's and brewer's yeast, but its
            residual traces are also frequent excipients in some vaccines. Although anti-S.
19
            cerevisiae autoantibodies (ASCAs) are considered specific for Crohn's disease, a
20          growing number of studies have detected high levels of ASCAs in patients
            affected with autoimmune diseases as compared with healthy controls, including
21          antiphospholipid syndrome, systemic lupus erythematosus, type 1 diabetes
            mellitus, and rheumatoid arthritis… Furthermore, ASCAs may be present years
22          before the diagnosis of some associated autoimmune diseases as they were
            retrospectively found in the preserved blood samples of soldiers who became
23
            affected by Crohn's disease years later. Our results strongly suggest that ASCAs'
24          role in clinical practice should be better addressed in order to evaluate their
            predictive or prognostic relevance.”
25
            Citation: Rinaldi et al. (2013). Anti-Saccharomyces cerevisiae Autoantibodies in
26
     Autoimmune Diseases: from Bread Baking to Autoimmunity. Clinical Reviews in Allergy &
27
28
                                                - 92 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 93 of 99



 1 Immunology 45:152–161. https://doi.org/10.1007/s12016-012-8344-9, (accessed June 26, 2020).
 2 See Exhibit 205.
 3          (2) For recognition of a commonly known fact to public health officials familiar with the
 4 matter, Petitioners request judicial notice of the following quote from a study published in Clinical
 5 Gastroenterology and Hepatology: “Subgroup analysis for Crohn’s disease (CD) and ulcerative
 6 colitis (UC) found an association between the poliomyelitis vaccine and risk for developing CD
 7 (RR, 2.28; 95% CI, 1.12–4.63) or UC (RR, 3.48; 95%CI, 1.2–9.71).”
 8          Citation: Pineton de Chambrun et al. (2015). Vaccination and Risk for Developing
 9 Inflammatory Bowel Disease: A Meta-Analysis of Case–Control and Cohort Studies Clinical
10 Gastroenterology and Hepatology 13:1405–1415. https://doi.org/10.1016/j.cgh.2015.04.179,
11 (accessed May 12, 2020). See Exhibit 206.

12      38. Immune thrombocytopenia (ITP)
13          A. Definition and Incidence and prevalence of ITP
14          (1) For recognition of a commonly known fact to public health officials familiar with the
15 matter, Petitioners request judicial notice of the following description of ‘immune
16 thrombocytopenia’ from the National Organization for Rare Disorders (NORD) website:
17          “Immune thrombocytopenia (ITP) is an autoimmune bleeding disorder
18          characterized by abnormally low levels of blood cells called platelets, a situation
            which is referred to as thrombocytopenia. Platelets are specialized blood cells that
19          help maintain the integrity of the walls of our blood vessels and help prevent and
            stop bleeding by accelerating clotting.”
20
            Citation: National Organization for Rare Disorders, Immune Thrombocytopenia.
21
     https://rarediseases.org/rare-diseases/immune-thrombocytopenia, (accessed July 1, 2020). See
22
     Exhibit 207.
23
            (2) For recognition of a commonly known fact to public health officials familiar with the
24
     matter, Petitioners request judicial notice of the following quote from the National Organization for
25
     Rare Disorders (NORD) website: “The incidence (how many people are diagnosed each year) of
26
     ITP among adults in the USA is estimated to be 3.3 per 100,000 adults/year. The prevalence (how
27
28
                                                - 93 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 94 of 99



 1 many adults have ITP at any time) is 9.5 cases per 100,000. The annual prevalence is estimated at
 2 5.3 per 100,000 among children.”
 3          Citation: National Organization for Rare Disorders, Immune Thrombocytopenia.
 4 https://rarediseases.org/rare-diseases/immune-thrombocytopenia, (accessed May 12, 2020). See
 5 Exhibit 207.
 6          B. Vaccination as reasonable suspect in etiology of ITP
 7          For recognition of a commonly known fact to public health officials familiar with the matter,
 8 Petitioners request judicial notice of the following quote from the Centers of Disease Control and
 9 Prevention website: “The risk of ITP has been shown to be increased in the six weeks following an
10 MMR vaccination, with one study estimating 1 case per 40,000 vaccinated children.”
11          Citation: Centers for Disease Control and Prevention, Measles, Mumps, Rubella (MMR)

12 Vaccine, Safety Information. https://www.cdc.gov/vaccinesafety/vaccines/mmr-vaccine.html,
13 (accessed May 12, 2020). See Exhibit 94.
14      39. Alopecia areata (AA)
15          A. Definition and Prevalence of AA
16          (1) For recognition of a commonly known fact to public health officials familiar with the
17 matter, Petitioners request judicial notice of the following description of ‘alopecia areata’ from the
18 National Alopecia Areata Foundation website: “Alopecia areata is a common autoimmune skin
19 disease, causing hair loss on the scalp, face and sometimes on other areas of the body. It affects as

20 many as 6.8 million people in the U.S. with a lifetime risk of 2.1%.”
21          Citation: National Alopecia Areata Foundation, What You Need to Know About Alopecia
22 Areata. https://www.naaf.org/alopecia-areata, (accessed July 1, 2020). See Exhibit 208.
23          B. Vaccination is a reasonable suspect in etiology of AA
24          (1) For recognition of a commonly known fact to public health officials familiar with the
25 matter, Petitioners request judicial notice of the following quote from a 1997 study published in
26 “After reviewing 60 case reports, we believe that immunizations warrant consideration among
27 potential causes of hair loss.”
28
                                                - 94 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 95 of 99



 1          Citation: Wise. R et al. (1997). Hair Loss After Routine Immunizations. JAMA 278 (14):
 2 1176-1178. See Exhibit 209.
 3          (2) For recognition of a commonly known fact to public health officials familiar with the
 4 matter, Petitioners request judicial notice of the following quote from a case report published in
 5 Pediatric Dermatology:
 6          “Alopecia areata (AA) is the most common form of hair loss in children. We
 7          report the case of a child who had two episodes of AA after two different vaccines
            with complete hair regrowth between the episodes. This case supports the concept
 8          that vaccination might be a trigger for the development of AA in genetically
            predisposed children.”
 9
            Citation: Chu et al. (2016). Alopecia Areata After Vaccination: Recurrence with
10
     Rechallenge. Pediatric Dermatology 33(3):e218–219. https://doi.org/10.1111/pde.12849, (accessed
11
     May 12, 2020). See Exhibit 210.
12
        40. Bullous Dermatoses
13
            A. Definition
14
            For recognition of a commonly known fact to public health officials familiar with the matter,
15
     Petitioners request judicial notice of the following description of ‘bullous dermatoses’ from a
16
     review published in Annals of the New York Academy of Sciences: “Bullous dermatoses are a
17
     variety of autoimmune skin diseases that are characterized by the presence of bullae or blisters.
18
     Most of these diseases are associated with substantial morbidity, and a few may result in death.”
19
            Citation: Patrício et al. (2009). Autoimmune bullous dermatoses: a review. Annals of the
20
     New York Academy of Sciences 1173:203–210. https://doi.org/10.1111/j.1749-6632.2009.04737.x,
21
     (accessed May 12, 2020). See Exhibit 211.
22
            B. Growing incidence of Bullous Pemphigoid (BP) in infants
23
            For recognition of a commonly known fact to public health officials familiar with the matter,
24
     Petitioners request judicial notice of the following quote from a study published in Orphanet
25
     Journal of Rare Diseases:
26
            “Bullous pemphigoid is an acquired autoimmune disorder presenting with
27
            subepidermal blistering, eosinophilia, and severe itch. Its incidence is increasing
28          and it mostly affects the elderly; it is considered rare in children. The first case of
                                                - 95 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 96 of 99


            BP in a child was described in 1970 based on immunofluorescence diagnosis; the
 1          first case of BP in an infant was described in 1977. Since then, the number of
 2          reported pediatric cases has steadily increased… the majority of cases of
            childhood BP occurred in small children under the age of 12 months.”
 3
 4          Citation: Schwieger-Briel et al. (2014). Bullous pemphigoid in infants: characteristics,

 5 diagnosis and treatment. Orphanet Journal of Rare Diseases 9:185. https://doi.org/10.1186/s13023-
 6 014-0185-6, (accessed October 17, 2020). See Exhibit 212.
 7          C. Vaccination is a reasonable suspect in etiology of BP in infants

 8          (1) For recognition of a commonly known fact to public health officials familiar with the

 9 matter, Petitioners request judicial notice of the following quote from a study published in Pediatric
10 Dermatology:
11          “Bullous pemphigoid (BP) is an acquired autoimmune blistering disorder of
            unknown etiology uncommon in childhood… We report three infants with
12
            infantile BP presenting shortly after vaccination for diphtheria, pertussis, tetanus,
13          poliomyelitis, hepatitis B, Haemophilus influenzae B, and meningococcus C. Our
            cases further reinforce the causal association between childhood BP and
14          vaccination.”

15          Citation: de la Fuente et al. (2013). Postvaccination bullous pemphigoid in infancy: report of

16 three new cases and literature review. Pediatric Dermatology 30(6):741–744.
17 https://doi.org/10.1111/pde.12231, (accessed May 12, 2020). See Exhibit 213.
18          (2) For recognition of a commonly known fact to public health officials familiar with the

19 matter, Petitioners request judicial notice of the following quote from a study published in BMC

20 Pediatrics: “Here we describe three cases of BP which were referred to our department in the last 15
21 years. Two of them developed an eruption of bullous lesions just a few days after vaccination for
22 diphtheria, tetanus, pertussis, poliomyelitis, hepatitis B and Haemophilus influenzae B.”
23          Citations: Baroero et al. (2017). Three case reports of post immunization and post viral

24 Bullous Pemphigoid: looking for the right trigger. BMC Pediatrics 17(1):60.
25 https://doi.org/10.1186/s12887-017-0813-0, (accessed May 12, 2020). See Exhibit 214.
26      41. Otitis Media

27          A. Definitions

28                 (1) Otitis media
                                                - 96 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 97 of 99



 1          For recognition of a commonly known fact to public health officials familiar with the matter,
 2 Petitioners request judicial notice of the following definition of ‘otitis media’ from MedicineNet:
 3 ‘otitis media is “inflammation of the middle ear characterized by the accumulation of infected fluid
 4 in the middle ear, bulging of the eardrum, pain in the ear and, if eardrum is perforated, drainage of
 5 purulent material (pus) into the ear canal.” ’
 6          Citation: MedicineNet, Medical Definition of Otitis Media, Medical Author: William C.
 7 Shiel Jr., MD, FACP, FACR. https://www.medicinenet.com/script/main/art.asp?articlekey=8912,
 8 (accessed July 1, 2020). See Exhibit 215.
 9                  (2) Acute otitis media (AOM)
10          For recognition of a commonly known fact to public health officials familiar with the matter,
11 Petitioners request judicial notice of the following description of ‘acute otitis media’ from the

12 National Institute on Deafness and Other Communication Disorders (NIDOCD) website: “Acute
13 otitis media (AOM) is the most common ear infection. Parts of the middle ear are infected and
14 swollen and fluid is trapped behind the eardrum. This causes pain in the ear—commonly called an
15 earache.”
16          Citation: National Institute on Deafness and Other Communication Disorders, NIDCD Fact
17 Sheet: Ear Infections in Children.
18 https://www.nidcd.nih.gov/sites/default/files/Documents/health/hearing/NIDCD-Ear-Infections-In-
19 Children.pdf, (accessed June 9, 2020). See Exhibit 216.

20          B. Prevalence of AOM
21          For recognition of a commonly known fact to public health officials familiar with the matter,
22 Petitioners request judicial notice of the following quote from Medscape:
23          “In the United States, 70% of all children experience one or more attacks of AOM
24          before their second birthday. A study from Pittsburgh that prospectively followed
            urban and rural children for the first 2 years of life determined that the incidence
25          of middle ear effusion episodes is approximately 48% at age 6 months, 79% at
            age 1 year, and 91% at age 2 years.”
26
27          Citation: Medscape, What is the incidence and prevalence of acute otitis media (AOM) in
28 the US? Author: John D Donaldson, MD, FRCSC, FACS.
                                                - 97 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
     Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 98 of 99



 1 https://www.medscape.com/answers/859316-30596/what-is-the-incidence-and-prevalence-of-acute-
 2 otitis-media-aom-in-the-us, (accessed June 26, 2020). See Exhibit 217.
 3          C. Economic burden of AOM
 4          For recognition of a commonly known fact to public health officials familiar with the matter,
 5 Petitioners request judicial notice of the following quote from the Infection Control Today website:
 6 “The findings show that AOM is associated with significant increases in direct costs incurred by
 7 consumers and the healthcare system. With its high prevalence across the U.S., pediatric AOM
 8 accounts for approximately $2.88 billion in added healthcare expenses annually and is a significant
 9 healthcare utilization concern.”
10          Citation: Infection Control Today, Kids' Ear Infections Cost Healthcare System Nearly $3
11 Billion Annually, January 10, 2014. https://www.infectioncontroltoday.com/infections/kids-ear-

12 infections-cost-healthcare-system-nearly-3-billion-annually, (accessed June 9, 2020). See Exhibit
13 218.
14          D. Immunologic deficits in etiology of otitis media
15          For recognition of a commonly known fact to public health officials familiar with the matter,
16 Petitioners request judicial notice of the following quote from a review published in The Journal of
17 Infection: “Immunologic deficits in otitis prone children cause them to be unusually vulnerable to
18 viral upper respiratory infections and respond inadequately to routine pediatric vaccines.”
19          Citation: Pichichero (2020). Immunologic dysfunction contributes to the otitis prone

20 condition. The Journal of Infection 80(6): 614–622. https://doi.org/10.1016/j.jinf.2020.03.017,
21 (accessed June 9, 2020). See Exhibit 219.
22                                             CONCLUSION
23          Petitioners hereby request judicial notice of the foregoing facts.
24 //
25 //
26 //
27 //
28 //
                                                - 98 -
                         PETITIONERS’ REQUEST FOR JUDICIAL NOTICE APPENDIX #1
Case 2:20-cv-02470-WBS-JDP Document 4-2 Filed 12/29/20 Page 99 of 99
